CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS AGREEMENT BECAUSE IT
IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.
Exhibit 10.9


THIRD AMENDED AND RESTATED
MASTER SUPPLY AND OFFTAKE AGREEMENT
dated as of April 7, 2020
among
J. ARON & COMPANY LLC,
LION OIL COMPANY
and
LION OIL TRADING & TRANSPORTATION, LLC






1



--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE 1 DEFINITIONS AND CONSTRUCTION 2
ARTICLE 2 CONDITIONS PRECEDENT 27
ARTICLE 3 TERM OF AGREEMENT 30
ARTICLE 4 COMMENCEMENT DATE TRANSFER 31
ARTICLE 5 PURCHASE AND SALE OF CRUDE OIL 31
ARTICLE 6 PURCHASE VALUE FOR CRUDE OIL 40
ARTICLE 7 TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT 43
ARTICLE 8 PURCHASE AND DELIVERY OF PRODUCTS 47
ARTICLE 9 ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK
MAINTENANCE; CERTAIN OTHER MATTERS 49
ARTICLE 10 PAYMENT PROVISIONS 55
ARTICLE 11 LIEN AMOUNTS 61
ARTICLE 12 INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT 64
ARTICLE 13 FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES 65
ARTICLE 14 REFINERY TURNAROUND, MAINTENANCE AND CLOSURE 69
ARTICLE 15 TAXES 72
ARTICLE 16 INSURANCE 73
ARTICLE 17 FORCE MAJEURE 74
ARTICLE 18 REPRESENTATIONS, WARRANTIES AND COVENANTS 76
ARTICLE 19 DEFAULT AND TERMINATION 84
ARTICLE 20 SETTLEMENT AT TERMINATION 90
ARTICLE 21 INDEMNIFICATION 95
ARTICLE 22 LIMITATION ON DAMAGES 96
ARTICLE 23 RECORDS AND INSPECTION 97
ARTICLE 24 CONFIDENTIALITY 97
ARTICLE 25 GOVERNING LAW 98
ARTICLE 26 ASSIGNMENT 99
ARTICLE 27 NOTICES 99
ARTICLE 28 NO WAIVER, CUMULATIVE REMEDIES 99
ARTICLE 29 NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES 100
ARTICLE 30 MISCELLANEOUS 100




-i-

--------------------------------------------------------------------------------






Schedules
Schedule
Description
Schedule A
Products and Product Specifications
Schedule B
Pricing Values 
Schedule C
Monthly True-Up Amounts
Schedule D
Operational Volume Range
Schedule E
Tank List
Schedule F
[Reserved]
Schedule G
Invoice Schedule
Schedule H
Form of Inventory Reports
Schedule I
Initial Inventory Targets
Schedule J
Scheduling and Communications Protocol
Schedule K
Monthly Excluded Transaction Fee Determination
Schedule L
Monthly Working Capital Adjustment
Schedule M
Notices
Schedule N
FIFO Balance Final Settlements
Schedule O
MTD Performance Report
Schedule P
Included Products
Schedule Q
Form of Trade Sheet
Schedule R
Form of Step-Out Inventory Sales Agreement
Schedule S
Shipping Dock Report
Schedule T
Form of Excluded Transaction Trade Sheet
Schedule U
Available Storage and Transportation Arrangements
Schedule V
Aron Crude Receipts Pipelines
Schedule W
Product Pipeline Systems/Included Terminals



-ii-

--------------------------------------------------------------------------------





Schedule
Description
Schedule X
Marketing and Sales Agreement
Schedule Y
LOTT Inventory Sales Agreement
Schedule Z
Lion Oil Inventory Sales Agreement
Schedule AA
Storage Facilities Agreement
Schedule BB
Holdback Schedule
Schedule CC
Excess LC Amount and Excess LC Rate
Schedule DD
Existing Financing Agreements
Schedule EE
Form of Letter of Credit
Schedule FF
Schedule GG
Schedule HH
Illustration of Calculation of Interim Payments
Periodic Price Adjustments
Transition Adjustment Period Provisions
Schedule II
[Reserved]
Schedule JJ
Form of Bailee’s Letter
Schedule KK
Red Zone Confirmation


 
 
 
 







-iii-

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED
MASTER SUPPLY AND OFFTAKE AGREEMENT
This Third Amended and Restated Master Supply and Offtake Agreement (this
“Agreement”) is made as of April 7, 2020 (the “Third Restatement Effective
Date”), among J. Aron & Company LLC (“Aron”), a limited liability company
organized under the laws of New York (formerly known as J. Aron & Company, a
general partnership organized under the laws of New York) and located at 200
West Street, New York, New York 10282-2198, Lion Oil Company (the “Company”), a
corporation organized under the laws of Arkansas located at 7102 Commerce Way,
Brentwood, Tennessee 37027, and Lion Oil Trading & Transportation, LLC (“LOTT”),
a limited liability company organized under the laws of Texas (formerly known as
Lion Oil Trading & Transportation, Inc., a corporation organized under the laws
of Arkansas) and located at 7102 Commerce Way, Brentwood, Tennessee 37027 (each
referred to individually as a “Party” or collectively as the “Parties”).
WHEREAS, the Company owns and operates a crude oil refinery located in El
Dorado, Arkansas (the “Refinery”) for the processing and refining of crude oil
and other feedstocks and the recovery therefrom of refined products;
WHEREAS, LOTT is in the business of buying, selling and transporting of crude
oil and other petroleum feedstocks in connection with the processing and
refining operations of the Company;
WHEREAS, the Company, LOTT and Aron entered into a Master Supply and Offtake
Agreement, dated as of April 29, 2011, providing for a supply and offtake
transaction under which Aron delivers crude oil and other petroleum feedstocks
to the Company for use at the Refinery and purchases all refined products
produced by the Refinery (other than certain excluded products) and the Company
purchases such crude oil and other petroleum feedstocks from Aron for use at the
Refinery and sells and delivers to Aron such refined products (such agreement,
as from time to time amended prior to the date hereof, the “Original
Agreement”);
WHEREAS, the Company and LOTT sold certain pipeline and storage assets on
November 7, 2012 to Delek Logistics Partners, LP and its subsidiaries
(individually and collectively, “Delek MLP”), and entered into agreements for
the use of these assets with the Company and LOTT and, from time to time
thereafter, has transferred and may transfer additional assets to Delek MLP
while retaining certain right to use such assets, and in connection with the
foregoing the Parties have executed and will execute, as appropriate, Required
Storage and Transportation Arrangements (as defined below) that also constitute
Required MLP Arrangements (as defined below);
WHEREAS, the Parties amended and restated in its entirety the Original Agreement
by entering into an Amended and Restated Master Supply and Offtake Agreement,
dated as of December 23, 2013 (the “First Restated Agreement”);
WHEREAS, the Parties amended and restated in its entirety the First Restated
Agreement by entering into a Second Amended and Restated Master Supply and
Offtake Agreement, dated as of February 27, 2017 (the “Second Restated
Agreement”);





--------------------------------------------------------------------------------





WHEREAS, the Company and Aron wish to amend and restate in its entirety the
Second Restated Agreement as hereinafter provided;
WHEREAS, the Parties have agreed that, for the Term of this Agreement, the
Company will provide professional consulting, liaison, and other related
services to assist Aron in the marketing and sale of the refined products
acquired by Aron hereunder in accordance with the terms and conditions of the
Marketing and Sales Agreement (as defined below); and
WHEREAS, it is contemplated that upon the scheduled termination of this
Agreement, Aron will sell and the Company will purchase all of Aron’s crude oil,
feedstocks and products inventory held at the Included Locations as set forth
and in accordance with the terms and conditions of the Step-Out Inventory Sales
Agreement (as defined below);
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:


2

--------------------------------------------------------------------------------






Article 1

DEFINITIONS AND CONSTRUCTION
1.1    Definitions.
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:
“Acceptable Financial Institution” means a U.S. commercial bank or a foreign
bank with a U.S. branch office, with the respective rating then assigned to its
unsecured and senior long-term debt or deposit obligations (not supported by
third party credit enhancement) by S&P or Moody’s of at least “A” by S&P or “A2”
by Moody’s.
“Actual Month End Crude Volume” has the meaning specified in Section 9.2(b).
“Actual Month End Included Crude Volume” has the meaning specified in
Section 9.2(a).
“Actual Month End Included Product Volume” has the meaning specified in
Section 9.2(a).
“Actual Month End Product Volume” has the meaning specified in Section 9.2(b).
“Actual Monthly Crude Run” has the meaning specified in Section 6.4(a)(iii).
“Additional Financing Agreement” has the meaning specified in Section 18.2(j).
“Additional Waived Fee Barrels” means, for any month, the greater of (i) zero
and (ii) the lesser of (A) Actual Monthly Crude Run for such month minus the
product of [***] Barrels and the number of days in such month and (B) Designated
Company-Sourced Barrels for such month minus the product of [***] Barrels and
the number of days in such month.
“Adequate Assurance” has the meaning specified in Section 13.5.
“Affected Obligations” has the meaning specified in Section 17.3.
“Affected Party” has the meaning specified in Section 17.1.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person; provided that, without limiting the foregoing, it is acknowledged that
each MLP Party constitutes an Affiliate of the Company Parties for purposes
hereof. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.
“Ancillary Contract” has the meaning specified in Section 20.1(c).
“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred by Aron as a result of the purchase,
movement and storage of Crude Oil or


3

--------------------------------------------------------------------------------





Products undertaken in connection with or required for purposes of this
Agreement (whether or not arising under Procurement Contracts), including,
ocean-going freight and other costs associated with waterborne movements,
inspection costs and fees, wharfage, port and dock fees, vessel demurrage,
lightering costs, ship’s agent fees, import charges, waterborne insurance
premiums, fees and expenses, broker’s and agent’s fees, load port charges and
fees, pipeline transportation costs, pipeline transfer and pumpover fees,
pipeline throughput and scheduling charges (including any fees and charges
resulting from changes in nominations undertaken to satisfy delivery
requirements under this Agreement), pipeline and other common carrier tariffs,
blending, tankage, linefill and throughput charges, pipeline demurrage,
superfund and other comparable fees, processing fees (including fees for water
or sediment removal or feedstock decontamination), merchandise processing costs
and fees, importation costs, any charges imposed by any Governmental Authority
(including transfer taxes (but not taxes on the net income of Aron) and U.S.
Customs and other duties), user fees, fees and costs for any credit support
provided to any pipelines with respect to any transactions contemplated by this
Agreement and any pipeline compensation or reimbursement payments that are not
timely paid by the pipeline to Aron. Notwithstanding the foregoing, (i) Aron’s
hedging costs in connection with this Agreement or the transactions contemplated
hereby shall not be considered Ancillary Costs (but such exclusion shall not
change or be deemed to change the manner in which losses, costs and damages in
connection with hedges and related trading positions are addressed under
Articles 19 and 20 below), (ii) any Product shipping costs of Aron, to the
extent incurred after Aron has removed such Product from the Product Storage
Facilities for its own account, shall not be considered Ancillary Costs and
(iii) any costs and expenses of Supplier’s Inspector shall not be considered
Ancillary Costs.
“Annual Fee” means the amount set forth as the “Annual Fee” in the Fee Letter.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof,
(ii) any agreement, concession or arrangement with any Governmental Authority
and (iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.
“ARKS Acknowledgment Agreement” means the Acknowledgment Agreement, dated as of
March 30, 2018, among Aron, Alon Refining Krotz Springs, Inc. and Wells Fargo
Bank, National Association (in its capacity as collateral agent for certain
lenders).
“Aron Procurement Contract” has the same meaning as Procurement Contract.
“Asphalt Product Group” has the meaning specified on Schedule P hereto.
“Bank Holiday” means any day (other than a Saturday or Sunday) on which banks
are authorized or required to close in the State of New York.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment,


4

--------------------------------------------------------------------------------





arrangement or composition with or for the benefit of its creditors,
(iv) institutes a proceeding seeking a judgment of insolvency or bankruptcy or
any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation, (v) has a resolution passed for its winding-up, official management
or liquidation, other than pursuant to a consolidation, amalgamation or merger,
(vi) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for all or substantially all of its assets, (vii) has a secured
party take possession of all or substantially all of its assets, or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all of its assets,
(viii) files an answer or other pleading admitting or failing to contest the
allegations of a petition filed against it in any proceeding of the foregoing
nature, (ix) causes or is subject to any event with respect to it which, under
Applicable Law, has an analogous effect to any of the foregoing events, (x) has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights and such proceeding is not dismissed within fifteen (15) days
or (xi) takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Agreement” means any agreement between the Company or LOTT and a third
party pursuant to which the Company or LOTT has acquired rights to use any of
the Included Third Party Storage Tanks, the Included Crude Pipelines or the
Included Product Pipelines.
“Baseline Volume” means for Crude Oil or each Product Group the respective
minimum volume specified therefor under the “Baseline Volume” column on
Schedule D.
“BSR Acknowledgment Agreement” means the Acknowledgment Agreement, dated as of
March 30, 2018, among Aron, Alon USA, LP and Wells Fargo Bank, National
Association (in its capacity as collateral agent for certain lenders).
“Business Day” means any day that is not a Saturday, Sunday, or Bank Holiday.
“Change of Control” means (a) the failure of Guarantor to (i) hold and own,
directly or indirectly, Equity Interests representing 100%, on a fully diluted
basis, of the aggregate ordinary voting power of the Company and LOTT or
(ii) control the Company and LOTT, or (b) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than forty percent (40%) of the Equity Interests
of Guarantor entitled to vote in the election of members of the board of
directors of Guarantor. For the purpose of this definition, “control” means the


5

--------------------------------------------------------------------------------





possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling”, “Controlled”
and “under common Control with” have meanings correlative thereto.
“Collateral” means the “Collateral” as defined in the Lien Documents.
“Commencement Date” means April 29, 2011.
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil in
the Crude Storage Tanks, Included Third Party Crude Storage Tanks and the
Included Crude Pipelines purchased by Aron on the Commencement Date, pursuant to
the Inventory Sales Agreements.
“Commencement Date Products Volumes” means the total quantities of the Products
in the Product Storage Facilities purchased by Aron on the Commencement Date,
pursuant to the Inventory Sales Agreements.
“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.
“Commencement Date Volumes” means, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).
“Company Acknowledgment Agreement” has the meaning specified in
Section 18.2(k)(ii).
“Company Party” has the meaning specified in Section 18.2(a).
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Company Purchasers” has the meaning specified in the Marketing and Sales
Agreement.
“Consignment Letter Agreement” means that certain letter agreement between the
Company and Aron, dated January 25, 2017, relating to the consignment by Aron to
the Company of certain Product from time to time held at the Cape Girardeau,
Missouri refined products terminal operated by Enterprise Refined Products
Company LLC (“ERPC”), which letter agreement has been acknowledged by ERPC for
certain purposes.
“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.
“Contract Nominations” has the meaning specified in Section 5.4(b).


6

--------------------------------------------------------------------------------





“CPT” means the prevailing time in the Central time zone.
“Credit Enhancement” means any credit enhancement or credit support arrangement
in support of the obligations of Aron under or with respect to this Agreement,
the Inventory Sales Agreements and the Step-out Inventory Sales Agreement,
including any guarantee, collateral arrangement (including any pledge, charge,
mortgage or other security interest in collateral or title transfer
arrangement), trust or similar arrangement, letter of credit, transfer of margin
or any similar arrangement.
“Crude Delivery Point” means the outlet flange of the last Onsite Crude Storage
Tank upstream of a processing unit at the Refinery.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks and the
Included Crude Pipelines owned or used (as such rights may be assigned to Aron
by the Company) by the Company or LOTT.
“Crude Oil” means all crude oil that (i) Aron purchases and sells to the Company
(including all crude oil injected at a Crude Intake Point) or (ii) for which
Aron assumes the payment obligation pursuant to any Procurement Contract.
“Crude Oil Linefill” means, at any time, the aggregate volume of Crude Oil
linefill on the Included Crude Pipelines for which Aron is treated as the
exclusive owner by the Included Crude Pipelines; provided that such volume shall
be determined by using the volumes reported on the most recently available
statements from the Included Crude Pipelines.
“Crude Price” means the Price applicable to the Index Amount for Crude Oil as
specified on Schedule B.
“Crude Purchase Fee” (a) prior to the Third Restatement Adjustment Date, has the
meaning specified in Section 6.4(a)(i), and (b) from and after the Third
Restatement Adjustment Date, has the meaning specified in Section 6.4(b)(i).
“Crude Storage Facilities” means, collectively, the Crude Storage Tanks and the
Included Crude Pipelines.
“Crude Storage Tanks” means any of the Onsite Crude Storage Tanks or Offsite
Crude Storage Tanks.
“Cumulative Estimated Daily Net Settlement Amount” means, as of any day, the sum
of the Daily Settlement Amounts for such date and all prior dates during the
then current month and any prior month for which the Monthly True-Up Payment has
not been satisfied.
“Cumulative Interim Paid Amount” means, as of any day, the sum of (i) the most
recent Interim Reset Amount and (ii) the sum of the Interim Payments actually
received by Aron for all days from (and including) the most recent prior Monthly
True-Up Date (or, if no Monthly True-Up Date has yet occurred, the Initial
Delivery Date) to (but excluding) such day.


7

--------------------------------------------------------------------------------





“Customers” has the meaning specified in the Marketing and Sales Agreement.
“Daily Product Sales” means, for any day and Product Group, Aron’s estimate of
the aggregate sales volume of such Product sold during such day, pursuant to
(a) Included Transactions and Excluded Transactions (each as defined in the
Marketing and Sales Agreement) or (b) any Company Purchase Agreements.
“Daily Value” means, with respect to a particular grade of Crude Oil or type of
Product, the applicable Index Amount plus the Crude Price or Product Price, as
applicable, indicated on Schedule B as the relevant daily value.
“DDP” has the meaning specified in Section 8.2(a).
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred (200)
basis points and (ii) the maximum rate of interest permitted by Applicable Law.
“Defaulting Party” has the meaning specified in Section 19.2.
“Deferred Interim Payment Amount” means, as of any time, $[***].
“Deferred Portion” has the meaning specified in the Inventory Sales Agreement.
“Definitive Commencement Date Value” means the sum of the Lion Oil Definitive
Commencement Date Value and the LOTT Definitive Commencement Date Value.
“Delivery Date” means any applicable 24-hour period.
“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.
“Delivery Point” means a Crude Delivery Point or a Products Delivery Point, as
applicable.
“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co and, in
the case of the Company Parties, Alon Refining Krotz Springs, Inc., Alon USA,
LP, Delek Refining, Ltd., and Delek Marketing & Supply, LLC (collectively, the
“Delek Entities”), provided that a Delek Entity shall be a Designated Affiliate
of the Company Parties only if and for so long as it is an Affiliate of the
Company Parties.
“Designated Company-Sourced Barrels” means, for any month, the aggregate number
of Barrels of Crude Oil delivered by the Company to Aron with transfer of title
occurring at the relevant Offsite Crude Storage Tanks, Included Third Party
Crude Storage Tanks or other upstream point, regardless of whether such delivery
is via a pipeline that is not an Included Crude Pipeline or is


8

--------------------------------------------------------------------------------





pursuant to a Procurement Contract with delivery via an Included Crude Pipeline,
reduced by the Monthly Crude Procurement Sales Volume for such month (as set
forth on Schedule C).
“Disposed Quantity” has the meaning specified in Section 9.4.
“Disposition Amount” has the meaning specified in Section 9.4.
“Electronic Signature” means any electronic symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Eligible Hydrocarbon Inventory” means, as of any day, the Hydrocarbons owned by
either Company Party that are subject to a valid, first priority perfected Lien
and security interest in favor of Aron, including, without limitation, at any
time and with respect to any such Hydrocarbons, the aggregate volume of such
Hydrocarbons constituting linefill; provided that, unless Aron shall otherwise
elect in its reasonable discretion, Eligible Hydrocarbon Inventory shall not
include any Hydrocarbon:
(a)    that is held on consignment or not otherwise owned by either Company
Party;
(b)    that is unmerchantable or constitutes product that is permanently
off-spec;
(c)    that is subject to any other Lien whatsoever (other than Permitted
Liens);
(d)    that consists solely of chemicals (other than commodity chemicals
maintained in bulk), samples, prototypes, supplies, or packing and shipping
materials;
(e)    that is not located at a Specified Lien Location;
(f)    that is not currently either usable or salable, at market price, in the
normal course of the Company’s business; or
(g)    that is not identified on Schedule P, unless otherwise mutually agreed by
the Parties.
“Enterprise” means TE Products Pipeline Company LLC.
“Enterprise Teppco Product Pipeline” means Enterprise’s refined products
pipeline system that has a connection point at El Dorado, Arkansas.
“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.


9

--------------------------------------------------------------------------------





“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.
“Estimated Commencement Date Value” means the sum of the Lion Oil Estimated
Commencement Date Value and the LOTT Estimated Commencement Date Value.
“Estimated Daily Net Crude Sales” has the meaning specified in Section 10.1(d).
“Estimated Daily Net Product Sales” has the meaning specified in
Section 10.1(d).
“Estimated Gathering Crude Value” has the meaning specified in Section 10.1(d).
“Estimated Gathering Tank Injections” mean, for any day, the aggregate daily
crude flow through meters R1, R2, and R3, plus the total change in daily
inventory for all Gathering Tanks denoted as Lien on Schedule E (other than Tank
66), plus the total change in daily inventory for all Gathering Tanks denoted as
Title on Schedule E (other than Tank 66) minus the sum of aggregate daily crude
flow through meters C‑1, C‑2, C‑3, M‑4, M‑7, FINNEY #1, FINNEY #2 and FINNEY #3,
(and any additional meters as mutually agreed upon by the Company and Aron),
minus Total Rail Receipts.
“Estimated Initial Lien Amount” has the meaning specified in Section 11.2.
“Estimated Termination Amount” has the meaning specified in Section 20.2(b).
“Estimated Yield” has the meaning specified in Section 8.3(a).
“Event of Default” means an occurrence of the events or circumstances described
in Section 19.1.
“Excess Cumulative Amount” means, for any period starting on a Monthly True-Up
Date (or, if no Monthly True-Up Date has occurred, on the Initial Delivery Date)
to (but excluding) the next Monthly True-Up Date, the excess, if any of
Cumulative Interim Paid Amount as of the day prior to the start of such period
minus the Gross Monthly Payment Amount for the month to which such first Monthly
True-Up Date relates or, if there is no such excess, then zero.
“Excess LC Amount” means the amount described on Schedule CC.
“Excess LC Fee” means, for any month, the product of (i) Excess LC Amount for
such month, (ii) the Excess LC Rate and (iii) a fraction with a numerator equal
to the number of days in such month and a denominator equal to 365.
“Excess LC Rate” means, for any month, the rate described on Schedule CC.


10

--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Materials” means any refined petroleum products other than those that
are Products.
“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Existing Financing Agreements” mean the Financing Agreements listed on
Schedule DD.
“Expiration Date” has the meaning specified in Section 3.1.
“Exposure Default Interest” has the meaning specified in Section 10.6(b).
“Fed Funds Rate” means, for any date, the rate set forth in H.15(519) or in H.15
Daily Update for the most recently preceding Business Day under the caption
“Federal funds (effective)”; provided that if no such rate is so published for
any of the immediately three (3) preceding Business Days, then such rate shall
be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged by each of three leading brokers of U.S. dollar Federal
funds transactions prior to 9:00 a.m., CPT, on that day, which brokers shall be
selected by Aron in a commercially reasonable manner. For purposes hereof,
“H.15(519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Fee Letter” means that certain amended and restated letter by and among the
Guarantor, the Company, LOTT and Aron, executed on or after the date hereof and
as from time to time thereafter amended and/or restated, which identifies itself
as the “Fee Letter” for purposes hereof, and pursuant to which the Parties have
set forth the amounts for and other terms relating to certain fees payable
hereunder.
“FIFO Balance Final Settlement” means the amount determined to be due pursuant
to Schedule N.
“Financing Agreement” means any credit agreement, indenture or other financing
agreement under which the Guarantor or any of its subsidiaries (including the
Company and LOTT) may incur or become liable for indebtedness for borrowed money
(including capitalized lease obligations and reimbursement obligations with
respect to letters of credit) but only if the covenants thereunder limit or
otherwise apply to any of the business, assets or operations of the Company or
LOTT.
“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor


11

--------------------------------------------------------------------------------





difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil pursuant to any Procurement Contract, whether as a
result of Force Majeure as defined above, “force majeure” as defined in such
Procurement Contract, breach of contract by such Third Party Supplier or any
other reason, shall constitute an event of Force Majeure for Aron under this
Agreement with respect to the quantity of Crude Oil subject to that Procurement
Contract.
“GAAP” means generally accepted accounting principles in the United States.
“Gathering Tanks” means any of the gathering tanks identified and described on
Schedule E.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any Person purporting to act therefor.
“Gross Monthly Payment Amount” means, for any month, an amount equal to the
Monthly True-Up Amount for that month minus the amount under clause (a)(i) of
Section 10.2 included in such Monthly True-Up Amount.
“Guarantee” means the Guaranty, dated as of July 20, 2017, from the Guarantor
provided to Aron in connection with this Agreement and the transactions
contemplated hereby.
“Guarantor” means Delek US Holdings, Inc.
“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.


“Hydrocarbons” has the meaning specified in Section 18.2(o).
“Identified Facilities” has the meaning specified in Section 14.4(a).


12

--------------------------------------------------------------------------------





“Included Crude Lien Inventory” means, as of any day, Eligible Hydrocarbon
Inventory consisting of Crude Oil that is then held at a Specified Lien
Location.
“Included Crude Pipelines” means, the pipelines or sections thereof as further
described on Schedule V, as such schedule may, from time to time, be amended by
the Parties.
“Included Locations” means, collectively, the Crude Storage Tanks, Included
Crude Pipelines, Product Storage Tanks, Included Product Pipelines and Included
Third Party Storage Tanks.
“Included Product Lien Inventory” means, for each Product and as of any day,
Eligible Hydrocarbon Inventory consisting of such Product that is then held at a
Specified Lien Location.
“Included Product Pipelines” means the pipelines or sections thereof as further
described on Schedule W, as such schedule may, from time to time, be amended by
the Parties.
“Included Third Party Crude Storage Tanks” means any of the storage tanks
identified and described on Schedule E.
“Included Third Party Product Storage Tanks” means any of the tanks, salt wells
or pipelines identified and described on Schedule E.
“Included Third Party Storage Tanks” means the Included Third Party Crude
Storage Tanks and Included Third Party Product Storage Tanks.
“Included Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Independent Inspection Company” has the meaning specified in Section 12.3.
“Index Amount” has the meaning specified on Schedule B.
“Initial Crude Lien Inventory Value” has the meaning specified in the Fee
Letter.
“Initial Delivery Date” means the Delivery Date occurring on May 1, 2011.
“Initial Estimated Yield” has the meaning specified in Section 8.3(a).
“Initial Lien Amount” has the meaning specified in Section 11.2.
“Initial Product Lien Inventory Value” has the meaning specified in the Fee
Letter.
“Interim Payment” has the meaning specified in Section 10.1.
“Interim Reset Amount” means (i) zero, for the period from the Initial Delivery
Date to and including the initial Monthly True-Up Date and (ii) the applicable
Excess Cumulative Amount for the period from the first day following a Monthly
True-Up Date to (but excluding) the next Monthly True-Up Date.


13

--------------------------------------------------------------------------------





“Inventory Collateral” has the meaning specified in Section 18.2(o).
“Inventory Measurement Time” has the meaning ascribed to such term in the LOTT
Inventory Sales Agreement.
“Inventory Report” has the meaning specified in Section 11.8(a).
“Inventory Sales Agreements” means the Lion Oil Inventory Sales Agreement and
the LOTT Inventory Sales Agreement.
“Inventory Transfer Locations” has the meaning ascribed to such term in the LOTT
Inventory Sales Agreement.
“Inventory Transfer Time” has the meaning ascribed to such term in the LOTT
Inventory Sales Agreement.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreement with, any Governmental Authority.
“LC Available Amount” means, as of any time, the sum of the then current
aggregate available amount under all Qualified LCs then held by Aron pursuant to
Section 13.4(b) below and the amount drawn by Aron under such Qualified LCs and
then held by Aron as additional cash collateral as contemplated under
Section 13.4(b)(iii); provided that if and for so long as a Letter of Credit
ceases to be a Qualified LC, the available amount thereof shall not be included
in the LC Available Amount.
“LC Default” means, with respect to a Letter of Credit, the occurrence of any of
the following events at any time: (a) the issuer of such Letter of Credit ceases
to be an Acceptable Financial Institution; (b) the issuer of the Letter of
Credit shall fail to comply with or perform its obligations under such Letter of
Credit; (c) the issuer of such Letter of Credit shall disaffirm, disclaim,
repudiate or reject, in whole or in part, or challenge the validity of, such
Letter of Credit; (d) such Letter of Credit is to expire within twenty (20)
Business Days or (e) the issuer of such Letter of Credit becomes Bankrupt.
“LC Fee” means, for any month, the product of (i) Monthly LC Amount for such
month, (ii) the LC Rate and (iii) a fraction with a numerator equal to the
number of days in such month and a denominator equal to 365.
“LC Rate” means the Three Month LIBOR.
“LC Threshold Amount” means, as of any time, the lesser of (i) the then current
LC Available Amount and (ii) the sum of LC Threshold Cap and the amount drawn by
Aron under such Qualified LCs and then held by Aron as additional cash
collateral as contemplated under Section 13.4(b)(iii).


14

--------------------------------------------------------------------------------





“LC Threshold Cap” means $[***] or such greater amount as Aron, in its
discretion, may agree to in writing, provided that if any fees are agreed to by
the Parties in connection with such greater amount such fees shall be calculated
as provided on Schedule CC.
“Letter of Credit” means an irrevocable, transferable standby letter of credit
issued by an Acceptable Financial Institution in favor of Aron and provided by
the Company to Aron pursuant to and otherwise satisfying the requirements of
Section 13.4(b) below, in a form and in substance satisfactory to Aron.
“Level One Fee” means the amount set forth as the “Level One Fee” in the Fee
Letter.
“Level Two Fee” means the amount set forth as the “Level Two Fee” in the Fee
Letter.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).
“Lien Amount” has the meaning specified in Section 11.1.
“Lien Documents” means the Pledge and Security Agreement and any other
instruments, documents and agreements delivered by or on behalf of the Company
Parties in order to grant to, or perfect in favor of, Aron, a lien on any real,
personal or mixed property of the Company Parties as security for the
obligations of the Company pursuant to this Agreement and the Transaction
Documents.
“Lion Monthly Deferral Amount” has the meaning specified in Schedule HH.
“Lion Oil Definitive Commencement Date Value” has the meaning specified in the
Lion Oil Inventory Sales Agreement.
“Lion Oil Estimated Commencement Date Value” has the meaning specified in the
Lion Oil Inventory Sales Agreement.
“Lion Oil Inventory Sales Agreement” means the inventory sales agreement, dated
as of the Commencement Date, between the Company and Aron, pursuant to which the
Company is selling and transferring to Aron a specified portion of the
Commencement Date Volumes for a specified percentage of the Commencement Date
Purchase Value, free and clear of all liens, claims and encumbrances of any kind
other than Permitted Liens.


15

--------------------------------------------------------------------------------





“Lion-Owned Rail Receipts” mean, for any day, the difference between Total Rail
Receipts and the aggregate number of barrels not identified as “LION/LOTT”
deliveries on the inventory reports from time to time provided by the Company
generally in the form set forth on Schedule H.
“Liquidated Amount” has the meaning specified in Section 19.2(f).
“Location Conversion Date” means March 1, 2017.
“Long Crude FIFO Value” has the meaning specified on Schedule B.
“Long Product FIFO Value” means the price so listed on Schedule B.
“LOTT Definitive Commencement Date Value” has the meaning specified in the LOTT
Inventory Sales Agreement.
“LOTT Estimated Commencement Date Value” has the meaning specified in the LOTT
Inventory Sales Agreement.
“LOTT Inventory Sales Agreement” means the inventory sales agreement, dated as
of the Commencement Date, between LOTT and Aron, pursuant to which LOTT is
selling and transferring to Aron a specified portion of the Commencement Date
Volumes for a specified percentage of the Commencement Date Purchase Value, free
and clear of all liens, claims and encumbrances of any kind other than Permitted
Liens.
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron,
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account, as amended,
supplemented, restated or otherwise modified from time to time.
“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Guarantor, the Company and its Subsidiaries taken
as a whole; (ii) the ability of the Company to fully and timely perform its
obligations; (iii) the legality, validity, binding effect or enforceability
against the Company of any of the Transaction Documents; or (iv) the rights and
remedies available to, or conferred upon, Aron hereunder; provided that none of
the following changes or effects shall constitute a “Material Adverse Effect”:
(1) changes, or effects arising from or relating to changes, of laws, that are
not specific to the business or markets in which the Company operates; (2)
changes arising from or relating to, or effects of, the transactions
contemplated by this Agreement or the taking of any action in accordance with
this Agreement; (3) changes, or effects arising from or relating to changes, in
economic, political or regulatory conditions generally affecting the U.S.
economy as a whole, except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants;
(4) changes, or effects arising from or relating to changes, in financial,
banking, or securities markets generally affecting the U.S. economy as a whole,
(including (a) any disruption of any of the foregoing markets, (b) any change in
currency exchange rates, (c) any decline in the price of any security or any
market index and (d) any increased cost of capital or pricing related to any
financing), except to the extent such change or effect has a


16

--------------------------------------------------------------------------------





disproportionate effect on the Company relative to other industry participants;
and (5) changes arising from or relating to, or effects of, any seasonal
fluctuations in the business, except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants.
“Maximum Holdback Amount” has the meaning specified in Section 20.2(b).
“Maximum Volume” has the meaning specified in Section 7.1.
“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by meter
readings and/or meter tickets for that Delivery Date and tank gaugings conducted
at the beginning and end of such Delivery Date.
“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products Delivery Point, as evidenced by meter readings
and/or meter tickets for that Delivery Date and tank gaugings conducted at the
beginning and end of such Delivery Date.
“MLP Acknowledgment Agreement” has the meaning specified in Section 18.2(k)(ii).
“MLP Party” means Delek MLP or any Subsidiary of Delek MLP that is a party to a
Required MLP Arrangement.
“Monthly Cover Costs” has the meaning specified in Section 7.6.
“Monthly Crude Forecast” has the meaning specified in Section ‎5.2(a).
“Monthly Crude Oil True-Up Amount” has the meaning specified on Schedule C.
“Monthly Crude Payment” has the meaning specified in Section 6.3.
“Monthly Crude Price” means, with respect to the Net Crude Sales Volume for any
month, the volume weighted average price per barrel specified in the related
Procurement Contracts under which Aron acquired or sold such barrels in such
month.
“Monthly Crude Procurement Sales Volume” has the meaning specified on
Schedule C.
“Monthly Crude Receipts” has the meaning specified on Schedule C.
“Monthly Excluded Transaction Fee” has the meaning specified on Section 7.8.
“Monthly LC Amount” means the amount described on Schedule CC.
“Monthly Product Sale Adjustment” has the meaning specified on Section 7.5.
“Monthly Product Sales” means, for any month and Product Group, the aggregate
sales volume of such Product sold during such month, pursuant to (a) Included
Transactions and Excluded


17

--------------------------------------------------------------------------------





Transactions (each as defined in the Marketing and Sales Agreement) or (b) any
Company Purchase Agreements.
“Monthly Product True-Up Amount” has the meaning specified on Schedule C.
“Monthly True-Up Amount” has the meaning specified in Section 10.2(a).
“Monthly True-Up Date” means, for any month, the Business Day on which the
Monthly True-Up Amount for the immediately preceding month is due.
“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L.
“Moody’s” means Moody’s Investors Service, Inc., including any official
successor to Moody’s.
“MTD Performance Report” has the meaning specified in Section 7.3(a).
“Net Crude Sales Volume” has the meaning specified in Section 9.3(a).
“Nomination Month” means the month that occurs two (2) months prior to the
Delivery Month.
“Non-Affected Party” has the meaning specified in Section 17.1.
“Non-Defaulting Party” has the meaning specified in Section 19.2(a).
“Non-Holdback Portion” has the meaning specified in Section 20.2(b).
“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding basic sediment and water and free water, corrected for the observed
temperature to 60° F.
“Obligations” has the meaning specified in Section 18.2(o).
“Offsite Crude Storage Tanks” means the tanks owned or used (as such rights may
be assigned to Aron by the Company) by the Company or LOTT located outside the
Refinery that store Crude Oil, as further described on Schedule E.
“Offsite Product Storage Tanks” means any of the tanks, salt wells or pipelines
owned or used (as such rights may be assigned to Aron by the Company) by the
Company or LOTT located outside the Refinery, that store or transport Products,
as further described on Schedule E.
“One Month LIBOR” means, as of the date of any determination, the London
Interbank Offered Rate for one-month U.S. dollar deposits appearing on Reuters
Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m. (London
time). If such rate does not appear on Reuters Screen LIBOR01 Page (or otherwise
on such screen or its successor), One Month LIBOR shall be determined by
reference to such other comparable publicly available service for displaying


18

--------------------------------------------------------------------------------





Eurodollar rates as the Parties, acting reasonably, select. One Month LIBOR
shall be established on the last Business Day of a calendar month and shall be
in effect for the next calendar month; provided that if One LIBOR can no longer
be determined by Aron (in its sole discretion) or any Governmental Authority
having jurisdiction over the quotation or determination of London Interbank
Offered Rates declares that it will no longer supervise or sanction such rates
for purposes of interest rates on loans, then Aron and the Company shall
endeavor, in good faith, to establish an alternate rate of interest to One Month
LIBOR that gives due consideration to the then prevailing market convention for
determining a rate of interest for middle-market loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided further that, until such alternate rate of interest
is agreed upon by Aron and the Company, One Month LIBOR for purposes hereof and
each other Transaction Document shall be the “Wall Street Journal Prime Rate” as
published and defined in The Wall Street Journal. Notwithstanding the foregoing,
the One Month LIBOR shall at no time be less than 0.00% per annum.
“Onsite Crude Storage Tanks” means any of the tanks at or adjacent to the
Refinery that store Crude Oil, listed on Schedule E.
“Onsite Product Storage Tanks” means the tanks, salt wells or pipelines located
at the Refinery that store or transport Products, listed on Schedule E.
“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks for each type of Crude Oil and for any
given set of associated Product Storage Facilities for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D.
“Original Agreement” has the meaning specified in the recitals above.
“Original Effective Date” means the “Effective Date” as defined in the Original
Agreement.
“Other Barrels” means, with respect to any Delivery Month, any Crude Oil
purchased by the Company or LOTT that is not being sold to Aron under a
Procurement Contract, but is expected to be delivered and transferred to Aron at
a Crude Intake Point during such Delivery Month.
“Owned Lien Location” means a Specified Lien Location that is owned and operated
by the Company and/or LOTT.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Per Barrel Adjustment” means the amounts described in Section 7.8 and set forth
on Schedule K.
“Permitted Lien(s)” means (a) (i) liens on real estate for real estate taxes,
assessments, sewer and water charges and/or other governmental charges and
levies not yet delinquent and (ii) liens for taxes, assessments, judgments,
governmental charges or levies, or claims not yet delinquent or the non-payment
of which is being diligently contested in good faith by appropriate proceedings


19

--------------------------------------------------------------------------------





and for which adequate reserves have been set aside; (b) liens of mechanics,
laborers, suppliers, workers and materialmen incurred in the ordinary course of
business for sums not yet due or being diligently contested in good faith, if
such reserve or appropriate provision, if any, as shall be required by GAAP
shall have been made therefore; (c) liens incurred in the ordinary course of
business in connection with worker's compensation and unemployment insurance or
other types of social security benefits; and (d) liens securing rental, storage,
throughput, handling or other fees or charges owing from time to time to
eligible carriers, solely to the extent of such fees or charges.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Periodic Adjustment Date” means each October 1st and May 1st occurring after
the Third Restatement Adjustment Date.
“Pipeline Cutoff Date” means, with respect to any Included Crude Pipeline or
Included Product Pipeline, the date and time by which a shipper on such Included
Crude Pipeline or Included Product Pipeline, as applicable, is required to
provide its nominations to the entity that schedules and tracks Crude Oil and
Products in such Included Crude Pipeline or Included Product Pipeline, as
applicable for the next shipment period for which nominations are then due.
“Pipeline System” means the Included Crude Pipelines and Included Product
Pipelines.
“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the date hereof, by and among the Company Parties, their subsidiaries from
time to time party thereto, and Aron, as amended, supplemented, restated or
otherwise modified from time to time.
“Pre-Adjustment Level One Fee” means the amount set forth as the “Pre-Adjustment
Level One Fee” in the Fee Letter.
“Pre-Adjustment Level Two Fee” means the amount set forth as the “Pre-Adjustment
Level Two Fee” in the Fee Letter.
“Price” means, for any month and with respect to a particular Product Group, the
amount added to or subtracted from the applicable Index Amount to determine the
Pricing Value for such month and Product Group. The Prices applicable during the
Term shall be as set forth on Schedule B.
“Price Adjustment Settlement Amount” has the meaning specified on Schedule GG
hereto.
“Pricing Group” means any of the refined petroleum product groups listed as a
pricing group on Schedule P.
“Pricing Value” means, with respect to a particular grade of Crude Oil or type
of Product, the applicable Index Amount plus or minus the applicable Price
indicated on Schedule B.


20

--------------------------------------------------------------------------------





“Procurement Contract” means any procurement contract entered into by Aron for
the purchase or sale of Crude Oil to be processed at the Refinery or sold, which
may be either a contract with any seller or purchaser of Crude Oil (other than
the Company or an Affiliate of the Company) or a contract with the Company (or
such other contract as the Parties may deem to be a Procurement Contract for
purposes hereof); provided that a Procurement Contract involving an exchange of
one grade or location of Crude Oil for another grade and/or location of Crude
Oil shall consist of two related contracts, one of which shall provide for the
purchase of Crude Oil by Aron from a seller (which may be a third party, the
Company or an Affiliate of the Company) and the other of which shall provide for
the exchange by Aron with a party (which may or may not be the seller under the
first contract) for Crude Oil of a different grade and/or at a different
location, and which may or may not be of an equal quantity of Crude Oil
(collectively, an “Exchange Procurement Contract”).
“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which LOTT assigns to Aron all rights and
obligations under a contract between a third party seller and LOTT and Aron
assumes such rights and obligations thereunder, subject to terms satisfactory to
Aron providing for the automatic reassignment thereof to LOTT in connection with
the termination of this Agreement, with the result that such contract becomes a
Procurement Contract hereunder.
“Product” means any of the refined petroleum products listed on Schedule A, as
from time to time amended by mutual agreement of the Parties.
“Product Group” means a group of Products as specified on Schedule P.
“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Included Product Pipelines
for which Aron is treated as the exclusive owner by the Included Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the monthly or daily statements, as applicable, from the Included
Product Pipelines.
“Product Price” means the Price applicable to the Index Amount for the relevant
Product as specified on Schedule B.
“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales Agreement.
“Product Storage Facilities” means, collectively, the Product Storage Tanks, the
Included Product Pipelines and the Included Third Party Product Storage Tanks.
“Product Storage Tanks” means any of the Onsite Product Storage Tanks or Offsite
Product Storage Tanks.
“Products Delivery Point” means the inlet flange of the Onsite Product Storage
Tanks.
“Products Offtake Point” means the delivery point at which Aron transfers title
to Products in accordance with sales transactions executed pursuant to the
Marketing and Sales Agreement.


21

--------------------------------------------------------------------------------





“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).
“Qualified LC” means a Letter of Credit that is designated as a Qualified LC in
accordance with Section 13.4(b)(vi) and as to which no LC Default has occurred
and is continuing.
“Reduced Fee Barrels” has the meaning specified in Section 6.4(b).
“Refinery” means the petroleum refinery located in El Dorado, Arkansas owned and
operated by the Company.
“Refinery Facilities” means all the facilities owned and operated by the Company
located at the Refinery, and any associated or adjacent facility that is used by
the Company to carry out the terms of this Agreement, excluding, however, the
Crude Oil receiving and Products delivery facilities, pipelines, tanks and
associated facilities owned and operated by the Company which constitute the
Storage Facilities.
“Refinery Procurement Contract” means a procurement contract entered into by the
Company with any third party seller for the purchase by the Company of Crude
Oil, which Crude Oil may be resold by the Company to Aron under an Aron
Procurement Contract or delivered as Other Barrels.
“Regulatory Event” has the meaning specified in Section 9.6.
“Regulatory Event Notice” has the meaning specified in Section 9.6.
“Remaining Annual Fee” means an amount equal to the aggregate Annual Fee that
would have become due for the period commencing on the date on which this
Agreement is terminated under Section 19.2 below and ending on the Expiration
Date.
“Required MLP Arrangements” means the Required Storage and Transportation
Arrangements entered into with Delek MLP, including, but not limited to, the
following agreements: (i) that certain Pipelines and Storage Facilities
Agreement, dated as of November 7, 2012, among Delek MLP, SALA Gathering
Systems, LLC (“Sala”), El Dorado Pipeline Company, LLC (“El Dorado”) and
Magnolia Pipeline Company, LLC (“Magnolia”), the Company and Aron; (ii) that
certain Terminalling Services Agreement (Memphis Terminal), dated as of November
7, 2012, among Delek MLP, Delek Logistics Operating, LLC (“Delek Operating”),
the Company and Aron; (iii) that certain Products Transportation Agreement,
dated as of January 9, 2019, among the Company, El Dorado and Aron; (iv) that
certain Terminalling Services Agreement, dated as of October 24, 2013, between
the Company, Delek MLP and Aron; and (v) that certain Throughput and Tankage
Agreement (El Dorado Terminal and Tankage), dated as of February 10, 2014,
between the Company, Delek Operating and Aron, each as from time to time amended
or modified.
“Required Storage and Transportation Arrangements” mean such designations and
other binding contractual arrangements, in form and substance satisfactory to
Aron, pursuant to which the Company or LOTT, as applicable, shall have provided
Aron with full and unimpaired right to the Company’s or LOTT’s (or their
Affiliates’), as applicable, rights to use the Included Crude


22

--------------------------------------------------------------------------------





Pipelines, Included Product Pipelines, Crude Storage Tanks, Product Storage
Tanks and Included Third Party Storage Tanks.
“S&O Party” means each of the Company, LOTT, Alon Refining Krotz Springs, Inc.
and Alon USA, LP.
“S&O Party Guarantee” means the Guaranty, dated as of the Third Restatement
Effective Date, from the S&O Parties provided to Aron in connection with this
Agreement and the transactions contemplated hereby, in a form and in substance
satisfactory to Aron.
“S&P” means Standard & Poor’s Rating Services Group, a division of The
McGraw-Hill Companies, Inc., including any official successor to S&P.
“Second Restated Agreement” has the meaning specified in the recitals above.
“Second Restatement Effective Date” means February 27, 2017.
“Settlement Amount” has the meaning specified in Section 19.2(b).
“Short Crude FIFO Value” has the meaning specified on Schedule B.
“Short Product FIFO Value” has the meaning specified on Schedule B.
“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money.
“Specified Inventory Sales Agreement” means that certain purchase and sale
agreement, dated as of the Location Conversion Date, pursuant to which the
Company and LOTT purchased from Aron all Crude Oil and Products located at the
Specified Lien Locations subject to the terms and conditions thereof.
“Specified Lien Location” means the storage tanks and pipelines identified on
Schedules E, V and W hereto as “lien locations” and further identified as:
(i) an Owned Lien Location, (ii) a Third Party Lien Location (other than a Third
Party Common Carrier Location) for which a bailee’s letter has been delivered
and is in effect or (iii) a Third Party Common Carrier Location.
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron (or any of
its Designated Affiliates) and either Company Party (and any of its Designated
Affiliates) (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, commodity spot
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, cross-currency
rate swap transaction, currency option, weather swap, weather derivative,
weather option, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any


23

--------------------------------------------------------------------------------





option with respect to any of these transactions), including any supply and/or
offtake transaction relating to any refining operations of any Designated
Affiliate of the Company Parties or (ii) which is a type of transaction that is
similar to any transaction referred to in clause (i) that is currently, or in
the future becomes, recurrently entered into the financial markets (including
terms and conditions incorporated by reference in such agreement) and that is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, or economic indices or measures of
economic risk or value, (b) any combination of these transactions and (c) any
other transaction identified as a Specified Transaction in this agreement or the
relevant confirmation.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement,
substantially in the form of Schedule R hereto, to be dated as of the
Termination Date, pursuant to which the Company shall buy Crude Oil and Products
from Aron subject to the provisions of this Agreement and any other terms agreed
to by the parties thereto.
“Stock Purchase Agreement” means the stock purchase agreement, among Ergon,
Inc., the Company and the Guarantor, dated as of March 17, 2011, as from time to
time amended, pursuant to which the Guarantor acquired 4,450,000 shares of the
Company’s common stock from Ergon, Inc.
“Storage Facilities” mean the storage, loading and offloading facilities owned,
operated, leased or used pursuant to a contractual right of use by the Company,
LOTT or any other subsidiary of the Company including the Crude Storage Tanks,
the Product Storage Tanks, any pipelines owned or operated by the Company or its
subsidiaries, and the land, piping, marine facilities, truck facilities and
other facilities related thereto, together with existing or future modifications
or additions, which are excluded from the definition of Refinery or Refinery
Facilities. In addition, the term “Storage Facilities” includes any location
where a storage facility is used by the Company or LOTT to store or throughput
Crude Oil or Products except those storage, loading and offloading facilities
owned, operated, leased or used pursuant to a contractual right of use by the
Company or LOTT which are used exclusively to store Excluded Materials.
“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, among the Company, LOTT, El Dorado, Magnolia and Aron,
pursuant to which the Company, LOTT, El Dorado and Magnolia shall grant to Aron
an exclusive right to use the Storage Facilities in connection with this
Agreement, as amended, supplemented, restated or otherwise modified from time to
time.
“Subsidiary” as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.


24

--------------------------------------------------------------------------------





“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner at Aron’s own cost and expense that is acting as an agent for
Aron or that (1) is a licensed Person who performs sampling, quality analysis
and quantity determination of the Crude Oil and Products purchased and sold
hereunder, (2) is not an Affiliate of any Party and (3) in the reasonable
judgment of Aron, is qualified and reputed to perform its services in accordance
with Applicable Law and industry practice, to perform any and all inspections
required by Aron.
“Tank Maintenance” has the meaning specified in Section 9.5.
“Target Month End Crude Volume” has the meaning specified in Section 7.2(b).
“Target Month End Product Volume” has the meaning specified in Section 7.3(b).
“Tax” or “Taxes” has the meaning specified in Section 15.1.
“Term” has the meaning specified in Section 3.1.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under
Section 20.2(a).
“Termination Date” has the meaning specified in Section 20.1.
“Termination Date Purchase Value” means, with respect to the Termination Date
Volumes, initially the Estimated Termination Amount until the Definitive
Termination Date Value has been determined and thereafter the Definitive
Termination Date Value (as such terms are defined in the form of the Step-Out
Inventory Sales Agreement attached hereto as Schedule R).
“Termination Date Volumes” has the meaning specified in Section 20.1(d).
“Termination Holdback Amount” has the meaning specified in Section 20.2(b).
“Third A&R ARKS S&O Agreement” means the Third Amended and Restated Supply and
Offtake Agreement dated as of the Third Restatement Effective Date between Aron
and Alon Refining Krotz Springs, Inc., as amended, supplemented, restated or
otherwise modified from time to time.
“Third A&R BSR S&O Agreement” means the Third Amended and Restated Supply and
Offtake Agreement dated as of the Third Restatement Effective Date between Aron
and Alon USA, LP, as amended, supplemented, restated or otherwise modified from
time to time.
“Third Party Common Carrier Location” means a Specified Lien Location that is
owned and operated by an entity that is not an Affiliate of the Company Parties
and is either a common carrier pipeline or a multi-user storage terminal.
“Third Party Lien Location” means a Specified Lien Location that is not an Owned
Lien Location; provided that such location (except for Third Party Common
Carrier Locations) shall


25

--------------------------------------------------------------------------------





only constitute a Third Party Lien Location if a “bailee’s letter” as
contemplated by Section 18.2(r) is in effect with respect thereto.
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract including any counterparty to any exchange agreement that is a
component of a Procurement Contract (other than LOTT or the Company).
“Total Rail Receipts” mean, for any day, the aggregate quantity of Crude Oil
offloaded during such day at any railcar unloading facility adjacent to the
Refinery, as measured by the crude flow through any rail crude meter identified
on the inventory report from time to time provided by the Company generally in
the form set forth on Schedule H.
“Third Restatement Adjustment Date” means May 1, 2020.
“Third Restatement Effective Date” has the meaning specified in the introductory
paragraph hereof.
“Three Month LIBOR” means, as of the date of any determination, the London
Interbank Offered Rate for three-month U.S. dollar deposits appearing on Reuters
Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m. (London
time). If such rate does not appear on Reuters Screen LIBOR01 Page (or otherwise
on such screen or its successor), Three Month LIBOR shall be determined by
reference to such other comparable publicly available service for displaying
Eurodollar rates as the Parties, acting reasonably, select. Three Month LIBOR
shall be established on the last Business Day of a calendar quarter and shall be
in effect for the three (3) months comprising the next calendar quarter;
provided that if Three Month LIBOR can no longer be determined by Aron (in its
sole discretion) or any Governmental Authority having jurisdiction over the
quotation or determination of London Interbank Offered Rates declares that it
will no longer supervise or sanction such rates for purposes of interest rates
on loans, then Aron and the Company shall endeavor, in good faith, to establish
an alternate rate of interest to Three Month LIBOR that gives due consideration
to the then prevailing market convention for determining a rate of interest for
middle-market loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided further
that, until such alternate rate of interest is agreed upon by Aron and the
Company, Three Month LIBOR for purposes hereof and each other Transaction
Document shall be the “Wall Street Journal Prime Rate” as published and defined
in The Wall Street Journal. Notwithstanding the foregoing, the Three Month LIBOR
shall at no time be less than 0.00% per annum.
“Transaction Document” means any of this Agreement, the Fee Letter, the
Marketing and Sales Agreement, the Inventory Sales Agreements, the Storage
Facilities Agreement, the Step-Out Inventory Sales Agreements, the Required
Storage and Transportation Arrangements, the Consignment Letter Agreement, the
Specified Inventory Sales Agreement, the Guarantee, the S&O Party Guarantee, the
Pledge and Security Agreement, the MLP Acknowledgment Agreement, the Company
Acknowledgment Agreement, and any other agreement or instrument contemplated
hereby or executed in connection herewith, in each case as amended,
supplemented, restated or otherwise modified from time to time.


26

--------------------------------------------------------------------------------





“Transition Adjustment Period” means the period of calendar months with respect
to which any of the calculations in accordance with Schedule HH are to be made
by Aron.
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of collateral.
“Volume Cap for Reduced Crude Fee” means, for any month, [***] Barrels per day
multiplied by the number of calendar days in such month.
“Volume Cap for Waived Crude Fee” means, for any month, [***] Barrels per day
multiplied by the number of calendar days in such month.
“Volume Determination Procedures” mean the Company’s ordinary month-end
procedures for determining the NSV of Crude Oil in the Crude Storage Tanks or
Products in the Product Storage Tanks, which for each quarter-end shall be based
on manual gauge readings of each Crude Storage Tank or Product Storage Tank as
at the end of such quarter.
“Waived Fee Barrels” has the meaning specified in Section 6.4(a)(iv).
1.2    Construction of Agreement.
(a)    Unless otherwise specified, reference to, and the definition of any
document (including this Agreement) shall be deemed a reference to such document
as may be, amended, supplemented, revised or modified from time to time.
(b)    Unless otherwise specified, all references to an “Article,” “Section,” or
Schedule” are to an Article or Section hereof or a Schedule attached hereto.
(c)    All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(d)    Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.
(e)    Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
(f)    Unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(g)    A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.


27

--------------------------------------------------------------------------------





(h)    Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
(i)    Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time.
(j)    Unless otherwise expressly stated herein, any reference to “volume” shall
be deemed to refer to actual NSV, unless such volume has not been yet been
determined, in which case, volume shall be an estimated net volume determined in
accordance with the terms hereof.
(k)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
1.3    The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.

ARTICLE 2    

CONDITIONS PRECEDENT
2.1    Conditions Precedent to Effectiveness. This Agreement shall not be
effective, and the Third Restatement Effective Date shall not occur, until the
prior or concurrent satisfaction of each of the following conditions precedent:
(a)    Each of the Third A&R ARKS S&O Agreement and the Third A&R BSR S&O
Agreement has been executed and is in full force and effect;
(b)    The Parties shall have executed an amendment to the Marketing and Sales
Agreement in a form and in substance satisfactory to Aron;
(c)    The Parties shall have agreed to the form and substance of the Step-Out
Inventory Sales Agreement (which form is attached hereto as Schedule R);
(d)    The S&O Party Guarantee shall have been duly executed and delivered to
Aron in a form and in substance satisfactory to Aron;
(e)    The Parties shall have entered into the Pledge and Security Agreement in
a form and in substance satisfactory to Aron.
(f)    The Company Parties and Aron shall have duly executed the Fee Letter;


28

--------------------------------------------------------------------------------





(g)    The Parties have prepared and appended hereto a full amended and restated
set of Schedules and Exhibits;
(h)    The Company shall have delivered to Aron a certificate signed by the
principal executive officer of the Company certifying as to incumbency, board
approval and resolutions, other matters;
(i)    The Company shall have delivered to Aron an opinion of counsel, in form
and substance satisfactory to Aron, covering such matters as Aron shall
reasonably request, including: good standing; existence and due qualification;
power and authority; due authorization and execution; enforceability of the
Transaction Documents; and no conflicts including with respect to the Existing
Financing Agreements;
(j)    Aron shall have received amendments and restatements of the MLP
Acknowledgment Agreement, the Company Acknowledgment Agreement, the ARKS
Acknowledgment Agreement and the BSR Acknowledgment Agreement, each duly
executed by all parties thereto, reflecting such updated references and further
amendments and modifications as Aron shall have reasonably requested;
(k)    Aron shall have confirmed to its satisfaction that, as of the Third
Restatement Effective Date, each of the Existing Financing Agreements contains
provisions that (i) recognize the respective rights and obligations of the
Parties under this Agreement and the other Transaction Documents, (ii) confirm
that this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby do not and will not conflict with or violate any
terms and conditions of such Existing Financing Agreement and (iii) recognize
that Aron is the owner of Crude Oil and Products to the extent contemplated
hereby and by the other Transaction Documents, free and clear of any liens of
any lender or other creditor that is party to such Existing Financing Agreement,
other than Permitted Liens;
(l)    Aron shall have received final approvals from relevant internal
committees;
(m)    To the extent deemed necessary or appropriate by Aron, acknowledgements
and/or releases (including without limitation, amendments or termination of UCC
financing statements), in form and substance satisfactory to Aron, shall have
been duly executed by lenders or other creditors that are party to Existing
Financing Agreements, confirming the release of any lien in favor of such lender
or other creditor that might apply to or be deemed to apply to any Crude Oil
and/or Products of which Aron is the owner as contemplated by this Agreement and
the other Transaction Documents and agreeing to provide Aron with such further
documentation as it may reasonably request in order to confirm the foregoing;
(n)    The Company shall have delivered to Aron such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein, including UCC-1 financing statements
reflecting Aron as owner of all Crude Oil in the Crude Storage Tanks and all
Products in the Product Storage Tanks on and as of the Third Restatement
Effective Date;


29

--------------------------------------------------------------------------------





(o)    No action or proceeding shall have been instituted nor shall any action
by a Governmental Authority be threatened, nor shall any order, judgment or
decree have been issued or proposed to be issued by any Governmental Authority
as of the Third Restatement Effective Date to set aside, restrain, enjoin or
prevent the transactions and performance of the obligations contemplated by this
Agreement;
(p)    The Company shall have delivered to Aron insurance certificates
evidencing the effectiveness of the insurance policies set forth on Schedule F;
(q)    The Company and LOTT have provided to Aron confirmation, in form and
substance satisfactory to Aron, that all other Transaction Documents remain in
full force and effect;
(r)    All representations and warranties of the Company and its Affiliates
contained in the Transaction Documents shall be true and correct in all material
respects on and as of the Third Restatement Effective Date; and
(s)    All representations and warranties of Aron contained in the Transaction
Documents shall be true and correct in all material respects on and as of the
Third Restatement Effective Date.
2.2    Amendment and Restatement. This Agreement amends and restates in its
entirety (but without novation) the Second Restated Agreement. In addition, from
and after the Third Restatement Effective Date, all references to the
“Agreement,” the “S&O Agreement,” or the “Supply and Offtake Agreement”
contained in the other Transaction Documents shall be deemed to refer to this
Agreement.
2.3    Additional Terms and Conditions relating to the Conversion of certain
Included Locations to Specified Lien Locations.
(a)    For each Specified Lien Location that is a Third Party Lien Location, on
and effective as of the Location Conversion Date, the Company and LOTT provided
to Aron a duly executed “bailee’s letter” as contemplated by Section 18.2(r),
except for Third Party Common Carrier Locations. As provided in clause (ii) of
the definition of Specified Lien Location, a Third Party Lien Location (except
for a Third Party Common Carrier Location) shall be counted as a Specified Lien
Locations for purposes hereof only if a bailee’s letter for such location has
been delivered to Aron and is in effect;
(b)    The Parties may from time to time, by amending the appropriate schedule
hereto, add a new Specified Lien Location, convert an Included Location to a
Specified Lien Location or delete a location so that it ceases to be a Specified
Lien Location.
2.4    Post-Third Restatement Effective Date Undertakings. From and after the
Third Restatement Effective Date, the Company may endeavor to negotiate and
implement designations and other binding contractual arrangements, in form and
substance satisfactory to Aron, pursuant to which the Company may transfer and
assign to Aron the Company’s (or its Affiliates’) right to


30

--------------------------------------------------------------------------------





use any Available Storage or Transportation Arrangement that has not previously
been included as an Included Location or such other storage or transportation
facility as may hereafter be identified by the Company; provided that (i) upon
and concurrently with implementing any such assignment, designation or
arrangement, any such Available Storage or Transportation Arrangement shall be
added to the appropriate Schedule hereto as an additional Included Location, as
applicable, and such assignment, designation or arrangement shall constitute a
Required Storage and Transportation Arrangement hereunder; (ii) to the extent
requested by Aron, the Company shall cause ARKS to enter into an amendment to
the Inventory Sales Agreement and any other applicable Transaction Document to
include any inventory transferred to Aron as a result of such assignment,
designation or arrangement; and (iii) without limiting the generality of the
foregoing, the addition of an Included Location shall be subject to satisfaction
of Aron’s Policies and Procedures (as defined in Section 13.4(a) below), which
shall be applied in a nondiscriminatory manner as provided in Section 13.4(b)(i)
below. In addition, if the relevant storage or transportation facility fails to
satisfy Aron’s Policies and Procedures as a result of Aron’s Policies and
Procedures exceeding the standards or requirements imposed under Applicable Law
or good and prudent industry practice, then, upon the Company’s request, Aron
shall consult with the Company in good faith to determine whether based on
further information provided by the Company such storage or transportation
facility complies with Aron’s Policies and Procedures and/or whether additional
actions or procedures can be taken or implemented so that, as a result, such
storage or transportation facility would comply with Aron’s Policies and
Procedures and, based on such further information and/or the implementation of
such additional actions or procedures, Aron will from time to time reconsider
whether such storage or transportation facility satisfies clause (iii) above.
2.5    UCC Filings.
(a)    From and after the Third Restatement Effective Date, the Company will
from time to time cooperate with Aron to cause to be prepared, executed and
filed, in such jurisdictions as Aron shall deem necessary or appropriate, UCC-1
financing statements reflecting (i) Aron as owner of all Crude Oil and Products
in the Storage Facilities and the Included Locations and (ii) Aron as a secured
party with respect to any Collateral to perfect Aron’s security interest under
the Lien Documents. The Company shall execute and deliver to Aron, and the
Company hereby authorizes Aron to file (with or without the Company’s
signature), at any time and from time to time, all such financing statements,
amendments to financing statements, continuation financing statements,
termination statements, relating to such Crude Oil, Products, and Collateral and
other documents and instruments, all in form satisfactory to Aron, as Aron may
request, to confirm Aron’s ownership of such Crude Oil and Products, or
perfected lien on such Collateral and to otherwise accomplish the purposes of
this Agreement.
(b)    Without limiting the generality of the foregoing, the Company ratifies
and authorizes the filing by Aron of any financing statements filed prior to the
Third Restatement Effective Date.

ARTICLE 3    

TERM OF AGREEMENT


31

--------------------------------------------------------------------------------





3.1    Term. The Original Agreement became effective on the Original Effective
Date with the Commencement Date (as acknowledged above) occurring on April 29,
2011 and each of the First Restated Agreement and Second Restated Agreement
constituted a continuation thereof. Subject to Section 2.1 above, this Agreement
shall be effective as of the Third Restatement Effective Date. This Agreement
constitutes a continuation of the term of the Original Agreement, the First
Restated Agreement, and the Second Restated Agreement under the amended and
restated terms hereof and, subject to Section 3.2, the term of this Agreement
shall continue for a period ending at 11:59:59 p.m., CPT on December 30, 2022
(the “Term”; the last day of such Term being herein referred to as the
“Expiration Date”, except as provided in Section 3.2 below).
3.2    Changing the Term. Aron may, in its sole discretion elect to extend this
Agreement until May 30, 2025; provided that such election shall not be effective
unless Aron (i) gives the Company Parties at least six (6) months’ notice prior
to the Expiration Date of any such election pursuant to Article  27, (ii) if the
Third A&R ARKS S&O Agreement is still in effect, concurrently exercise its right
to extend the Third A&R ARKS S&O Agreement, and (iii) if the Third A&R BSR S&O
Agreement is still in effect, concurrently exercise its right to extend the
Third A&R BSR S&O Agreement.
3.3    Applicability of Certain Schedules With Respect to Third Restatement
Adjustment Date. For all purposes of this Agreement and any other Transaction
Document, with respect to the period from the Third Restatement Effective Date
to the Third Restatement Adjustment Date, Schedule B shall mean Schedule B‑1,
Schedule D shall mean Schedule D‑1, Schedule L shall mean Schedule L-1, and
Schedule CC shall mean Schedule CC-1; and with respect to the period from and
including the Third Restatement Adjustment Date, Schedule B shall mean
Schedule B‑2, Schedule D shall mean Schedule D‑2, Schedule L shall mean Schedule
L-2, and Schedule CC shall mean Schedule CC-2.
3.4    Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date, the Parties shall perform their obligations
relating to termination pursuant to Article 20.

ARTICLE 4    

COMMENCEMENT DATE TRANSFER
4.1    Transfer and Payment on the Commencement Date. The Parties acknowledge
and agree that the Commencement Date Volumes were sold and transferred and
payment of the Estimated Commencement Date Value was made as provided in the
Inventory Sales Agreements.
4.2    Post-Commencement Date Reconciliation and True-Up. The Parties further
acknowledge that the determination and payment of the Definitive Commencement
Date Value has been made as provided in the Inventory Sales Agreements.

ARTICLE 5    

PURCHASE AND SALE OF CRUDE OIL


32

--------------------------------------------------------------------------------





5.1    Sale of Crude Oil. On and after the Initial Delivery Date through the end
of the Term, and subject to (a) Aron’s ability to procure Crude Oil in
accordance with the terms hereof, (b) its receipt of Crude Oil under Procurement
Contracts and (c) the Company’s maintenance of the Base Agreements and Required
Storage and Transportation Arrangements and compliance with the terms and
conditions hereof, Aron will endeavor, in a commercially reasonable manner, to
enter into Procurement Contracts that will accommodate, in the aggregate,
monthly deliveries of Crude Oil up to [***] Barrels per day and the Company
agrees to purchase and receive from Aron all such Crude Oil as provided herein
and subject to the terms and conditions hereof. Aron shall, in accordance with
the terms and conditions hereof, be the exclusive owner of Crude Oil in the
Crude Storage Tanks.
5.2    Monthly Forecasts and Projections.
(a)    Before the Contract Cutoff Date in any Nomination Month, the Company
shall provide Aron with a written forecast of the Refinery’s anticipated Crude
Oil requirements for the related Delivery Month (each, a “Monthly Crude
Forecast”).
(b)    [Reserved.]
(c)    The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or if it is necessary to delay any
previously scheduled pipeline nominations.
(d)    The Parties acknowledge that the Company is solely responsible for
providing the Monthly Crude Forecast and for making any adjustments thereto, and
the Company agrees that all such forecasts and projections shall be prepared in
good faith, with due regard to all available and reliable historical information
and the Company’s then-current business prospects, and in accordance with such
standards of care as are generally applicable in the U.S. oil refining industry.
The Company acknowledges and agrees that (i) Aron shall be entitled to rely and
act upon all such forecasts and projections and shall not be deemed in breach
hereof to the extent any such breach or alleged breach is attributable to its
having acted or relied thereon, and (ii) Aron shall not have any responsibility
to make any investigation into the facts or matters stated in such forecasts or
projections.
5.3    Procurement of Crude Oil.
(a)    As of the Commencement Date, Procurement Contracts consisted of (i) such
Procurement Contracts as LOTT and Aron may have entered into and (ii) such
Procurement Contracts with certain Third Party Suppliers as shall have been
novated from LOTT to Aron, in each case providing for the purchase of Crude Oil
to be processed at the Refinery for April or May 2011. In connection with such
novated Procurement Contracts, the parties acknowledge that, concurrently with
the effectiveness of such novations, Aron and LOTT entered into transactions
identical to the novated Procurement Contracts (the “Back-to-Back Contracts”),
except with Aron as seller thereunder and certain other modifications as
specified in a letter agreement between Aron and LOTT, dated April 27, 2011. The
parties further acknowledge and agree that, as a result of such novated
Procurement Contracts, the


33

--------------------------------------------------------------------------------





Back-to-Back Contracts and the terms of the LOTT Inventory Sales Agreement,
(i) from and after the effectiveness of such novations to the Inventory
Measurement Time under the LOTT Inventory Sales Agreement, all Crude Oil
delivered under the novated Procurement Contracts and the Back-to-Back Contracts
shall have been or shall be transferred from the relevant Third Party Supplier
to Aron and then from Aron to LOTT and (ii) from and after the Inventory
Transfer Time under the LOTT Inventory Sales Agreement to the Inventory
Measurement Time under the LOTT Inventory Sales Agreement, all such Crude Oil
that is held or received at any of the Inventory Transfer Locations shall be
transferred by LOTT to Aron under and in accordance with the terms of the LOTT
Inventory Sales Agreement.
(b)    From time to time during the Term of this Agreement, the Company may
propose that an additional Procurement Contract be entered into, including any
such additional Procurement Contract as may be entered into in connection with
the expiration of an outstanding Procurement Contract. If the Parties mutually
agree to seek additional Procurement Contracts, then the Company shall endeavor
to identify quantities of Crude Oil that may be acquired on a spot or term basis
from one or more Third Party Suppliers. The Company may negotiate with any such
Third Party Supplier regarding the price and other terms of such potential
additional Procurement Contract. The Company shall have no authority to bind
Aron to, or enter into on Aron’s behalf, any additional Procurement Contract or
Procurement Contract Assignment, and the Company shall not represent to any
third party that it has such authority. If the Company has negotiated an offer
from a Third Party Supplier for an additional Procurement Contract (and if
relevant, Procurement Contract Assignment) that the Company wishes to be
executed, the Company shall apprise Aron in writing using the applicable trade
ticket included on Schedule Q (the “Crude Procurement Request”) (which may be
via email) of the terms of such offer, Aron shall promptly determine and advise
the Company as to whether Aron consent to accept such offer. If Aron indicates
its consent to accept such offer, then Aron shall promptly endeavor to formally
communicate its acceptance of such offer to the Company and such Third Party
Supplier so that the Third Party Supplier and Aron may enter into a binding
additional Procurement Contract (and if relevant, Procurement Contract
Assignment) provided that any additional Procurement Contract (and, if relevant,
related Procurement Contract Assignment) shall require Aron’s express agreement
and Aron shall not have any liability under or in connection with this Agreement
if for any reason it, acting in good faith, does not agree to any proposed
additional Procurement Contract or related Procurement Contract Assignment.
(c)    If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a Refinery Procurement Contract to acquire such Crude Oil
for the Company’s account and, unless an Aron Procurement Contract is executed
with respect thereto pursuant to Section 5.3(g), such Crude Oil if delivered to
a Crude Intake Point shall constitute Other Barrels.
(d)    Title for each quantity of Crude Oil to be delivered into a Crude Storage
Tank shall pass to Aron, (i) if delivered under a Procurement Contract with a
Third Party Supplier,


34

--------------------------------------------------------------------------------





from such Third Party Supplier as provided in the relevant Procurement Contract,
(ii) if delivered under a Procurement Contract with the Company or LOTT, from
the Company or LOTT as provided in the relevant Procurement Contract and
(iii) if not delivered under a Procurement Contract (and whether such delivery
is via an Included Crude Pipeline or another crude pipeline), from the Company
as the Crude Oil passes the Crude Intake Point.
(e)    For each quantity of Crude Oil to be delivered directly into a Specified
Lien Location, (i) if delivery occurs under a Procurement Contract with a Third
Party Supplier, title shall pass on a simultaneous flash title basis so that, at
the relevant delivery point under such Procurement Contract, at the moment in
time when title and risk of loss to any quantity is transferred by a Third Party
Supplier to Aron under such Procurement Contract, title and risk of loss to that
same quantity will be transferred from Aron to the Company, (ii) if delivery
occurs under a Procurement Contract with the Company or LOTT, title shall pass
on a simultaneous flash title basis so that, at the relevant delivery point
under such Procurement Contract, at the moment in time when title and risk of
loss to any quantity is transferred by the Company or LOTT to Aron under such
Procurement Contract, title and risk of loss to that same quantity will be
transferred from Aron to the Company and (iii) if such Crude Oil consists of
Other Barrels, then title and risk of loss shall either pass at the relevant
point at which delivery is made by LOTT to the Company if LOTT is delivering
such Crude Oil or continue to be held by the Company if the Company is
delivering such Crude Oil.
(f)    The Parties acknowledge that the consideration due from Aron to the
Company for any Crude Oil that is not delivered under a Procurement Contract
will be reflected in the Monthly True-Up Amounts determined following delivery
and in accordance with Schedule C.
(g)    No later than the fifth (5th) Business Day of the month preceding a
Delivery Month, the Company shall inform Aron whether the Company has purchased
or intends to purchase any Crude Oil that is being procured under a Refinery
Procurement Contract for delivery during such Delivery Month (“Refinery Procured
Barrels”). In connection with each such quantity of Refinery Procured Barrels,
the Company may provide to Aron a trade ticket stating the quantity, grade and
delivery terms of such Refinery Procured Barrels expected to be delivered to an
Included Location or Specified Lien Location during such Delivery Month and,
provided no Default (of which Aron has provided notice to the Company) or Event
of Default with respect to the Company has occurred and is then continuing, the
Company and Aron shall enter into an Aron Procurement Contract under which Aron
shall purchase such quantity from the Company and title shall pass as provided
in Section 5.3(d) or (e) above as applicable and Aron shall promptly provide to
the Company a written confirmation of such Aron Procurement Contract. If any
change occurs in the quantity, grade or delivery terms of the Refinery Procured
Barrels that the Company expects to procure for delivery during such Delivery
Month, the Company shall promptly advise Aron of such change and the related
Aron Procurement Contract shall be modified accordingly. With respect to any
confirmation issued by Aron to the Company in connection with an Aron
Procurement Contract with the Company, if Aron does not receive from the Company
either acceptance or notification of a bona fide error within two (2) Business
Days


35

--------------------------------------------------------------------------------





after receipt of such confirmation, then the Company shall be deemed to have
accepted such confirmation, and such confirmation shall be effective and binding
upon the Parties.
(h)    Unless otherwise agreed by Aron (in its discretion), the Company and LOTT
covenant and agree that (i) they will use commercially reasonable efforts to
enter into Exchange Procurement Contract during any month so as to eliminate any
volume imbalance and (ii) the sole purpose and intent of any such Exchange
Procurement Contract shall be to, directly or indirectly, procure Crude Oil to
be processed at the Refinery.
(i)    With respect to all Crude Oil, LOTT covenants and agrees to be the party
responsible for making entry of goods into the U.S., meeting the reporting
requirements and payment obligations of U.S. Customs for the importation of
goods, compliance with all free trade zone bonding, reporting and duty payments,
and serving as importer of record in connection herewith.
5.4    Nominations under Procurement Contracts and for Pipelines.
(a)    On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron’s preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Sections 7.2(b) and 7.3(b). As set forth
in Section 7.2(a), by no later than two (2) Business Days prior to the earliest
Contract Cutoff Date occurring in such Nomination Month, the Company shall
provide to Aron the Projected Monthly Run Volume for the Delivery Month for
which deliveries must be nominated prior to such Contract Cutoff Dates. As part
of such Projected Monthly Run Volume, the Company may specify the grade of such
Projected Monthly Run Volume, provided that such grades and their respective
quantities specified by the Company shall fall within the grades and quantities
then available to be nominated by Aron under the outstanding Procurement
Contracts.
(b)    Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
(c)    Insofar as any pipeline nominations are required to be made by Aron for
any Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron
shall be responsible for making such pipeline and terminal nominations for that
month; provided


36

--------------------------------------------------------------------------------





that, Aron’s obligation to make such nominations shall be conditioned on its
receiving from the Company scheduling instructions for that month a sufficient
number of days prior to such Pipeline Cutoff Date so that Aron can make such
nominations within the lead times required by such pipelines and terminals. Aron
shall not be responsible if a Pipeline System is unable to accept Aron’s
nomination or if the Pipeline System must allocate Crude Oil among its shippers.
(d)    The Parties agree that the Company may, from time to time, request that
Aron make adjustments or modifications to Contract Nominations it has previously
made under the Procurement Contracts. Promptly following receipt of any such
request, Aron will use its commercially reasonable efforts to make such
adjustment or modification, subject to any limitations or restrictions under the
relevant Procurement Contracts. Any additional cost or expenses incurred as a
result of such an adjustment or modification shall constitute an Ancillary Cost
hereunder.
(e)    Aron shall not nominate or to its knowledge otherwise acquire any Crude
Oil with characteristics that are not previously approved by the Company for use
at the Refinery, such approval to be in the Company’s discretion; provided that
any Crude Oil purchased pursuant to a Procurement Contract proposed by the
Company shall be deemed to have characteristics approved by the Company for
purposes of this clause. The foregoing shall not limit the Company’s rights to
pursue any claims against third parties as contemplated by Section 5.9 below.
(f)    In addition to the nomination process, Aron and the Company shall follow
the mutually agreed communications protocol as set forth on Schedule J hereto,
with respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil outside of the normal nomination procedures.
(g)    Each of the Company and Aron agrees to use commercially reasonable
efforts in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.
(h)    Prior to entering into any Ancillary Contract that does not by its terms
expire or terminate on or before the Expiration Date, Aron will, subject to any
confidentiality restrictions, afford the Company an opportunity to review and
comment on such Ancillary Contract or the terms thereof and to confer with the
Company regarding such Ancillary Contract and terms, and if Aron enters into any
such Ancillary Contract without the Company’s consent, the Company shall not be
obligated to assume such Ancillary Contract pursuant to Section 20.1(c) below.
5.5    Transportation, Storage and Delivery of Crude Oil.
(a)    Aron shall have the exclusive right to inject, store and withdraw (except
for such injections or withdrawals by the Company otherwise contemplated hereby)
Crude Oil in the Crude Storage Tanks as provided in the Storage Facilities
Agreement.


37

--------------------------------------------------------------------------------





(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the right to inject (except for such injections by the Company
otherwise contemplated hereby), store, transport and withdraw Crude Oil in and
on the Included Crude Pipeline to the same extent as the Company’s rights to do
so prior to the implementation of the Required Storage and Transportation
Arrangements. With respect to any activities involving Crude Oil covered by the
Storage Facilities Agreement or any Required Storage and Transportation
Arrangement, Aron may from time to time appoint the Company or LOTT as Aron’s
agent thereunder for such activities as Aron may specify.
(c)    Provided no Default (of which Aron has provided notice to the Company) or
Event of Default by the Company or LOTT has occurred and is continuing, the
Company shall be permitted to withdraw from the Crude Storage Tanks and take
delivery of Crude Oil on any day and at any time. The withdrawal and receipt of
any Crude Oil by the Company at the Crude Delivery Point shall be on an “ex
works” (EXW Incoterms 2010) basis. The Company shall bear sole responsibility
for arranging the withdrawal of Crude Oil from the Crude Storage Tanks. The
Company shall take commercially reasonable actions necessary to maintain a
connection with the Crude Storage Tanks to enable withdrawal and delivery of
Crude Oil to be made as contemplated hereby.
(d)    Provided no Default (of which Aron has provided notice to the Company) or
Event of Default by the Company or LOTT has occurred and is continuing, the
Company shall be permitted to withdraw from Specified Lien Locations. The
Company shall bear sole responsibility for arranging the withdrawal of Crude Oil
from Specified Lien Locations. The Company shall take commercially reasonable
actions necessary to maintain a connection with the Specified Lien Locations to
enable withdrawal and delivery of Crude Oil to be made as contemplated hereby.
5.6    Title, Risk of Loss and Custody.
(a)    Title to and risk of loss of the Crude Oil held in the Crude Storage
Tanks shall pass from Aron to the Company at the Crude Delivery Point. The
Company shall assume custody of the Crude Oil as it passes the Crude Delivery
Point; provided that prior to such delivery the Company shall have custody of
such Crude Oil in accordance with Section 5.6(b) below.
(b)    During the time any Crude Oil or Products is held in any Storage
Facilities, the Company or LOTT, in its capacity as operator of the Storage
Facilities and pursuant to the Storage Facilities Agreement, shall be solely
responsible for compliance (or causing applicable third parties other than Aron
to comply) with all Applicable Laws, including all Environmental Laws,
pertaining to the possession, handling, use and processing of such Crude Oil or
Products and shall indemnify and hold harmless Aron, its Affiliates and their
agents, representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising from failure by the Company or LOTT
to so comply (or to cause such compliance), except to the extent such
Liabilities are caused by or attributable to any of the matters for which Aron
is indemnifying the Company pursuant to Section 21.1.


38

--------------------------------------------------------------------------------





(c)    At and after transfer of any Crude Oil at the Crude Delivery Point from
Aron to the Company pursuant to Section 5.6(a) above, the Company shall be
solely responsible for compliance (or causing applicable third parties other
than Aron to comply) with all Applicable Laws, including all Environmental Laws
pertaining to the possession, handling, use and processing of such Crude Oil and
shall indemnify and hold harmless Aron, its Affiliates and their agents,
representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising from failure by the Company to so
comply.
(d)    Notwithstanding anything to the contrary herein, Aron and the Company and
LOTT agree that the Company and LOTT shall have an insurable interest in Crude
Oil that is subject to a Procurement Contract or as otherwise subject to this
Agreement, and that the Company or LOTT may, at its election and with prior
notice to Aron, endeavor to insure the Crude Oil. If pursuant to the terms of
this Agreement, the Company or LOTT has fully compensated Aron therefor as
required hereunder, then (subject to any other setoff or netting rights Aron may
have hereunder) any insurance payment to Aron made to cover the same shall be
promptly paid over by Aron to the Company or LOTT.
(e)    Without limiting any of obligations hereunder of the Company or LOTT to
cause any actions by third parties, it is acknowledged that in determining how
to comply with such obligations, the Company and LOTT may use such contractual
or other arrangements as they deem necessary or appropriate.
5.7    Contract Documentation, Confirmations and Conditions.
(a)    Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company’s identifying and negotiating potential Procurement
Contracts, in accordance with Section 5.3, that are acceptable to both the
Company and Aron relating to a sufficient quantity of Crude Oil to meet the
Refinery’s requirements, (ii) the Company’s performing its obligations hereunder
with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in
Section 5.4(a)) so that Aron may make timely nominations under the Procurement
Contracts, (iii) all of the terms and conditions of the Procurement Contracts,
(iv) any other condition set forth in Section 5.1 above and (v) no Event of
Default having occurred and continuing with respect to the Company.
(b)    In documenting each Procurement Contract, Aron will endeavor and
cooperate with the Company, in good faith and in a commercially reasonable
manner, to obtain the Third Party Supplier’s agreement that a copy of such
Procurement Contract may be provided to the Company; provided that this
Section 5.7(b) in no way limits the Company’s rights to consent to all
Procurement Contracts as contemplated by Section 5.3. In addition, to the extent
it is permitted to do so, Aron will endeavor to keep the Company apprised of,
and consult with the Company regarding, the terms and conditions being
incorporated into any Procurement Contract under negotiation with a Third Party
Supplier. Notwithstanding the foregoing, Aron and the Company may pre-agree on
one or more standard sets of general terms and conditions and modifications
thereto upon which Procurement Contracts may be executed without any further
obligation of Aron to apprise


39

--------------------------------------------------------------------------------





the Company of such terms and conditions incorporated into such Procurement
Contract and may, from time to time, agree to alterations or further
modifications to such pre-agreed terms.
(c)    The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in
Section 5.4 above. In the event of a dispute, Aron will provide, to the extent
legally and contractually permissible, to the Company, a copy of the Procurement
Contract in question.
5.8    [Reserved]
5.9    Quality Claims and Claims Handling.
(a)    The failure of any Crude Oil that Aron hereunder sells to the Company to
meet the specifications or other quality requirements applicable thereto as
stated in Aron’s Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company’s
account and resolved in accordance with Section 5.9(d).
(b)    The Parties shall consult with each other and coordinate how to handle
and resolve any claims arising in the ordinary course of business (including
claims related to Crude Oil, pipeline or ocean transportation, and any dispute,
claim, or controversy arising hereunder between Aron and any of its vendors who
supply goods or services in conjunction with Aron’s performance of its
obligations under this Agreement) made by or against Aron. In all instances
wherein claims are made by a third party against Aron which will be for the
account of the Company, the Company shall have the right, subject to
Section 5.9(c), to either direct Aron to take commercially reasonable actions in
the handling of such claims or assume the handling of such claims in the name of
Aron, all at the Company’s cost and expense. To the extent that the Company
believes that any claim should be made by Aron for the account of the Company
against any third party (whether a Third Party Supplier, terminal facility,
pipeline, storage facility or otherwise), and subject to Section 5.9(c), Aron
will take any commercially reasonable actions requested by the Company either
directly, or by allowing the Company to do so, to prosecute such claim, all at
the Company’s cost and expense and all recoveries resulting from the prosecution
of such claim shall be for the account of the Company.
(c)    Aron shall, in a commercially reasonable manner, cooperate with the
Company in prosecuting any such claim. If the Company requests that Aron assist
in prosecuting any such claim, Aron shall be entitled to assist in the
prosecution of such claim at the Company’s expense. Aron shall also be entitled
to assist at its own expense in prosecuting any such claim other than by the
request of the Company.


40

--------------------------------------------------------------------------------





(d)    Notwithstanding anything in Section 5.9(b) to the contrary but subject to
Section 5.9(e), Aron may notify the Company that Aron is retaining control over
the resolution of any claim referred to in Section 5.9(b) if Aron, in its
reasonable judgment, has determined that it has commercially reasonable business
considerations for doing so based on any relationships that Aron or any of its
Affiliates had, has or may have with the third party involved in such claim;
provided that, subject to such considerations, Aron shall use commercially
reasonable efforts to resolve such claim, at the Company’s expense and for the
Company’s account or, at its option, Aron may assign to the Company all of
Aron’s rights under and to pursue such claim after which Aron shall have no
further obligation with respect thereto. In addition, any claim that is or
becomes subject to Article 21 shall be handled and resolved in accordance with
the provisions of Article 21.
(e)    If any claim contemplated in this Section 5.9 involves a counterparty
that is an Affiliate of Aron and the management and operation of such
counterparty is under the actual and effective control of Aron, then the Company
shall control the dispute and resolution of such claim.
5.10    Communications.
(a)    Each Party shall promptly provide to the other copies of any and all
written communications and documents between it and any third party which in any
way relate to Ancillary Costs, including but not limited to written
communications and documents with Pipeline Systems, provided that Aron has
received such communications and documents in respect of the Pipeline System
and/or any communications and documents related to the nominating, scheduling
and/or chartering of vessels; provided that neither Party shall be obligated to
provide to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.
(b)    With respect to any proprietary or confidential information referred to
in Section 5.10(a), Aron shall promptly notify the Company of the nature or type
of such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.
(c)    The Parties shall coordinate all nominations and deliveries according to
the scheduling and communications protocol on Schedule J hereto.
5.11    Deemed Acceptance. With respect to any trade confirmation issued by Aron
to the Company in connection with any transaction relating to this Agreement, if
Aron does not receive from the Company either acceptance or notification of a
bona fide error within two (2) Business Days after receipt of such confirmation,
then the Company shall be deemed to have accepted such confirmation, and such
confirmation shall be effective and binding upon the Parties.

ARTICLE 6    

PURCHASE VALUE FOR CRUDE OIL


41

--------------------------------------------------------------------------------





6.1    Daily Volumes. Each Business Day the Company shall provide to Aron, by no
later than 2:00 p.m. CPT, available meter tickets and/or meter readings, and
tank gauge readings confirming the Measured Crude Quantity for each Crude
Storage Tank for all Delivery Dates since the prior Business Day.
6.2    Purchase Value. As the purchase value for the Net Crude Sales Volume for
any month, the Company shall owe to Aron when due the Monthly Crude Payment
determined with respect to that Net Crude Sales Volume, subject to application
of the relevant Prices and Index Amounts as provided on Schedule B hereto and
calculation of the Monthly Crude Oil True-Up Amount as provided for on
Schedule C hereto, and payable as provided in Section 10.2.
6.3    Monthly Crude Payment. For any month, the “Monthly Crude Payment” shall
equal, with respect to the Net Crude Sales Volume for such month, the sum of
(A) the product of (1) the Monthly Crude Price for that month and (2) the Net
Crude Sales Volume for such month (the amount determined in this clause (A) may
be a positive or negative number), (B) the Crude Purchase Fee for that month and
(C) the Ancillary Costs for that month. If the Monthly Crude Payment is a
negative number, then the absolute value thereof shall represent an amount owed
from Aron to the Company and payable as provided in Section 10.2.
6.4    Crude Purchase Fee.
(a)    Prior to Third Restatement Adjustment Date. Prior to the Third
Restatement Adjustment Date, as used herein:
(i)    For any month, the “Crude Purchase Fee” shall equal the sum of:
(A) the product of (1) the Pre-Adjustment Level One Fee per barrel and (2) the
Reduced Fee Barrels for such month, plus
(B) the product of (1) the Pre-Adjustment Level Two Fee per barrel and (2) the
greater of (x) zero and (y) the Actual Monthly Crude Run for such month minus
the sum of the Reduced Fee Barrels for such month and the Waived Fee Barrels for
such month.
(ii)    “Reduced Fee Barrels” means, for any month, whichever of the following
is the smallest quantity: (i) the Actual Monthly Crude Run for such month minus
the Volume Cap for Waived Crude Fee, (ii) the Designated Company-Sourced Barrels
for such month minus the Volume Cap for Waived Crude Fee and (iii) the Volume
Cap for Reduced Crude Fee for such month; provided that in no event shall the
foregoing be less than zero.
(iii)    “Actual Monthly Crude Run” means, for any month, the Net Crude Sales
Volume for such month plus the aggregate quantity of those Other Barrels that
are actually delivered and received at the Crude Storage Tanks during such
month.


42

--------------------------------------------------------------------------------





(iv)    “Waived Fee Barrels” means the sum of (i) the lesser of the Designated
Company-Sourced Barrels and the Volume Cap for Waived Crude Fee and (ii) the
Additional Waived Fee Barrels; provided that, for each 12 consecutive month
period commencing on an anniversary of the Adjustment Date or any shorter period
commencing on such a date and ending on a Termination Date hereunder (each, a
“Waived Fee Barrel Period”), the Waived Fee Barrels due for the final month of
such period may be subject to adjustment as provided in Section 6.4(a)(v) below.
(v)    For each Waived Fee Barrel Period, Aron shall determine the number of
Waived Fee Barrels for that period (“Total Waived Fee Barrels”) by applying such
term and the various components thereof to the entire period (rather to a single
month) as if each such term and component referred to such period and not a
single month. If, for any Waived Fee Barrel Period, the sum of the Waived Fee
Barrels for all months during such period (which for the final month of such
period shall be calculated without giving effect to any adjustment under this
Section 6.4(a)) exceeds the Total Waived Fee Barrels for such period, then the
number of Waived Fee Barrels for the final month of such period used in
computing the Crude Purchase Fee for such month shall equal the Waived Fee
Barrels for such month (calculated without giving effect to any adjustment under
this Section 6.4(a)) minus such excess (it being acknowledged that such number
may be a positive or negative amount).
(vi)    For each Procurement Contract under which Aron is seller, the Parties
shall, at or prior the time such Procurement Contract is executed, agree to a
per Barrel fee due from the Company to Aron in connection with such Procurement
Contract, with the product of such per Barrel fee and the quantity delivered by
Aron under such Procurement Contract shall being a “Crude Sales Fee”. For each
month, the “Counterparty Crude Sales Fee” shall be the sum of the Crude Sales
Fees for all quantities of Crude Oil delivered by Aron under Procurement
Contracts in which Aron is seller.
(b)    Following Third Restatement Adjustment Date. Following to the Third
Restatement Adjustment Date, as used herein:
(i)    For any month, the “Crude Purchase Fee” shall equal the sum of:
(A) the product of (1) the Level One Fee per barrel and (2) the Level One
Barrels for such month, plus
(B) the product of (1) Level Two Fee per barrel and (2) the Level Two Barrels
for such month.
(ii)    “Third Party Barrels” means, for any month, the number of barrels
purchased by Aron from any Third Party Supplier (other than any Affiliate of the
Company).


43

--------------------------------------------------------------------------------





(iii)    “Level One Barrels” means, for any month, the number of Third Party
Barrels not in excess of [***] barrels.
(iv)    “Level Two Barrels” means, for any month, the number of Third Party
Barrels (if any) in excess of the Level One Barrels for such month.
(v)    For each Procurement Contract under which Aron is seller, the Parties
shall, at or prior the time such Procurement Contract is executed, agree to a
per Barrel fee due from the Company to Aron in connection with such Procurement
Contract, with the product of such per Barrel fee and the quantity delivered by
Aron under such Procurement Contract shall being a “Crude Sales Fee”. For each
month, the “Counterparty Crude Sales Fee” shall be the sum of the Crude Sales
Fees for all quantities of Crude Oil delivered by Aron under Procurement
Contracts in which Aron is seller.
6.5    Material Crude Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications (including specific gravity and
sulfur content of the Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the grades that have generally been run by the
Refinery, then the Company and Aron will endeavor in good faith to mutually
agree on (i) acceptable indices for such Crude Oil, and (ii) a settlement
payment from one Party to the other sufficient to compensate the relevant Party
for the relative costs and benefits to each of the differences in value between
the prior indices and the amended indices.
6.6    Upon Aron’s request, the Company will, subject to any confidentiality
restrictions, provide documentation evidencing all purchases of Designated
Company-Sourced Barrels for any month.

ARTICLE 7    

TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
7.1    Target Inventory Levels. Aron will set monthly inventory targets for
Crude Oil and Products. Such monthly inventory targets for Crude Oil and
Products shall be subject to (i) the Baseline Volumes and (ii) the sum of
Baseline Volumes plus Volumes in Excess of Baseline for each Pricing Group
indicated on Schedule D hereto (each sum, a “Maximum Volume”).
7.2    Target Month End Crude Volume.
(a)    By no later than two (2) Business Days prior to the earliest Contract
Cutoff Date occurring in each Nomination Month, the Company shall notify Aron of
the aggregate quantity of Crude Oil that the Company expects to run at the
Refinery during the subject Delivery Month (the “Projected Monthly Run Volume”).
(b)    By no later than the last Business Day of each Nomination Month, Aron
shall notify the Company of the quantity of Crude Oil that Aron is designating
as the “Target Month End Crude Volume” for the Delivery Month related to that
Nomination Month;


44

--------------------------------------------------------------------------------





provided that such Target Month End Crude Volume shall not exceed the Maximum
Volume or be less than the Baseline Volume for Crude Oil indicated on
Schedule D, subject to Section 7.2(c) below.
(c)    During the first two months of deliveries of Crude Oil made pursuant to
the Original Agreement, Aron’s Target Month End Crude Volume and Target Month
End Product Volume were the amounts specified on Schedule I to the Original
Agreement.
(d)    If, for any month, the Actual Month End Crude Volume exceeds the Maximum
Volume or the Actual Month End Crude Volume is less than the Baseline Volume,
then Aron may change the Target Month End Crude Volume for such month as
follows:
(i)    If the Actual Month End Crude Volume is above the Target Month End Crude
Volume, then Aron may increase the Target Month End Crude Volume for such
Delivery Month to equal the Actual Month End Crude Volume or (ii) if the Target
Month End Crude Volume is above the Actual Month End Crude Volume, then Aron may
reduce the Target Month End Crude Volume for such Delivery Month to equal the
Actual Month End Crude Volume. Aron must notify the Company of its intent to
make this change within four (4) Business Days after the end of such Delivery
Month. The Company may dispute this change within one (1) Business Day after
receiving such notification from Aron. In all cases described above, the changed
Target Month End Crude Volume affects only the subject month and does not impact
the calculation of the Target Month End Crude Volume in subsequent months.
(ii)    In addition, Aron may adjust the Target Month End Crude Volume with the
consent of the Company.
In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to Section 7.2(b).
7.3    Target Month End Product Volume.
(a)    The Company shall provide to Aron its standard Products inventory and
production report substantially in the form of Schedule O hereto (the “MTD
Performance Report”). The MTD Performance Report shall be provided to Aron from
time to time in accordance with the Company’s past practices with respect to
such report.
(b)    For each month and each type of Product, Aron shall from time to time
(but subject to any applicable notification deadlines specified on Schedule D
hereto) specify an aggregate quantity and grade that shall be the “Target Month
End Product Volume” for that month, which shall represent that volume (which may
be zero or a positive number) targeted for that Product (except that the Target
Month End Product Volume for each type of Product as of the end of the first
month of the Term shall be the respective volumes specified as such on
Schedule I hereto). Notwithstanding the foregoing, Target Month End Product
Volume


45

--------------------------------------------------------------------------------





shall in no event exceed a Maximum Volume or be less than the Baseline Volume
for such Product unless Aron establishes such a Month End Product Volume as
otherwise permitted under this Section 7.3.
(c)    Provided that the Company has complied in all material respects with its
obligations under the Marketing and Sales Agreement, and subject to events of
Force Majeure, facility turnarounds, the performance of any third parties
(including purchasers of Products under the Marketing and Sales Agreement), Aron
will, in establishing each Target Month End Product Volume, cause such Target
Month End Product Volume to be within the applicable range specified for such
Product on Schedule D hereto.
(d)    At any time prior to the beginning of the month to which a Target Month
End Product Volume relates (but subject to any applicable notification deadlines
specified on Schedule D hereto), Aron may change such Target Month End Product
Volume.
(e)    After Aron has established a Target Month End Product Volume, it may
change such Target Month End Product Volume if one of the following occurs:
(i) the Actual Month End Product Volume is below the minimum of the Operational
Volume Range or (ii) the Actual Month End Product Volume is above the maximum of
the Operational Volume Range, in which case Aron may change its Target Month End
Product Volume for such month to equal the Actual Month End Product Volume. Aron
must notify the Company of its intent to make this change within four (4)
Business Days after the end of such Delivery Month. The Company may dispute this
change within one (1) Business Day after receiving such notification from Aron.
In all cases described above, the changed Target Month End Product Volume
affects only the subject month and does not impact the calculation of the Target
Month End Product Volume in subsequent months.
(f)    The Target Month End Product Volume will be adjusted in accordance with
the procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.
In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.
7.4    Monthly Working Capital Adjustment. Promptly after the end of each month,
Aron shall reasonably determine the Monthly Working Capital Adjustment.
7.5    Monthly Product Sale Adjustments. For each month (or portion thereof)
during the term of the Marketing and Sales Agreement and for each Product Group,
Aron shall reasonably determine whether an amount is due by one Party to the
other (for each Product Group, a “Monthly Product Sale Adjustment”) in
accordance with the following terms and conditions:
(a)    For each Product Group and relevant period, Aron shall reasonably
determine (i) the aggregate quantity of barrels of such Product Group sold
during such period under Product Purchase Agreements and Company Purchase
Agreements, (ii) the aggregate quantity of barrels of such Product Group sold
under Excluded Transactions executed pursuant to Section 2.2(c) of the Marketing
and Sales Agreement and (iii) the Aggregate Receipts (as defined below);


46

--------------------------------------------------------------------------------





(b)    If, for any Product Group and relevant period, (i) the Aggregate Receipts
exceeds the Index Value (as defined below), then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;
(c)    If Aron determines that any Monthly Product Sale Adjustment is due, it
will include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.2 and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-Up Amount due for such period, which, if due to the Company, shall be
expressed as a positive number and, if due to Aron, shall be expressed as a
negative number; and
(d)    As used herein:
(i)    “Aggregate Receipts” means, for any Product Group and relevant period,
the sum of (x) the actual aggregate purchase value invoiced by Aron for all
quantities of such Product Group that Aron delivered during such period (without
giving effect to any offsetting Excluded Transactions) under Product Purchase
Agreements with Customers and under Company Purchase Agreements with Company
Purchasers (each as defined in the Marketing and Sales Agreement) and (y) for
any Excluded Transaction executed pursuant to Section 2.2(c) of the Marketing
and Sales Agreement, the aggregate purchase value that would have been payable
under the proposed Product Purchase Agreement in connection with which such
Excluded Transaction was executed;
(ii)    “Index Value” means, for any Product Group and relevant period, the
product of (A) the sum of the aggregate quantity of barrels of such Product
Group sold during such period (without giving effect to any offsetting Excluded
Transactions) under Product Purchase Agreements and Company Purchase Agreements
and the quantity of sales for such period covered by clause (y) of the
definition of Aggregate Receipts, and (B) the Long Product FIFO Value for that
Product Group and period.
7.6    Monthly Cover Costs. If, for any month (or portion thereof), Aron
reasonably determines that, as a result of the Company’s failure to produce the
quantities of Product projected under this Agreement or the Company’s failure to
comply with its obligations under the Marketing and Sales Agreement, Aron
retains insufficient quantities of Product to comply with its obligations to any
third parties or the Company, whether under Product Purchase Agreements, Company
Purchase Agreements or Excluded Transactions, and Aron incurs any additional
costs and expenses in procuring and transporting Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs. If Aron
determines that any Monthly Cover Costs are due to it, Aron shall promptly
communicate such determination to the Company and, subject to any mitigation of
such costs actually achieved by the Company, include the calculation of such
amount in the documentation provided to the Company


47

--------------------------------------------------------------------------------





for the relevant period pursuant to Section 10.2 and such Monthly Cover Costs
shall be incorporated as a component of the Monthly True-Up Amount due for such
period hereunder.
7.7    Costs Related to Shortfall. To the extent that Aron is required to cover
any shortfall in any Product delivery, whether under a Product Purchase
Agreement or Company Purchase Agreement or otherwise, by any inventory it owns
and acquires separately from the inventory owned and maintained in connection
with this Agreement, (i) any cost or loss incurred by Aron in connection
therewith that is not otherwise included as a Monthly Cover Cost shall
constitute an Ancillary Cost that is to be reimbursed to Aron and (ii) any
profit or gain realized by Aron in connection therewith shall be forfeited to
the Company.
7.8    Monthly Excluded Transaction Fee. For any barrel of gasoline or diesel
delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment (as set forth on Schedule K to
this Agreement). For each month, Aron shall reasonably determine the net
quantities of gasoline and diesel delivered during such month under Excluded
Transactions and the aggregate amount due under this Section 7.8 as a result of
such deliveries (the “Monthly Excluded Transaction Fee”).
7.9    Certain Month-End Product Transactions. With respect to any bulk
purchases and sales of Product between Aron and the Company or any Affiliate of
the Company that would occur on or closely preceding the last day of a month and
are to be shipped on the Enterprise Teppco Product Pipeline, but would not be
reflected in Estimated Daily Net Product Sales until the following month, the
parties agree that all such purchases and sales (regardless of the quantity
thereof) shall be executed as bulk purchases and sales pursuant to
Section 2.4(b) of the Marketing and Sales Agreement and Schedule KK, and shall
constitute Company Purchase Agreements.
7.10    Periodic Price Adjustments.
(a)    Prior to each Periodic Adjustment Date, the Parties shall undertake the
procedures set forth in Schedule GG and calculate whether, based on such data
and procedures set forth on Schedule GG, an adjustment to any of the Prices is
appropriate. Promptly after Aron has completed such calculation, it shall advise
the Company in writing as to whether any Price adjustments are appropriate and
if so the amounts of such Price adjustments. Any such adjusted Prices shall
become applicable commencing with the relevant Periodic Adjustment Date.
(b)    If any Prices are adjusted as of a Periodic Adjustment Date, Aron shall
determine the Price Adjustment Settlement Amount in accordance with Schedule GG
hereto and such amount shall be included in the applicable Monthly True-Up
Amount as set forth in Schedule GG.
7.11    Transition Adjustment Period. The Parties agree that, with respect to
the months occurring in the Transition Adjustment Period, the Monthly True-up
Amounts for each such month shall be further adjusted as provided in Schedule HH
hereto.


48

--------------------------------------------------------------------------------






ARTICLE 8    

PURCHASE AND DELIVERY OF PRODUCTS
8.1    Purchase and Sale of Products. Aron agrees to purchase and receive from
the Company, and the Company agrees to sell and deliver to Aron, the Products
output of the Refinery delivered directly into Included Locations from and
including the Initial Delivery Date through the end of the Term of this
Agreement, at the values determined pursuant to this Agreement and otherwise in
accordance with the terms and conditions of this Agreement. Products output of
the Refinery that is delivered directly into Specified Lien Locations shall not
be purchased by Aron.
8.2    Delivery and Storage of Products.
(a)    Unless otherwise agreed by the Parties, all Products that are to be
directly delivered into Included Locations shall be delivered by the Company to
Aron at the Products Delivery Point into the Product Storage Tanks, on a
delivered duty paid (“DDP”) basis. All Products delivered by the Company into
Specified Lien Locations shall also be delivered on a DDP basis.
(b)    Aron shall have exclusive right to store Products in the Product Storage
Tanks in the Included Locations as provided in the Storage Facilities Agreement.
8.3    Expected Yield and Estimated Output.
(a)    On or before the Commencement Date, the Company provided to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each such
revised estimate, together with the Initial Estimated Yield, an “Estimated
Yield”).
(b)    As set forth on Schedules O and S to this Agreement, the Company shall,
based on the then current Estimated Yield and such other operating factors as it
deems relevant, prepare and provide to Aron, for each month, an estimate of the
Product quantities it expects to deliver to Aron or into Specified Lien
Locations during such month.
8.4    Delivered Quantities. For each Delivery Date, the Company shall provide
to Aron, by no later than 2:00 p.m., CPT on the next Business Day, available
meter tickets and/or meter readings and tank gauge readings confirming the
Measured Product Quantity in each Product Storage Tank for each Product
delivered during that Delivery Date.
8.5    Title and Risk of Loss. Title and risk of loss to Products shall pass
from the Company to Aron as Products pass the Products Delivery Point; provided
that if Products are delivered from the Refinery into a Specified Lien Location,
then title and risk of loss to such Products shall remain with the Company. If
Products pass directly from a Specified Lien Location to an Included Location,
title and risk of loss to such Products shall pass from the Company to Aron as
Products pass the


49

--------------------------------------------------------------------------------





Products Delivery Point of such Included Location. Aron shall retain title
through the Included Product Pipelines and in the Included Third Party Product
Storage Tanks. With respect to Products held in Included Locations, title and
risk of loss to Products shall pass from Aron to the Company as Products pass at
the Products Offtake Point, provided that title and risk of loss shall remain
with Aron during Product transfers between Included Locations at which Products
are held.
8.6    Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
for such Products as to which specifications are set forth on Schedule A or to
such other specifications as are from time to time agreed upon by the Parties.
For such Products as to which there are no specifications set forth on
Schedule A, there are no specifications with respect to such Products.
8.7    Purchase Value of Products. The per unit value for each type of Product
sold to Aron hereunder shall equal the Long Product FIFO Value specified for
such Product, subject to application of the relevant values as provided on
Schedule B and calculation of the Monthly True-Up Amount as provided for on
Schedule C.
8.8    [Reserved.]
8.9    Transportation, Storage and Delivery of Products.
(a)    Aron shall have the exclusive right to inject, store and withdraw
Products in the Product Storage Tanks as provided in the Storage Facilities
Agreement.
(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the exclusive right to inject (except for such injections by the
Company otherwise contemplated hereby), store, transport and withdraw Products
in and on the Included Product Pipelines and the Included Third Party Product
Storage Tanks to the same extent as the Company’s rights to do so prior to the
implementation of the Required Storage and Transportation Arrangements. With
respect to any activities involving Products covered by the Storage Facilities
Agreement or any Required Storage and Transportation Arrangement, Aron may from
time to time appoint the Company or LOTT as Aron’s agent thereunder for such
activities as Aron may specify.
(c)    Product transfers using truck or rail between the Product Storage Tanks
shall be transported in a manner consistent with the Company’s past practices
and in accordance with Applicable Law and good industry practice.
(d)    For purposes of determining any Product volumes used in making any
Interim Payment or Monthly True-Up Amount, any Product volumes held in any truck
or railcars at the end of the relevant period shall be excluded from such
Product volume determination.
8.10    Material Product Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery, then
the Company and Aron will endeavor in good faith to mutually agree on


50

--------------------------------------------------------------------------------





(i) acceptable indices for such Product, and (ii) a settlement payment from one
Party to the other sufficient to compensate the Parties for the relative costs
and benefits to each of the differences in value between the prior indices and
the amended indices.

ARTICLE 9    

ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE;
CERTAIN OTHER MATTERS
9.1    Ancillary Costs.
(a)    From time to time, Aron shall estimate Ancillary Costs it expects to
incur with respect to each day occurring during any month. As provided in
Section 10.1, Aron shall include such daily estimate of Ancillary Costs in the
determination of the Interim Payments due with respect to each day in such
month.
(b)    Without limiting the foregoing, the Company agrees to reimburse Aron for
all Ancillary Costs incurred by Aron. Such reimbursement shall occur from time
to time upon demand of Aron to the Company. When making such demand, Aron shall
promptly provide the Company with copies of any relevant invoices for Ancillary
Costs incurred by Aron. All refunds or adjustments of any type received by Aron
related to any Ancillary Costs shall be reflected in the Monthly True-Up Amount
as provided in Section 10.2 below.
9.2    Month End Inventory.
(a)    As of 11:59:59 p.m., CPT, on the last day of each month, the Company
shall apply the Volume Determination Procedures to the Crude Storage Facilities,
the Product Storage Facilities and the Specified Lien Locations, and based
thereon shall determine for such month (i) the aggregate volume of Crude Oil
held in the Crude Storage Tanks at that time, plus the Crude Oil Linefill at
that time (the “Actual Month End Included Crude Volume”), (ii) the aggregate
amount of Crude Oil held in Specified Lien Locations (including Crude Oil
Linefill) at that time (the “Actual Month End Crude Lien Inventory”), (iii) for
each Product, the aggregate volume of such Product held in the Product Storage
Tanks at that time, plus the aggregate volume of such Product held in the
Included Third Party Product Storage Tanks at that time, plus the Product
Linefill for such Product at that time (each, an “Actual Month End Included
Product Volume”) and (iv) for each Product, the aggregate volume of such Product
held in the Specified Lien Locations (including Product Linefill) at that time
(each, an “Actual Month End Product Lien Inventory”). The Company shall notify
Aron of the Actual Month End Crude Volume and each Actual Month End Product
Volume by no later than 5:00 p.m., CPT on the fifth Business Day thereafter,
except that with respect to volume information provided by third parties, the
Company shall endeavor to cause third parties to provide such information to
Aron by the fifteenth (15th) day after the end of such month.
(b)    As used herein,


51

--------------------------------------------------------------------------------





“Actual Month End Crude Volume” for any month equals the sum of the Actual Month
End Included Crude Volume and Actual Month End Crude Lien Inventory for such
month; and
“Actual Month End Product Volume” for any Product and any month equal the sum of
the Actual Month End Included Product Volume and Actual Month End Product Lien
Inventory for such Product and month.
(c)    At the cost and expense of Aron, Aron may, or may have Supplier’s
Inspector, witness all or any aspects of the Volume Determination Procedures as
Aron shall direct. If, in the judgment of Aron or Supplier’s Inspector, the
Volume Determination Procedures have not been applied correctly, then the
Company will cooperate with Aron, or Supplier’s Inspector, to ensure the correct
application of the Volume Determination Procedures, including making such
revisions to the Actual Month End Crude Volume and any Actual Month End Product
Volume as may be necessary to correct any such errors.
9.3    Calculation of Sales.
(a)    For any month, the “Net Crude Sales Volume” shall equal the greater of
(x) (A) the sum of (1) the Actual Month End Crude Volume for the prior month
plus (2) the Monthly Crude Receipts for such month, minus (B) the Actual Month
End Crude Volume for such month and (y) zero.
(b)    For any month, and for each Pricing Group (as defined on Schedule P), the
“Net Product Sales Volume” shall equal (A) the sum of (1) the Actual Month End
Product Volume for such month plus (2) the Monthly Product Sales for such month,
minus (B) the Actual Month End Product Volume for the prior month.
9.4    Disposition Following Force Majeure.
(a)    Notwithstanding anything to the contrary, if Aron is required, due to an
event of Force Majeure affecting either Party, to sell to any unrelated third
parties, in arm’s length transactions, any quantities of Crude Oil that, based
on the then current Monthly Crude Forecast, Aron would reasonably have expected
to have sold to the Company or ultimately processed by the Company (any quantity
of Crude Oil so disposed of by Aron being referred to as a “Disposed Quantity”),
then the Company shall be obligated to pay to Aron an amount equal to the
difference between the value at which such Disposed Quantity would have been
sold to the Company, minus the amount realized in the sale to a third party (the
“Disposition Amount”). In no event shall the Disposed Quantity exceed the
aggregate amount of Crude Oil that the Company would have been expected to
purchase based on their current Monthly Crude Forecast for the period during
which the Company is unable to take delivery of Crude Oil as the result of the
Force Majeure event or otherwise.
(b)    In connection with its selling any Disposed Quantity, Aron shall (i) use
commercially reasonable efforts to sell such Disposed Quantity at generally
prevailing values and (ii) promptly determine the Disposition Amount and issue
to the Company an


52

--------------------------------------------------------------------------------





invoice for such amount. The Company shall pay to Aron the invoiced amount no
later than the second Business Day after the date of such invoice. If, in
connection with the sale of any Disposed Quantity, the Disposition Amount is a
negative number, then Aron shall pay the amount of such excess to the Company no
later than the second Business Day after the date of such invoice.
9.5    Change to Tank Status.
(a)    The Company or LOTT shall provide prompt written notice to Aron of any
maintenance that the Company or LOTT intends to conduct on any of the Crude
Storage Tanks or Product Storage Tanks that would result in such storage tank
being taken out of service (“Tank Maintenance”). The Parties agree to cooperate
with each other in establishing the effective date for any such Tank Maintenance
for the purposes of any amendments to Schedule E.
(b)    The Company or LOTT shall also provide prompt written notice to Aron of
any binding agreement to sell, lease, sublease, transfer or otherwise dispose of
any tank listed on Schedule E.
(c)    The Company and LOTT agree that they will use commercially reasonable
efforts, consistent with good industry standards and practices, to complete (and
to cause any third parties to complete) any Tank Maintenance as promptly as
practicable.
9.6    Certain Regulatory Matters.
(a)    If Aron shall determine, in its sole judgment, that as a result of
(i) the taking effect of any Applicable Law after the date hereof, (ii) any
change in Applicable Law or in the administration, interpretation or application
thereof by any Governmental Authority, (iii) the making or issuance of any
request, guideline or directive (whether or not having the force of law) or any
interpretation thereof by any Governmental Authority or the bringing of any
action in a court of competent jurisdiction (regardless of whether related to
Aron) or (iv) any interpretation of or proposal to implement any of the
foregoing by a Governmental Authority, including, without limitation, any of the
foregoing events described in clauses (i)-(iv) arising from or relating to
either the Federal Reserve Notice of Proposed Rulemaking or the Federal Reserve
620 Report and whether occurring before or after the Second Restatement
Effective Date (each, a “Regulatory Event”), Aron or any of its Affiliates is or
would (A) not be permitted to hold, store, transport, buy, finance, sell or own
any or certain of the commodities subject to the transactions contemplated by
the Transaction Documents, (B) be required to hold additional capital, or be
assessed any additional capital or other charges, on the basis of holding,
storing, transporting, buying, financing, selling, or owing any commodities from
time to time, including without limitation, any of the commodities subject to
the transactions contemplated by this Agreement and the other Transaction
Documents, (C) be unable to perform in any material respect its obligations
under this Agreement and the other Transaction Documents, or (D) were it to
continue to hold, store, transport, buy, finance, sell or own any of the
commodities subject to the transactions contemplated by this Agreement and the
Transaction Documents or perform any such


53

--------------------------------------------------------------------------------





obligations, and taking into account other commodities and the volumes thereof
held by Aron or any of its Affiliates from time to time, be or likely to be
required to hold additional capital, or be assessed any additional capital or
other charges, or be or likely to be subject to additional or increased burdens
or costs (such additional capital or other charges, burdens and costs,
collectively, “Additional Costs”), then it shall notify the Company in writing
of such determination (a “Regulatory Event Notice”). Promptly following the
sending of a Regulatory Event Notice, Aron shall propose what actions or steps,
if any, either Party or both Parties could implement to alleviate, minimize
and/or mitigate the effect of any such Regulatory Event, and the Company shall
consider any such actions or steps in good faith. If, in Aron’s sole judgment,
Aron is able to identify actions or steps that can be implemented with respect
to the transactions contemplated by this Agreement and the other Transaction
Documents without adversely impacting the business conducted by Aron and its
Affiliates generally, including, without limitation, without resulting in Aron
or its Affiliates being required to incur any Additional Costs on the basis of
holding, storing, transporting, buying, selling or owing any commodities from
time to time, including without limitation, any of the commodities subject to
the transactions contemplated by this Agreement and the other Transaction
Documents, while preserving the economic terms and conditions of this Agreement
and the other Transaction Documents (including economic benefits, risk
allocation, costs and Liabilities), then the Parties shall, in good faith and in
a commercially reasonable manner, endeavor to implement such actions and steps.
If, in Aron’s sole judgment, Aron is unable to identify such actions or steps or
the Parties are unable to implement any actions and steps that have been so
identified, then Aron may, by written notice to the Company (a “Regulatory
Termination Notice”), elect to terminate this Agreement in the manner provided
for in Article  20 on such date Aron shall specify in such notice, which date
shall constitute a Termination Date for purposes of Article  20; provided that
(x) (unless such Regulatory Event has or is expected to become effective at an
earlier date) the date specified in such Regulatory Termination Notice shall
occur at least ninety (90) days after the date such notice is given and if
practicable on the last day of a month, or on such earlier date as may be
requested by the Company provided that the Parties in Aron’s reasonable judgment
have sufficient time to effect a termination pursuant to Article  20 hereof,
(y) if a Regulatory Termination Notice is given, an election under
Section 9.6(b) is made and the alternative structure contemplated by
Section 9.6(b) is implemented, then no termination shall result from such
Regulatory Termination Notice and (z) if the relevant Regulatory Termination
Notice relates only to the incurrence of Additional Costs, then if and for so
long as the Company exercises its option under Section 9.6(d) below, no
termination shall result from such Regulatory Termination Notice. In the case of
a Regulatory Termination Notice referred to in clause (z) of the preceding
sentence, Aron will also provide to the Company an estimate of such Additional
Costs which Aron shall determine in a commercially reasonable manner based on
such information relating to the relevant Regulatory Event as is then available
to Aron.
(b)    Without limiting the generality of the foregoing, (i) in the case of
Aron, concurrently with, and (ii) in the case of the Company following, the
giving of a Regulatory Termination Notice, either Party may, in its sole
discretion, elect to modify this Agreement, the other Transaction Documents and
the transactions subject hereto and thereto so that Aron


54

--------------------------------------------------------------------------------





shall not be the owner of any commodities held at Included Locations and that
instead all commodities held at Included Locations shall constitute Inventory
Collateral and all Included Locations shall constitute Specified Lien Locations,
and if such election is made, then the Company shall (and shall cause its
Affiliates and third parties to) execute such amendments and modifications to
the Transaction Documents, take such other actions and execute and deliver such
ancillary documents (including acknowledgments, consents, waivers, security
agreements or acknowledgments, UCC financing statements, delivery of legal
opinions, etc.) as are necessary and appropriate in Aron’s judgment to implement
and confirm the effectiveness such alternative structure. Aron may only make the
election contemplated by this subsection (b) if it does so concurrently with its
giving of the Regulatory Termination Notice. The Company may make the election
contemplated by this subsection (b) on a temporary basis prior to the effective
date of the Regulatory Termination Notice (provided that is shall advise Aron
that such election has been made on a temporary basis) and if the Company makes
such election on a temporary basis, then during the 90 day period following the
date on such election, the Company may (in each case by written notice to Aron)
elect to continue the election under this subsection (b), elect to pay
Additional Costs as contemplated under subsection (d) below if such election is
available, or elect to have termination pursuant to such Regulatory Termination
Notice become effective on the last day of such 90 day period; provided that if
the Company elects to have the Regulatory Termination Notice become effective,
Aron may, in its discretion, reset the date as of which termination is to be
effective pursuant to Article  20 hereof to allow sufficient time for such
termination to be effected as contemplated thereby and until such termination
date occurs, the Company’s temporary election under this clause (b) shall remain
in effect.
(c)    If Aron gives a Regulatory Termination Notice relating to a Regulatory
Event that is based on a rule or regulation that, at the time such notice is
given, has not yet become effective (including without limitation any rule or
regulation resulting from the Federal Reserve Notice of Proposed Rulemaking),
then without limiting the minimum 90 day notice period required under clause (a)
above, such Regulatory Termination Notice shall not become effective prior to
the date on which such rule or regulation becomes effective.
(d)    If Aron gives a Regulatory Termination Notice relating to a Regulatory
Event Notice that relates only to the incurrence of Additional Costs, then the
Company may elect, by written notice to Aron, to compensate Aron from time to
time for such Additional Costs incurred by Aron and so long as the Company
compensates Aron for such Additional Costs, this Agreement shall not be
terminated on the basis of such Regulatory Event Notice; provided that (i) upon
giving such notice to Aron, the Company Parties shall become obligated to pay
all Additional Costs thereafter incurred, subject to clause (iv) below, and
without limiting such obligation Aron may require that the Company Parties
execute such further documents or instruments as Aron may request to confirm
such obligation, (ii) the amount of such Additional Costs shall be determined by
Aron in accordance with its internal procedures and shall include Additional
Costs directly arising from this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby and the portion of any other
Additional Costs allocable, on a pro rata basis, to this Agreement, such
Transaction Documents and such transactions, (iii) such Additional Costs shall
be


55

--------------------------------------------------------------------------------





documented and invoiced by Aron to the Company Parties on a monthly basis and be
due and payable within two (2) Business Days after invoicing, it being
acknowledged that to the extent feasible, Aron will endeavor to include such
Additional Costs in the monthly settlement provided for under Section 10.2
hereof and (iv) the Company Parties may elect to cease compensating Aron for
such Additional Costs by written notice which shall be effective 120 days after
being given, in which case Aron may reinstate its Regulatory Termination Notice
with respect to such Additional Costs.
(e)    As used herein, “Federal Reserve Notice of Proposed Rulemaking” means the
notice of proposed rulemaking issued by the Board of Governors of the Federal
Reserve System titled “Risk-based Capital and Other Regulatory Requirements for
Activities of Financing Holding Companies Related to Physical Commodities and
Risk-based Capital Requirements for Merchant Banking Investments” (Docket
No. R‑1547; RIN 7100 AE‑58); and “Federal Reserve 620 Report” means the Report
to the Congress and the Financial Stability Oversight Council Pursuant to
Section 620 of the Dodd-Frank Act issued in September 2016 by the Board of
Governors of the Federal Reserve System, the Federal Deposit Insurance
Corporation and the Office of the Comptroller of the Currency.
9.7    DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT
TO CRUDE OIL OR PRODUCTS DELIVERED HEREUNDER, NO PARTY MAKES ANY WARRANTY,
CONDITION OR OTHER REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS OR SUITABILITY OF THE CRUDE OIL OR PRODUCTS FOR ANY
PARTICULAR PURPOSE OR OTHERWISE. FURTHER, NO PARTY MAKES ANY WARRANTY OR
REPRESENTATION THAT THE CRUDE OIL OR PRODUCTS CONFORMS TO THE SPECIFICATIONS
IDENTIFIED IN ANY CONTRACT WITH ANY THIRD PARTY SUPPLIER.

ARTICLE 10    
PAYMENT PROVISIONS
10.1    Interim Payments.
(a)    For each day, Aron will calculate a provisional payment (each an “Interim
Payment”) which:
(i)    if such day is not a Monthly True-Up Date, shall equal (i) the greater of
(A) zero and (B) the Cumulative Estimated Daily Net Settlement Amount as of such
date minus the LC Threshold Amount as of such date, minus (ii) the Cumulative
Interim Paid Amount as of such date; and
(ii)    if such day is a Monthly True-Up Date, shall be determined as follows:
(1)    Upon the payment of any Monthly True-Up Amount due on such day, Aron
shall determine the Interim Reset Amount as of such Monthly True-Up Date;


56

--------------------------------------------------------------------------------





(2)    Aron shall calculate the Cumulative Estimated Daily Net Settlement Amount
as of such date and the Cumulative Interim Paid Amount as of such date after
giving effect to the payment of such Monthly True-Up Amount and such Interim
Reset Amount; and
(3)    the Interim Payment for such Monthly True-up Date shall equal (i) the
greater of (A) zero and (B) the Cumulative Estimated Daily Net Settlement Amount
as of such date minus the LC Threshold Amount as of such date, minus (ii) the
Cumulative Interim Paid Amount as of such date
(iii)    For illustrative purposes only, Schedule FF sets forth an example of
the computations contemplated by this Section 10.1(a). Such example is not, and
is not intended to be, an indication or prediction of the actual results of the
computations under this Section 10.1(a), but merely provides an illustration of
the manner in which computations are to be made.
(b)    For purposes of calculating Interim Payments, Aron shall determine, for
each day, a daily settlement amount (“Daily Settlement Amount”) shall be the
Estimated Daily Net Product Sales times the applicable Daily Value per
Schedule B minus the Estimated Daily Net Crude Sales minus an estimate of
Ancillary Costs, which shall be denoted as a positive number, for such day to
the extent not directly invoiced to the Company, in the manner illustrated on
Schedule G and subject to the following terms and conditions. If such amount is
a positive number, such amount shall be due from Aron to the Company. If such
amount is a negative number, then the absolute value thereof shall be due from
the Company to Aron. With respect to the foregoing calculations and
determinations:
(i)    if inventory data needed for the applicable invoice date per Schedule G
has not been reported Aron will reasonably use the inventory data for the day
occurring during the thirty (30) day period preceding such calendar day that
results in the largest Estimated Daily Net Crude Sales or the smallest Estimated
Daily Net Product Sales (as the case may be); and
(ii)    if Aron determines a Daily Settlement Amount using any inventory data
covered by clause (i) above or determines that any inventory data it has used in
such determination was inaccurate, then Aron may, at its option, adjust future
Daily Settlement Amounts (no more often than once per calendar week) to take
account of any corrected inventory data or any inventory data that, if
available, would have complied with clause (i) above.
(c)    With respect to the Estimated Daily Net Crude Sales and Estimated Daily
Net Product Sales,
(i)    The Company shall, as of the end of each day, provide to Aron inventory
reports in the form set forth on Schedule H, showing the quantity of (w) Crude
Oil held in Crude Storage Tanks, (x) Crude Oil that is Included Crude Lien


57

--------------------------------------------------------------------------------





Inventory, (y) Products held in Product Storage Tanks and (z) Products that are
Included Product Lien Inventory.
(d)    For the purposes hereof,
(i)    “Estimated Daily Net Crude Sales” for any day shall be the aggregate
daily flow through meters R1, R2, and R3 times the applicable Daily Value per
Schedule B minus the Estimated Gathering Crude Value minus Lion-Owned Rail
Receipts times the applicable Daily Value per Schedule B;
(ii)    “Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (x) the aggregate volume
of such Product held in the Product Storage Tanks at the end of such day, plus
the aggregate volume of such Product held in the Included Third Party Product
Storage Tanks at the end of such day, plus the Product Linefill at the end of
such day, plus the aggregate volume of Included Product Lien Inventory at the
end of such day, plus (y) the Daily Product Sales of such Product for such day,
minus (z) the aggregate volume of such Product held in the Product Storage Tanks
at the beginning of such day, plus the aggregate volume of such Product held in
the Included Third Party Product Storage Tanks at the beginning of such day,
plus the Product Linefill at the beginning of such day, plus the aggregate
volume of Included Product Lien Inventory at the beginning of such day; and
(iii)    “Estimated Gathering Crude Value” for any day shall be the Estimated
Gathering Tank Injections times (the closing settlement price on the NYMEX for
the first nearby light sweet crude oil futures contracts rounded to 4 decimal
points minus $[***]/bbl).
(e)    For each day, Aron shall determine the Estimated Daily Net Crude Sales
and Estimated Daily Net Product Sales, in a commercially reasonable manner based
on the inventory data and otherwise in the manner contemplated by this
Section 10.1 and Schedule G, and to the extent it deems appropriate taking into
account such other data as may be relevant to the determination of such
estimates.
(f)    If Aron advises the Company of an Interim Payment on any Business Day,
then the Company shall be obligated to pay such Interim Payment to Aron on the
following Business Day.
(g)    For any Business Day, the Interim Payment to be determined and advised by
Aron shall be the Interim Payment for that day, provided that if such Business
Day is followed by one or more non-Business Days (whether weekends or Bank
Holidays), then Aron shall reasonably determine and advise to the Company the
Interim Payment for that Business Day as well as the Interim Payment each of
such following non-Business Days and all such Interim Payments shall be due on
that Business Day.
(h)    [Reserved.]


58

--------------------------------------------------------------------------------





(i)    With respect to the Deferred Interim Payment Amount, the parties agree
that:
(i)    commencing with the Interim Payment due for the Initial Delivery Date and
until such point as the aggregate amount of Interim Payments equals the Deferred
Interim Payment Amount, such aggregate amount of Interim Payments were deferred
so that the first [***] of such payments so deferred were required to be paid
under Section 10.1, and were excluded from the Monthly True-Up Amount
calculation under Section 10.2, it being acknowledged that the amount referred
to in this clause (i) shall not be due from the Company to Aron until the
Termination Date hereunder, at which time such amount shall be due and payable
in full (unless payment of such amount is accelerated under Article  19); and
(ii)    So long as any portion of the Deferred Interim Payment Amount is being
deferred pursuant to clause (i) above, it shall be counted as having been paid
for purposes of determining any Interim Payments or Monthly True-Up Amounts
calculated hereunder (but without prejudice to such amounts being due as
contemplated under clause (i) above).
The provisions of this clause (i) have been retained for good order’s sake and
to provide a convenient record of the matters covered thereby.
10.2    Monthly True-Up Amount.
(a)    Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any month, a calculation and
appropriate documentation to support such calculation for such month for a
monthly true-up payment (the “Monthly True-Up Amount”). The Monthly True-Up
Amount for any month shall be equal to:
(i)    the Cumulative Interim Paid Amount as of the then current Monthly True-Up
Date, minus
(ii)    the Gross Monthly Crude Oil Value (as defined on Schedule C); minus
(iii)    the sum of the Gross Monthly Product Values (as defined on Schedule C),
minus
(iv)    the Ancillary Costs for such month, plus
(v)    the Monthly Excluded Transaction Fee, plus
(vi)    the Monthly Product Sale Adjustment, minus
(vii)    the Monthly Cover Costs, plus
(viii)    the Monthly Working Capital Adjustment, plus


59

--------------------------------------------------------------------------------





(ix)    any other amount then due from Aron to the Company under this Agreement
or any other Transaction Document (including without limitation any Additional
Monthly Fee due to the Company, inclusive of the Lion Monthly Deferral Amount
calculated in accordance with Schedule HH of this Agreement, if applicable),
minus
(x)    any Excess LC Fee for such month, minus
(xi)    any LC Fee for such month, minus
(xii)    any other amount then due from the Company to Aron under this Agreement
or any other Transaction Document (including without limitation any Additional
Monthly Fee due to Aron), plus
(xiii)    the Price Adjustment Settlement Amount calculated in accordance with
Schedule GG, if applicable, which, if positive, shall be due from Aron to the
Company and, if negative, shall be due from the Company to Aron.
If the Monthly True-Up Amount is a positive number, such amount shall be
reflected in the Interim Reset Amount, each as fixed as of the then current
Monthly True-Up Date pursuant to Section 10.1(a) above. If the Monthly True-Up
Amount is a negative number, then the absolute value thereof shall be due from
the Company to Aron. The Company shall pay any Monthly True-Up Amount due to
Aron within two (2) Business Days after the Company’s receipt of the monthly
invoice and all related documentation supporting the invoiced amount.
(b)    For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth on Schedule C shall
apply and for purposes of determining the amount due under clause (viii) of
Section 10.2(a), the definitions and formula set forth on Schedule L shall
apply.
(c)    For the purposes of determining the Monthly True-Up Amount for April 2020
and May 2020, and notwithstanding anything to the contrary on Schedule C, the
Parties agree that additional sums shall be owing from one Party to the other to
reflect the net amounts that would have been due between the Parties had the
Second Restated Agreement expired on the Expiration Date thereof (including the
purchase by the Company of Crude Oil and Products pursuant to the Step-Out
Inventory Sales Agreement contemplated thereby) and this Agreement had been
entered into and became effective on the Third Restatement Adjustment Date (with
the purchase by Aron on the Third Restatement Adjustment Date of Crude Oil and
Products pursuant to a document comparable to the Inventory Sales Agreements).
The amounts determined and payable under this Section 10.2(c) shall be included
as part of the Monthly True-Up Amounts for April 2020 and May 2020, which shall
be payable in May 2020 and June 2020, respectively.
(d)    Prior to the Third Restatement Adjustment Date, for purposes of
determining the Daily Value, the Short Crude FIFO Value and the Long Crude FIFO
Value Price, in each case, for the Crude Product Group for Volume in Excess of
Baseline Volume, the definitions


60

--------------------------------------------------------------------------------





and formulas for the “Base Calculation”, the “Alternate Calculation” and the
“Light Sweet Crude Oil Futures Contract”, in each case, set forth on Schedule
B-1 shall apply.
(e)    On and after the Third Restatement Adjustment Date, for purposes of
determining the Daily Value, the Short Crude FIFO Value and the Long Crude FIFO
Value Price, in each case, for the Crude Product Group for Volume in Excess of
Baseline Volume, the definitions and formulas for the “Crude Index Calculation”
set forth on Schedule B-2 shall apply.
10.3    Annual and Other Fees. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron, as and when due, all
fees provided for in the Fee Letter; provided that with respect to the Annual
Fee referred to therein, such Annual Fee for each twelve (12) month period
during the Term is to be paid in arrears, in equal quarterly installments,
(i) prior to the Third Restatement Adjustment Date, on February 1, May 1, August
1 and November 1 of each year, (ii) from and after the Third Restatement
Adjustment Date, on June 1, September 1, December 1 and March 1 of each year,
and (iii) the Termination Date. The Annual Fee shall be prorated for any periods
of less than a full three (3) months.
10.4    Invoices.
(a)    Invoices shall be prepared and submitted in accordance to Schedule G.
(b)    If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Interim Payments,
Monthly True-Up Amounts or Ancillary Costs), it nonetheless shall pay Aron the
full amount of such invoice by the due date and inform Aron in writing of the
portion of the invoice with which it disagrees and why; provided that, to the
extent that the Company promptly informs Aron of a calculation error that is
obvious on its face, the Company shall pay Aron the undisputed amounts and may
retain such disputed amount pending resolution of such dispute. The Parties
shall cooperate in resolving the dispute expeditiously. If the Parties agree
that the Company does not owe some or all of the disputed amount or as may be
determined by a court pursuant to Article  25, Aron shall return such amount to
the Company, together with interest at the Fed Funds Rate from the date such
amount was paid, within two (2) Business Days from, as appropriate, the date of
their agreement or the date of the final, non-appealable decision of such court.
Following resolution of any such disputed amount, Aron will issue a corrected
invoice and any residual payment that would be required thereby will be made by
the appropriate Party within two (2) Business Days. To the extent that an
existing Procurement Contract permits disputed amounts to be retained pending
resolution of disputes, the Parties agree to permit disputed amounts to be
retained hereunder on the same terms, notwithstanding anything hereunder to the
contrary.
10.5    Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the daily and monthly settlements contemplated by
Sections 10.1 and 10.2 above.


61

--------------------------------------------------------------------------------





10.6    Interest.
(a)    If any amount payable by any Company Party, the Guarantor, or any S&O
Party under this Agreement or any other Transaction Document is not paid when
due, whether at its scheduled payment date, by acceleration or otherwise, such
amount shall thereafter bear interest at a rate per annum equal to the Default
Interest Rate (calculated on the basis of actual days elapsed over a 360 day
year).
(b)    For so long as any Event of Default with respect to the Company Parties
has occurred and is continuing, interest shall accrue on a daily basis for such
period (“Exposure Default Interest”) at the Default Interest Rate on Aron’s
daily aggregate exposure to the S&O Parties under this Agreement and the other
Transaction Documents, as determined by Aron in a commercially reasonable manner
provided that such Exposure Default Interest shall be determined without
duplication of any other interest accruing hereunder, including interest
accruing at the Default Interest Rate under Section 10.6(a) above.
(c)    Any Default Interest Rate interest accruing under Section 10.6(a) or
Exposure Default Interest accruing Section 10.6(b) shall be due to Aron on
demand or, absent such demand, monthly and shall continue to accrue after
occurrence of any Event of Default under Section 19.1(d) hereof, whether or not
allowed or allowable in any insolvency or bankruptcy proceeding.
10.7    Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by telegraphic transfer of same day funds in U.S.
Dollars to such bank account at such bank as the payee shall designate in
writing to the payor from time to time. Except as expressly provided in this
Agreement, all payments shall be made in full without discount, offset,
withholding, counterclaim or deduction whatsoever for any claims which a Party
may now have or hereafter acquire against the other Party, whether pursuant to
the terms of this Agreement or otherwise.

ARTICLE 11    
LIEN AMOUNTS
11.1    Lien Amounts. Commencing on the Location Conversion Date and from time
to time thereafter during the Term, and subject to the terms and conditions of
this Agreement, Aron will advance to the Company the amount as from time to time
determined hereunder (such amount, the “Lien Amount”), which shall initially
equal the Initial Lien Amount and thereafter be adjusted as provided in
Section 11.3 below. The Lien Amount will fluctuate from time to time based on
the value and volume of the Included Crude Lien Inventory and Included Product
Lien Inventory.
11.2    Initial Lien Amount. As of the Location Conversion Date, the “Initial
Lien Amount” equaled the sum of Initial Crude Lien Inventory Value and the
Initial Product Lien Inventory Value. Aron advanced the Initial Lien Amount to
the Company on the Location Conversion Date.
11.3    Interim Payments.


62

--------------------------------------------------------------------------------





(a)    With respect to each day during the Term, Aron shall calculate, as
provided in Section 10.1(b), the Estimated Daily Net Crude Sales and Estimated
Daily Net Product Sales which shall be due from one Party to the other and
settled as provided therein; provided that Aron shall not be obligated to pay
any such Interim Payment to the Company at any time that a Default (of which
Aron has provided notice to the Company) or Event of Default with respect to the
Company or LOTT has occurred and is continuing.
(b)    The “Interim Adjustment Amount” means, for any day, the amount determined
by Aron as an interim adjustment to the Lien Amount, by applying the applicable
Daily Values to the day over day change in the Included Product Lien Inventory
and Included Crude Lien Inventory, which may be a positive or negative amount.
If positive, the Interim Adjustment Amount shall increase the Lien Amount and if
negative, the Interim Adjustment Amount shall decrease the Lien Amount.
11.4    [Reserved]
11.5
Delivery of Inventory Collateral.

(a)    If any Crude Oil that is Inventory Collateral in a Specified Lien
Location passes directly from such Specified Lien Location to an Included
Location, then title and risk of loss thereto shall pass from the Company to
Aron as such Crude Oil enters the first permanent flange of the Included
Location.
(b)    If any Crude Oil owned by Aron in an Included Location passes directly
from such Included Location into a Specified Lien Location, then title and risk
of loss thereto shall pass from Aron to the Company as such Crude Oil exits the
Included Location.
(c)    If any Products that are Inventory Collateral in a Specified Lien
Location pass directly from such Specified Lien Location to an Included
Location, then title and risk of loss thereto shall pass from the Company to
Aron as such Products enter the first permanent flange of the Included Location.
(d)    If any Products owned by Aron in an Included Location pass directly from
such Included Location into a Specified Lien Location, then title and risk of
loss thereto shall pass from Aron to the Company as such Products exit the
Included Location.
11.6    Remedies upon Event of Default. If an Event of Default with respect to
the Company occurs and Aron exercises its remedies under Article  19 hereof,
then without limiting any rights and remedies that Aron may have thereunder,
under the Transaction Documents or otherwise, it is agreed that:
(a)    
(i)    Aron may terminate its obligation to make any further payments or
advances to the Company with respect to any Lien Amount and declare the then
outstanding Lien Amounts to be due and payable, except that in the case of an
Event


63

--------------------------------------------------------------------------------





of Default under Section 19.1(d), Aron’s obligation to make any further payments
or advances to the Company with respect to the Lien Amounts shall automatically
be terminated and the then outstanding Lien Amounts shall automatically be
immediately due and payable without any election, notice or action on the part
of Aron; provided that the amount due to Aron as a result of such termination
and acceleration shall include all amounts accrued on such Lien Amounts to the
date of such termination and all losses and costs which Aron incurs as a result
of maintaining, terminating or obtaining any related hedge positions and in
doing so Aron may use such pricing and rate references as Aron deems appropriate
in its commercially reasonable judgment, including references to such futures,
forward, swap and options markets as it shall select in its reasonable judgment;
and
(ii)    Aron may, in its discretion, include any amount determined under
clause (i) above in any net settlement (including under Section 19.2(f) hereof),
exercise of setoff rights (including under Section 19.2(i) hereof) or in the
exercise of other rights whether by agreement, at law or in equity (including
rights of recoupment) that Aron may have.
The foregoing shall in no way limit or be deemed to limit any other rights or
remedies of Aron under this Agreement or any other Transaction Document,
including its rights to apply the proceeds of any Inventory Collateral to any
Obligations.
11.7    Settlement at Termination. In the event this Agreement terminates
pursuant to Article  20 hereof, the following provisions shall apply with
respect to all Lien Amounts:
(a)    The Lien Amounts outstanding as of the Termination Date shall be due and
payable by the Company to Aron, together with all amounts accrued thereon
through such Termination Date;
(b)    All amounts referred to in clause (a) above shall be included in the
Termination Amount under Section 20.2(a); and
(c)    In determining the Estimated Termination Amount and the Termination
Holdback Amount, Aron may, in its commercially reasonable judgment, take account
of any amounts due under clause (a) above that will not be definitively
determined as of the Termination Date and/or which will be subject to any
true-up or adjustment following the Termination Date.
11.8    Eligible Hydrocarbon Inventory.
(a)    By no later than 3:00 p.m. CPT on each Business Day, the Company shall
provide to Aron, via email, a report in form and substance reasonably
satisfactory to Aron as illustrated on Schedule H (the “Inventory Report”)
showing the inventory quantities that then constitute Eligible Hydrocarbon
Inventory, including the quantity and location of each type of inventory.


64

--------------------------------------------------------------------------------





(b)    Notwithstanding the inventory quantities shown in an Inventory Report, if
Aron in its reasonable judgment and in good faith determines that any of such
quantities do not constitute Eligible Hydrocarbon Inventory, then Aron may
exclude such quantities from the Eligible Hydrocarbon Inventory for purposes
hereof.
(c)    By delivering an Inventory Report, the Company shall be deemed to
represent and warrant to Aron (to the same extent as if set forth in this
Agreement) that all Hydrocarbons identified as Eligible Hydrocarbon Inventory in
such report meet all the requirements of Eligible Hydrocarbon Inventory set
forth in this Agreement.

ARTICLE 12    

INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
12.1    Aron shall be entitled at Aron’s own cost and expense to have Supplier’s
Inspector present at any time the Volume Determination Procedures are to be
applied in accordance with the terms of this Agreement and to observe the
conduct of Volume Determination Procedures.
12.2    In addition to its rights under Section 12.1, Aron may, from time to
time during the Term of this Agreement, upon reasonable prior notice to the
Company (which notice the Company shall forward to any applicable owners or
operators) and at Aron’s own cost and expense, have Supplier’s Inspector conduct
surveys and inspections of any of the Storage Facilities or observe any Crude
Oil or Product transmission, handling, metering or other activities being
conducted at such Storage Facilities or the Delivery Points; provided that such
surveys, inspections and observations shall not materially interfere with the
ordinary course of business being conducted at such Storage Facilities or the
Refinery and shall be conducted in accordance with all Applicable Laws and
permits; provided further, that (i) Aron’s personnel and its representatives
shall follow routes and paths designated by the applicable operator or security
personnel employed by such operator, (ii) Aron’s personnel and its
representatives shall observe Applicable Laws and all security, fire and safety
directives, procedures, regulations and guidelines then in effect at such
location while, in, around or about such location, and (iii) Aron shall be
liable for any loss, liability, damage, claim or expense caused by the
negligence, willful misconduct or other tortious conduct of such Aron personnel
and/or its representatives.
12.3    In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron, such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.
12.4    Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty-one (231) cubic inches and forty-two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM‑IP
for Products).


65

--------------------------------------------------------------------------------





12.5    To the extent that the Company or LOTT receives any inventory reports
relating to a survey of the quantity and quality of the physical inventory
pursuant to the Stock Purchase Agreement or generated by any third party, Aron
shall promptly receive the survey report generated thereunder, which report
shall be addressed to Aron.
12.6    Each Party agrees to provide the other Parties with reasonable access to
any reports and other information provided to it by third party service
providers (including storage facilities and pipelines) with respect to volumes
of Crude Oil and Products that are subject to this Agreement and held and/or
transported by such third party service providers.
12.7    A Company Party or MLP Party may require any party requesting entry to a
Storage Facility or the Refinery on behalf of, at the request of, or for the
benefit of Aron, prior to permitting them to enter such location, to enter into
an access agreement, provided the terms and conditions of such access agreement
are reasonable and typical of such agreements required by other operators in the
area local to such location. Notwithstanding anything to the contrary herein,
the indemnification provisions of such access agreement shall control over the
indemnification provisions herein with respect to any Liabilities directly or
indirectly arising out of Aron or its employees, representatives, agents or
contractors exercising any inspection or access rights granted herein.

ARTICLE 13    

FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
13.1    Provision of Financial Information. The Company shall provide Aron
(i) within ninety (90) days following the end of each of its fiscal years, (a) a
copy of the annual report on Form 10-K, containing audited consolidated
financial statements of Guarantor and its consolidated subsidiaries for such
fiscal year certified by independent certified public accountants and (b) the
balance sheet, statement of income and statement of cash flow of the Company for
such fiscal year, as reviewed by the Company’s independent certified public
accountants, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and (ii) within sixty (60) days after the end of its
first three (3) fiscal quarters of each fiscal year, a copy of the quarterly
report, containing unaudited consolidated financial statements Guarantor and its
consolidated subsidiaries for such fiscal quarter; provided that so long as
Guarantor is required to make public filings of its quarterly and annual
financial results pursuant to the Exchange Act, such filings are available on
the SEC’s EDGAR database and such filings are made in a timely manner, then the
Company will not be required to provide such annual or quarterly financial
reports of Guarantor to Aron. In all cases the statements shall be for the most
recent accounting period and prepared in accordance with GAAP or such other
principles then in effect.
13.2    Additional Information. Upon reasonable notice, the Company shall
provide to Aron such additional information as Aron may reasonably request to
enable it to ascertain the current financial condition of the Company, including
product reports substantially in the form of Schedule S.


66

--------------------------------------------------------------------------------





13.3    Notification of Certain Events. The Company shall notify Aron, in the
case of clauses (a), (b), (e) and (f) below within four (4) Business Days and,
in the case of clauses (c) and (d) below within one (1) Business Day, after
learning of any of the following events:
(a)    The Company’s or any of its Affiliates’ binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an
Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets;
(b)    Either Company Party’s, any of its Subsidiaries’, the Guarantor’s or any
of their other Affiliates’ binding agreement to consolidate or amalgamate with,
merge with or into, or transfer all or substantially all of its assets to,
another entity (including an Affiliate), but in the case of any such other
Affiliate only if such transaction would limit or otherwise apply to or in any
material respect affect any of the business, assets or operations of the Company
or LOTT;
(c)    An early termination of or any notice of “event of default” under any
Base Agreement;
(d)    An early termination of or any notice of “event of default” under either
the Guarantee or the S&O Party Guarantee;
(e)    A material amendment to any Existing Financing Agreement or any other
Financing Agreement; or
(f)    The execution of any agreement or other instrument or the announcement of
any transaction or proposed transaction by the Guarantor or any of its
Affiliates relating to a change of control of the Guarantor;
provided that, with respect to clauses (a), (b), (e) and (f), no such notice
shall be required if such event have been reported by the Guarantor on a
Form 8‑K that has been filed by the Guarantor with the SEC in a timely manner.
13.4    Credit Support.
(a)    Guarantee. As a condition to Aron entering into this Agreement, the
Company has agreed to cause the Guarantor to provide the Guarantee to Aron and
the S&O Parties to provide the S&O Party Guarantee to Aron, as credit support
for the prompt and complete performance and payment of all of the Company’s
obligations hereunder, and all costs and expenses (including but not limited to
the reasonable costs, expenses, and external attorneys’ fees of Aron) of
amending and maintaining the Guarantee and the S&O Party Guarantee shall be
borne by the Company.
(b)    Letters of Credit.
(i)    The Company may, from time to time, provide to Aron one or more Letters
of Credit as additional credit support and margin for or to secure prompt and


67

--------------------------------------------------------------------------------





complete payment and performance of all of the Company’s and LOTT’s obligations
hereunder and under the other Transaction Documents; provided that (A) all costs
and expenses (including but not limited to the reasonable costs, expenses, and
external attorneys’ fees of Aron) of establishing, renewing, substituting,
canceling, increasing, and reducing the amount of (as the case may be) the
Letters of Credit shall be borne by the Company, (B) no LC Default shall have
occurred and be continuing with respect to any such Letter of Credit and (C) as
a condition to accepting any such Letter of Credit, the Parties shall agree to
such additional terms and conditions with respect thereto as Aron may require,
including without limitation the Company’s agreement to cause such Letter of
Credit to have a minimum available amount and to remain outstanding for a
specified period. Upon the occurrence of an LC Default with respect to any
Letter of Credit provided to Aron hereunder, the Company agrees to deliver a
substitute Letter of Credit to Aron having an available amount at least equal to
that of the Letter of Credit to be replaced on or before the first (1st)
Business Day after written demand by Aron (or the third (3rd) Business Day if
only clause (a) under the definition of LC Default applies).
(ii)    A Letter of Credit shall provide that Aron may draw upon the Letter of
Credit in an amount (up to the face amount for which the Letter of Credit has
been issued) that is equal to all amounts that are due and owing from the
Company or LOTT but have not been paid to Aron within the time allowed for such
payments under this Agreement or any other Transaction Document (including any
related notice or grace period or both). A Letter of Credit shall provide that a
drawing shall be made on the Letter of Credit upon submission to the bank
issuing the Letter of Credit of one or more certificates specifying the amounts
due and owing to Aron in accordance with the specific requirements of the Letter
of Credit.
(iii)    If the Company shall fail to renew, extend or replace a Letter of
Credit more than twenty (20) Business Days prior to its expiry date, then Aron
may draw on the entire, undrawn portion of such outstanding Letter of Credit
upon submission to the bank issuing such Letter of Credit of one or more
certificates specifying the amounts due and owing to Aron in accordance with the
specific requirements of the Letter of Credit. Any proceeds received as a result
of such drawing may, in Aron’s discretion, be applied in payment of any amount
due to Aron hereunder or under the other Transaction Documents (including any
amount being due under Section 10.1 above) or retained as additional cash
collateral and margin to secure the prompt and complete the payment and
performance of all of the Company’s and LOTT’s obligations hereunder and under
the other Transaction Documents; provided that any such cash collateral and
margin shall be subject to the terms and conditions of Section 13.4(b)(v) below.
The Company shall remain liable for any amounts due and owing to Aron and
remaining unpaid after the application of the amounts so drawn by Aron.
(iv)    Provided no Default (of which Aron has provided notice to the Company)
or Event of Default by the Company or LOTT has occurred and is


68

--------------------------------------------------------------------------------





continuing, upon the Company’s request, Aron shall cooperate with the Company in
a commercially reasonable manner to implement a reduction of the available
amount under any outstanding Letters of Credit that have been provided to Aron
hereunder by the Company Parties; provided that if any minimum available amount
requirement is applicable hereunder with respect to such Letters of Credit, no
such reduction shall be made that results in the aggregate available amount
thereunder being less than such minimum available amount requirement.
(v)    To the extent that Aron makes a drawing under any Letter of Credit and
retains any portion of such drawn amount as cash collateral and margin to secure
the prompt and complete the payment and performance of all of the Company’s and
LOTT’s obligations hereunder and under the other Transaction Documents, the
Company further agrees that Aron shall have, and hereby grants to Aron, a
present and continuing security interest in and to, and a general first lien
upon and right of set off against, such cash amount and all interest and other
proceeds from time to time received, receivable or otherwise distributed in
respect thereof, or in exchange therefor. Notwithstanding any provisions of
Applicable Law, Aron shall have the right to sell, pledge, rehypothecate,
assign, invest, use, commingle or otherwise use in its business all or any
portion of such retained cash amount, free from any claim or right of any nature
whatsoever of the Company, including any equity or right of redemption by the
Company. Nothing in this Section 13.4(b) shall limit any rights of Aron under
any other provision of this Agreement or any other Transaction Documents,
including without limitation, under Article  19 below.
(vi)    Any Letter of Credit that is intended to be a Qualified LC for purposes
of the LC Available Amount hereunder shall be identified to Aron by the Company
in writing as a Qualified LC and any Letter of Credit not so identified shall
not constitute a Qualified LC for such purpose.
(c)    The Parties agree that the Company Parties may request that Aron release
its lien on the portion of the Inventory Collateral that is located in the
Plantation Pipeline Systems and any asphalt terminal that are not Included
Locations if the Company Parties are able to obtain financing from an
unaffiliated third party based on such portion of the Inventory Collateral and
Aron will agree to provide such release to the Company Parties provided that
Aron and such third party, concurrently with such release, enter into
acknowledgment and intercreditor documentation in form and substance reasonably
satisfactory to Aron.
(d)    Nothing in this Section 13.4 shall limit any rights of Aron under any
other provision of this Agreement, including under Article  19 below.
13.5    Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance (the “Adequate Assurance”) may
take the form of a prepayment from the Company to Aron in such amount as Aron


69

--------------------------------------------------------------------------------





reasonably deems sufficient, a provision of additional credit support in the
form of letters of credit, third party guaranties and/or collateral security in
such forms and amount and provided by such parties as Aron reasonably deems
sufficient or such other form of assurance as Aron reasonably deems sufficient,
in each case taking into account such Material Adverse Change. If such Adequate
Assurance is not received within ten (10) Business Days after such demand by
Aron, then such failure shall constitute an Event of Default by the Company
under clause (i) of Section 19.1.

ARTICLE 14    

REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
14.1    The Company shall promptly notify Aron in writing of the date for which
any maintenance or turnaround at the Refinery has been scheduled, or any
revision to previously scheduled maintenance or turnaround, which may impair
receipts of Crude Oil at the Refinery or the Storage Facilities, the processing
of Crude Oil in the Refinery or the delivery of Products to Aron or by Aron to
the Company or any third parties; provided that, (i) promptly after the Company
completes its annual business plan with respect to any year, it shall notify
Aron of any such maintenance or turnaround contemplated with respect to such
year and (ii) the Company shall give Aron at least two (2) months’ prior written
notice of any such scheduled maintenance or turnaround.
14.2    The Company shall promptly notify Aron orally (followed by prompt
written notice) of any previously unscheduled material downtime, maintenance or
turnaround and its expected duration.
14.3    In the event of a scheduled shutdown of the Refinery, the Company shall,
to the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.
14.4    Treatment of Identified Facilities.
(a)    Subject to Section 14.4(b) below, if at any time Aron determines that all
or any portion of the facilities constituting an Included Location or Specified
Lien Location (in each case, “Identified Facilities”) fail to satisfy Aron’s
then applicable policies and procedures relating to the prudent maintenance and
operation of storage tanks, pipeline facilities, vessels and other
infrastructure used to store or transport Crude Oil and/or Products (“Aron’s
Policies and Procedures”), and without limiting any other rights and remedies
available to Aron hereunder or under any other Transaction Document, Aron may
provide the Company notice of such failure so long as such failure is continuing
and, if Aron provides such notice, the following provisions shall be applicable:
(i) in the case of any Identified Facilities that are subject to the Storage
Facilities Agreement, upon such date as Aron shall specify, such Identified
Facilities shall cease to constitute an Included Location (or part of an
Included Location) for purposes hereof and any payment to Aron in respect of any
Crude Oil or Products held in such Identified Facilities shall become due in
accordance with the provisions of Article  10 hereof; (ii) in the case of any
Identified Facilities that are subject to a Required Storage and Transportation
Arrangement, the Parties shall endeavor as promptly as reasonably practicable to
execute such rights, provide such notices, negotiate


70

--------------------------------------------------------------------------------





such reassignments or terminations and/or take such further actions as Aron
deems necessary or appropriate to terminate Aron’s status as the party entitled
to use and/or hold Crude Oil or Products at such Identified Facilities and,
concurrently with effecting the termination of such status, such Identified
Facilities shall cease to constitute an Included Location (or part of an
Included Location) for purposes hereof and any payment to Aron in respect of any
Crude Oil or Products held in such Identified Facilities shall become due in
accordance with the provisions of Section 10 hereof and (iii) in the case of any
Identified Facilities that are Specified Lien Locations, such Identified
Facilities shall cease to constitute a Specified Lien Location (or part of a
Specified Lien Location) for purposes hereof and any payment to Aron in respect
of any Crude Oil or Products held in such Identified Facilities shall become due
in accordance with the provisions of Articles 10 and 11 hereof. Aron’s Policies
and Procedures are, as of the Third Restatement Effective Date, in accordance
with and not in excess of standards and requirements under Applicable Law and
good and prudent industry custom, practices and procedures, provided that Aron
may from time to time adjust Aron’s Policies and Procedures. If any tank or
pipeline has ceased to be an Included Location or Specified Lien Location
pursuant to this Section 14.4(a) and thereafter such tank or pipeline is
returned to service or reactivated and Aron determines, in its reasonable good
faith judgment, that such tank or Identified Facilities is compliant with the
standards or requirements imposed under Applicable Law or good and prudent
industry custom, practice and procedures, then Aron shall promptly cooperate
with the Company to reestablish such tank or pipeline as an Included Location or
Specified Lien Location hereunder (subject to application of Section 14.4(b)(ii)
below with respect to reestablishing a tank or pipeline as an Included
Location).
(b)    Aron’s rights under Section 14.4(a) above are subject to the following
additional terms and conditions:
(i)    Aron shall apply Aron’s Policies and Procedures with respect to the
Included Locations or Specified Lien Locations in a non-discriminatory manner as
compared with other similar storage tanks and pipeline facilities utilized in a
similar manner; and
(ii)    If Aron’s Policies and Procedures exceed the standards or requirements
imposed under Applicable Law or good and prudent industry custom, practice and
procedures, then such excess standards or requirements shall only be applied
with respect to determining whether an Included Location is an Identified
Facility. If, as a result of the application of such excess standards or
requirements, any Included Location is determined to be an Identified Facility,
then (1) Aron shall not require the removal of such Identified Facilities as
Included Locations until the 60th day after giving the Company written notice of
such failure, unless in Aron’s reasonable judgment such failure presents an
imminent risk relating to such Identified Facility in which case Aron may
require that such Identified Facility immediately cease to constitute an
Included Location and the terms of Section 14.4(a) shall immediately become
applicable, (2) during such 60 day period, Aron shall consult with the Company
in good faith to determine whether based on further information


71

--------------------------------------------------------------------------------





provided by the Company such Identified Facilities comply with Aron’s Policies
and Procedures and/or whether additional actions or procedures can be taken or
implemented so that, as a result, such Identified Facilities would comply with
Aron’s Policies and Procedures, and (3) if it is determined that such Identified
Facilities do comply with Aron’s Policies and Procedures or, as a result of such
additional actions or procedures, such Identified Facilities become so compliant
within such 60 day period, then such Identified Facilities shall not cease to be
Included Locations based on the noncompliance stated in Aron’s notice to the
Company; and
(iii)    If pursuant to clause (ii) above any Identified Facility ceases to be
an Included Location as a result of the application of such excess standards or
requirements referred to therein, but otherwise complies with Aron’s Policies
and Procedures that are not in excess of standards and requirements under
Applicable Law and good and prudent industry custom, practices and procedures,
then such Included Location shall become a Specified Lien Location as of the
date it ceases being an Included Location. It is acknowledged that the
provisions of clause (ii) above only apply to an Identified Facility that is an
Included Location, not a Specified Lien Location.
(c)    The Company Parties further agree that the Company will promptly notify
Aron in writing of any Included Location or Specified Lien Location that (i) the
Company or LOTT removes from service, for any reason and if removal from service
is anticipated to be more than 30 days or (ii) has had no bulk movements of
Crude Oil or Products during any period of 60 consecutive days or has otherwise
been designated or categorized as no longer being active or in use for at least
60 consecutive days and has de minimis inventory and then, in either such case,
Aron shall, within 5 Business Days after receipt of such notice, advise the
Company whether the tank or pipeline constituting such Included Location or
Specified Lien Location shall cease to constitute an Included Location or
Specified Lien Location for purposes hereof. If Aron advises the Company Parties
that any such tank or pipeline is to cease to be an Included Location or
Specified Lien Location, such change in status shall occur on the effective date
specified by Aron. If any tank or pipeline has ceased to be an Included Location
or Specified Lien Location pursuant to this Section 14.4(c) and thereafter such
tank or pipeline is returned to service or reactivated and Aron determines, in
its reasonable good faith judgment, that such tank or pipeline is compliant with
Aron’s Policies and Procedures, then Aron shall promptly cooperate with the
Company to reestablish such tank or pipeline as an Included Location or
Specified Lien Location hereunder.
(d)    With respect to any Included Location that is subject to a Required
Storage and Transportation Arrangement (other than a Required MLP Arrangement),
the Company Parties shall use their commercially reasonable efforts to arrange
for Aron to be permitted, from time to time, to conduct inspections of such
Included Location for purposes of determining whether such Included Location
satisfies Aron’s Policies and Procedures. If despite such efforts, the Company
Parties are unable to make such arrangements with respect to an Included
Location, then upon written notice from Aron to the Company such Included
Location shall be converted to a Specified Lien Location.


72

--------------------------------------------------------------------------------





(e)    With respect to any Included Location or Specified Lien Location that is
owned or operated by either Company Party or any MLP Party, the Company Parties
shall from time to time permit or cause a MLP Party to permit Aron to conduct
inspections of such Included Location or Specified Lien Location for purposes of
determining whether such Included Location or Specified Lien Location satisfies
Aron’s Policies and Procedures. If the Company Parties fail to comply with the
foregoing requirement with respect to any Included Location or Specified Lien
Location, then upon written notice from Aron to the Company such Included
Location or Specified Lien Location shall cease to constitute an Included
Location or Specified Lien Location for purposes hereof.

ARTICLE 15    

TAXES
15.1    The Company shall pay and indemnify and hold Aron harmless against, the
amount of all sales, use, gross receipts, value added, severance, ad valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Aron directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by Applicable Law; in the event that the Company is not permitted to
pay such Taxes, the amount due hereunder shall be adjusted such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by the Company in accordance with this Agreement, unless the
Company is exempt from such Taxes and furnishes Aron with a certificate of
exemption; provided, however, that (i) the failure of Aron to separately state
or collect Taxes from the Company shall not alter the liability of the Company
for Taxes and (ii) Aron shall only be liable for Taxes if and to the extent that
Taxes have been separately stated and collected from the Company. Aron shall be
responsible for all taxes imposed on Aron’s net income.
15.2    If the Company disagrees with Aron’s determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek a binding administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax (including any
associated interest and/or late penalties) should such Tax be deemed applicable.
Aron agrees to reasonably cooperate with the Company, at the Company’s cost and
expense, in the event the Company determines to contest any such Taxes.
Notwithstanding anything to the contrary in Section 15.1, the Company shall not
be obligated to indemnify Aron with respect to any penalties or interest
resulting from (and only to the extent of and attributable to) Aron’s negligence
in preparing and filing any property tax returns that are to be prepared and
filed by Aron with respect hereto; provided any information that the Company has
provided to Aron for purposes of such returns is accurate


73

--------------------------------------------------------------------------------





and complete, and made available by the Company to Aron in a timely manner. If
the Company apprises Aron in a timely manner of any verifiable discounts
available for early filing of any such property tax returns that Aron is to
file, Aron shall use its commercially reasonable efforts to avail itself of such
discounts and if any such discount is obtained, the amount to be indemnified by
the Company under Section 15.1 shall be the discounted amount.
15.3    The Company and Aron shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Aron with
respect to such asserted liability shall be under Aron’s direction, but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction, but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each Party shall
bear all the reasonable costs of any action undertaken by the other at the
Party’s request.
15.4    Any other provision of this Agreement to the contrary notwithstanding,
this Article  15 shall survive until ninety (90) days after the expiration of
the statute of limitations for the assessment, collection, and levy of any Tax.

ARTICLE 16    

INSURANCE
16.1    Insurance Coverages. The Company shall procure and maintain in full
force and effect throughout the Term of this Agreement insurance coverages of
the following types and amounts and with insurance or reinsurance companies
rated not less than A- by A.M. Best or an equivalent rating agency of comparable
financial strength:
(a)    Property damage coverage on an “all risk” basis subject to policy terms,
conditions, and exclusions without flood, earthquake, windstorm, tsunami and
terrorism exclusions in an amount sufficient to cover the greater of the market
value or potential full replacement cost of all Crude Oil and Products owned by
Aron or the Company Parties in inventory at any location hereunder. In the event
that the market value or potential full replacement cost of all Crude Oil and
Products exceeds the insurance limits available or the insurance limits
available at commercially reasonable rates in the insurance marketplace, the
Company will maintain the highest insurance limit available at commercially
reasonable rates; provided, however, that the Company will promptly notify Aron
of the Company’s inability to fully insure any Crude Oil and Products and
provide full details of such inability. Such policies shall be endorsed to name
Aron as a loss payee with respect to any of Aron's Crude Oil or Product in the
care, custody or control of the Company. Notwithstanding anything to the
contrary herein, Aron, may, at its option and its sole expense, endeavor to
procure and provide such property damage coverage for the Crude Oil and
Products; provided that, to the extent any such insurance is duplicative with
insurance procured by the Company, the insurance procured by the Company shall
in all cases represent, and be written to be, the primary coverage;


74

--------------------------------------------------------------------------------





(b)    Commercial General Liability coverage which includes bodily injury,
property damage, contractual liability, cross suit liability, and products and
completed operations liability coverage in a minimum amount of $[***] per
occurrence and $[***] in the aggregate;
(c)    Wharfinger's/Charterer's Liability insurance (if applicable) in a minimum
amount of $[***] per occurrence and in the aggregate;
(d)    (i) Workers’ Compensation in the amount required by Applicable Law, and
(i) Employer’s Liability with a minimum amount of $[***] per accident, $[***]
per disease, and $[***] aggregate;
(e)    Automobile Liability coverage in a minimum amount of $[***] combined
single limit for all owned/hired/non-owned vehicles; and
(f)    Umbrella/Excess Liability coverage providing coverage on a follow-form or
equivalent basis with respect to the coverage required under Sections 16.1(b),
(c), (d)(ii) and (e) in a minimum amount of $[***] per occurrence and in the
aggregate.
(g)    Sudden and Accidental pollution liability of $[***] provided as part of
the Commercial General Liability and Umbrella/Excess Liability program or as
part of a standalone placement providing equivalent coverage.
16.2    Additional Insurance Requirements.
(a)    The foregoing policies in Section 16.1 shall include or provide waiver of
subrogation for the benefit of Aron and the insurance shall be primary and
non-contributory from Aron’s insurance. The foregoing policies with the
exception of those listed in Sections 16.1(a) and 16.1(d)(i) shall include Aron,
its subsidiaries, and affiliates and their respective directors, officers,
employees and agents as additional insured. The foregoing policy in
Section 16.1(a) shall include Aron as loss payee and/or lender loss payee with
respect the Crude Oil and Products.
(b)    The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in ACORD form or equivalent form reasonably satisfactory
to Aron, evidencing the existence of the coverages and the endorsements required
above. The Company shall provide thirty (30) days’ written notice prior to
cancellation of insurance becoming effective. The Company also shall provide
renewal certificates within ten (10) days after expiration of the policy.
(c)    The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
(d)    The Company shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.


75

--------------------------------------------------------------------------------





The Company shall be responsible for any deductibles or retentions that are
applicable to the insurance required pursuant to Section 16.1.
16.3    The Company shall have the right to satisfy its insurance obligations
outlined in Sections 16.1 and 16.2 by means of a captive insurance program
provided that (a) such captive insurance program is permitted under and in
compliance with applicable law, (b) such insurance policy or policies issued by
the captive insurer contains a “cut-though” endorsement providing that in the
event of the captive insurer’s insolvency any reinsurer of the captive insurer
will pay any loss covered by a reinsurance contract directly to the Company, and
(c) such captive insurance program is able to pay claims in accordance with the
laws of the State of New York.

ARTICLE 17    

FORCE MAJEURE
17.1    If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is
prevented or materially hindered by such event of Force Majeure; provided,
however, that the Affected Party shall use any commercially reasonable efforts
to mitigate, avoid or remove the event of Force Majeure. During the period that
performance by the Affected Party of a part or whole of its obligations has been
suspended by reason of an event of Force Majeure, the other Party (the
“Non-Affected Party”) likewise may suspend the performance of all or a part of
its obligations to the extent that such suspension is commercially reasonable,
except for any payment and indemnification obligations. The Parties acknowledge
that if, as a result of a Force Majeure, the Company were to suspend its receipt
and/or processing of Crude Oil, then Aron would be entitled to suspend, to a
comparable extent, its purchasing of Products. To the extent that Aron is unable
to perform hereunder as a result of any event of Force Majeure as described in
the last sentence of the definition of such term set forth above, such event
shall constitute a material hindrance for purposes of this Article  17.
17.2    The Affected Party shall give prompt notice to the Non-Affected Party of
its declaration of an event of Force Majeure, to be followed by written notice
within twenty-four (24) hours after receiving notice of the occurrence of a
Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
17.3    In the event the Affected Party’s performance is suspended due to an
event of Force Majeure in excess of ninety (90) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither


76

--------------------------------------------------------------------------------





Party shall have any further liability to the other in respect of such Affected
Obligations to the extent terminated or curtailed, except for the rights and
remedies previously accrued under this Agreement, any payment and
indemnification obligations by either Party under this Agreement and the
obligations set forth in Article  20.
17.4    If any Affected Obligation is not terminated pursuant to this
Article  17 or any other provision of this Agreement, performance shall resume
to the extent made possible by the end or amelioration of the event of Force
Majeure in accordance with the terms of this Agreement; provided, however, that
the term of this Agreement shall not be extended.
17.5    The Parties acknowledge and agree that the right of Aron to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier’s failure shall be subject to Section 5.9 and any other applicable
provisions of this Agreement relating to claims against third parties.
17.6    If at any time during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part), any of
the Included Crude Pipeline, Included Product Pipeline or Included Third Party
Storage Tanks cease, in whole or in part, to be available to Aron pursuant to
the Required Storage and Transportation Arrangements or any Third Party Lien
Location ceases, in whole or in part, to be available to the Company or LOTT,
and the foregoing is a result of or attributable to any owner or operator of the
Included Crude Pipeline, Included Product Pipeline, Included Third Party Storage
Tanks or Third Party Lien Location becoming Bankrupt or breaching or defaulting
in any of its obligations relating to the Required Storage and Transportation
Arrangements or its contractual obligations to the Company or LOTT, then:
(a)    The Company shall promptly use commercially reasonable efforts to
establish (i) in the case of a Required Storage and Transportation Arrangement,
alternative and/or replacement storage and transportation arrangements subject
to a Required Storage and Transportation Arrangement for Aron’s benefit and no
less favorable to Aron (in Aron’s reasonable judgment) than those that have
ceased to be available and (ii) in the case of a Third Party Lien Location, an
alternative and/or replacement storage and transportation arrangement to serve
as a replacement for the location that ceased to be a Third Party Lien Location;
(b)    Until such alternative and/or replacement arrangements complying with
clause (a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is prevented or materially
hindered by such lack of effectiveness of any Required Storage and
Transportation Arrangements, Third Party Lien Location or the availability of
any pipeline or storage facility related thereto; and


77

--------------------------------------------------------------------------------





(c)    Without limiting the generality of the foregoing, in no event shall Aron
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility or to treat any location as a Specified Lien Location at any time from
and after the owner or operator thereof becomes Bankrupt. If any such storage
facility is an Included Location then Aron may, in its discretion, elect upon
written notice to the Company that such storage facility shall cease to be an
Included Location as of a date specified in such written notice in which case
any Crude Oil or Product held by Aron therein shall be purchased by the Company
in accordance with the applicable provisions of Sections 10.1 and 10.2 hereof.

ARTICLE 18    

REPRESENTATIONS, WARRANTIES AND COVENANTS
18.1    Mutual Representations. Each Party represents and warrants to the other
Party as of the Third Restatement Effective Date and each sale of Crude Oil
hereunder, that:
(a)    It is an “Eligible Contract Participant” as defined in Section 1a(18) of
the Commodity Exchange Act, as amended.
(b)    It is (i) a “forward contract merchant” in respect of this Agreement and
this Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code,
(ii) a “swap participant” in respect of this Agreement and this Agreement and
each sale of Crude Oil or Products hereunder constitutes a commodity forward
agreement as such term is used in the definition of “swap agreement,” as each
such term is defined in the Bankruptcy Code and used in Section 560 of the
Bankruptcy Code and (iii) a “master netting agreement participant” and this
Agreement constitutes a “master netting agreement,” as each such term is defined
in the Bankruptcy Code and used in Section 561 of the Bankruptcy Code.
(c)    It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
(d)    It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
(e)    The execution, delivery and performance of the Transaction Documents and
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.
(f)    All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to the


78

--------------------------------------------------------------------------------





Transaction Documents have been obtained or submitted are in full force and
effect, and all conditions of any such authorizations, approvals, consents,
notices and filings have been complied with.
(g)    Its obligations under the Transaction Documents constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
(h)    No Event of Default or, to such Party’s knowledge, Default has occurred
and is continuing, and no such event or circumstance would occur as a result of
its entering into or performing its obligations under the Transaction Documents.
(i)    There is not pending or, to its knowledge, threatened against it or any
of its Affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under the Transaction
Documents.
(j)    It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.
(k)    It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
(l)    It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
(m)    The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
(n)    It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.
(o)    Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.


79

--------------------------------------------------------------------------------





None of its directors, officers, employees or agents or those of its Affiliates
has received or will receive any commission, fee, rebate, gift or entertainment
of significant value in connection with this Agreement.
18.2    Company’s and LOTT’s Representations and Covenants. The Company Parties
represent and warrant to and agree with Aron as follows:
(a)    The Company and LOTT (each, a “Company Party,” and collectively, the
“Company Parties”) have delivered true and complete copies of the Base
Agreements and Required Storage and Transportation Arrangements and all
amendments thereto to Aron.
(b)    Each Company Party shall in all material respects continue to perform its
obligations under and comply with the terms of the Base Agreements and Required
Storage and Transportation Arrangements.
(c)    Each Company Party shall maintain and pursue diligently all its material
rights under the Base Agreements and Required Storage and Transportation
Arrangements and take all reasonable steps to enforce any rights granted to the
applicable Company Party thereunder.
(d)    Neither Company Party shall modify, amend or waive rights arising under
the Base Agreements or Required Storage and Transportation Arrangements without
the prior written consent of Aron; provided, however, that if a Company Party
provides Aron with notice, the Company Party may make such modifications or
amendments, including extensions or elections under any of the foregoing, that
do not adversely affect Aron’s rights thereunder or otherwise interfere with
Aron’s rights to use the Pipeline Systems and Included Third Party Storage Tanks
subject thereto without the prior written consent of Aron.
(e)    Neither Company Party shall cause or permit any of the Crude Oil or
Products held at the Included Locations to become subject to any liens or
encumbrances, other than Permitted Liens.
(f)    The Company has delivered true and complete copies of the Existing
Financing Agreements and all material amendments thereto to Aron.
(g)    Neither Company Party shall modify or amend (including any extensions of
or elections under), or waive any rights arising under, any Existing Financing
Agreement without the prior written consent of Aron, if doing so would
(i) adversely affect in any respect any of Aron’s rights or remedies under this
Agreement or the other Transaction Documents or (ii) cause such Existing
Financing Agreement to no longer satisfy the conditions set forth in
Section 2.1(k) and Section 2.1(m) above, including, without limitation, the
recognition that Aron is the owner of Crude Oil and Products to the extent
contemplated hereby and by the other Transaction Documents, free and clear of
any liens of any lender or other creditor that is party to such Financing
Agreement, other than Permitted Liens.


80

--------------------------------------------------------------------------------





(h)    The Company Parties represent and warrant that to their knowledge, none
of its Affiliates are party to any credit agreement, indenture or other
financing agreement under which the Company Parties or any of their subsidiaries
may incur or become liable for indebtedness for borrowed money (including
capitalized lease obligations and reimbursement obligations with respect to
letters of credit) which covenants that limit or otherwise apply to any of the
business, assets or operations of the Company or LOTT, other than the Existing
Financing Agreements.
(i)    The Company Parties represent and warrant that, to their knowledge,
Schedule U hereto contains a complete list of all storage, loading and
offloading facilities owned, operated, leased or used pursuant to a contractual
right of use by the Company or LOTT.
(j)    Neither Company Party shall, from and after the Original Effective Date,
enter into any Financing Agreement (an “Additional Financing Agreement”) unless
such Additional Financing Agreement, at the time it is entered into,
(i) contains provisions that recognize the respective rights and obligations of
the Parties under this Agreement and the other Transaction Documents, (ii) does
not adversely affect in any respect any of Aron’s rights or remedies under this
Agreement or the other Transaction Documents and (iii) satisfies the conditions
in Section 2.1(k) and Section 2.1(m) to the same extent as if such Additional
Financing Agreement were an Existing Financing Agreement, including, without
limitation, the recognition that Aron is the owner of Crude Oil and Products to
the extent contemplated hereby and by the other Transaction Documents, free and
clear of any liens of any lender or other creditor that is party to such
Financing Agreement, other than Permitted Liens. Neither Company Party shall
modify or amend (including any extensions of or elections under), or waive any
rights arising under, any Additional Financing Agreement without the prior
written consent of Aron, if doing so would (i) adversely affect in any respect
any of Aron’s rights or remedies under this Agreement or the other Transaction
Documents or (ii) cause such Additional Financing Agreement to no longer satisfy
the conditions set forth in Section 2.1(k) and Section 2.1(m) above to the same
extent as if such Additional Financing Agreement were an Existing Financing
Agreement, including, without limitation, the recognition that Aron is the owner
of Crude Oil and Products to the extent contemplated hereby and by the other
Transaction Documents, free and clear of any liens of any lender or other
creditor that is party to such Financing Agreement, other than Permitted Liens.
(k)    (i) To the extent deemed necessary or appropriate by Aron, the Company
shall cause acknowledgements and/or releases (including without limitation,
amendments or termination of UCC financing statements), in form and substance
satisfactory to Aron, to be duly executed by lenders or other creditors that are
party to Existing Financing Agreements, confirming the release of any lien in
favor of such lender or other creditor that might apply to or be deemed to apply
to any Crude Oil and/or Products of which Aron is the owner as contemplated by
this Agreement and the other Transaction Documents and agreeing to provide Aron
with such further documentation as it may reasonably request in order to confirm
the foregoing; and


81

--------------------------------------------------------------------------------





(i)    With respect to the Acknowledgment Agreement, dated as of March 30, 2018,
among Aron, the Company Parties and Wells Fargo Bank, National Association (in
its capacity as collateral agent for certain lenders) (the “Company
Acknowledgment Agreement”) and the Acknowledgment Agreement, dated as of March
15, 2017, among Aron, Delek MLP, Sala, El Dorado, Magnolia, Delek Operating and
Fifth Third Bank, as administrative agent under the “Credit Agreement”
referenced therein (the “MLP Acknowledgment Agreement”), and without limiting
the generality of Section 18.2(k)(i) above, the Company Parties covenant that
from and after the date hereof they will promptly cause the Company
Acknowledgment Agreement or the MLP Acknowledgment Agreement, as applicable, to
be further amended or amended and restated, to the extent deemed necessary or
appropriate by Aron, to acknowledge any locations hereafter added as Included
Locations hereunder (together with Crude Oil and Products held therein by Aron).
(l)    The Company Parties represent and warrant that the Storage Facilities
owned and/or operated by the Company Parties have been maintained, repaired,
inspected and serviced such that they are in good working order and repair. The
Company hereby represents, warrants and covenants that it will take commercially
reasonable actions (or cause others to take commercially reasonable actions) to
maintain, repair, inspect and service such Storage Facilities in accordance with
industry standards.
(m)    In the event that any Company Party becomes Bankrupt, and to the extent
permitted by Applicable Law, the Company Party intends that (i) Aron’s right to
liquidate, collect, net and set off rights and obligations under this Agreement
and liquidate and terminate this Agreement shall not be stayed, avoided, or
otherwise limited by the Bankruptcy Code, including Sections 362(a), 547, 548 or
553 thereof; (ii) Aron shall be entitled to the rights, remedies and protections
afforded by and under, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 546(e), 546(g), 546(j), 548(d), 553, 556, 560, 561 and 562 of the
Bankruptcy Code; and (iii) any cash, securities or other property provided as
performance assurance, credit, support or collateral with respect to the
transactions contemplated hereby shall constitute “margin payments” as defined
in Section 101(38) of the Bankruptcy Code and all payments for, under or in
connection with the transactions contemplated hereby, shall constitute
“settlement payments” as defined in Section 101(51A) of the Bankruptcy Code.
(n)    The Company Parties agree that they shall have no interest in or the
right to dispose of, and shall not permit the creation of, or suffer to exist,
any security interest, lien, encumbrance, charge or other claim of any nature,
other than Permitted Liens, with respect to any quantities of Crude Oil prior to
the delivery thereof by Aron to the Company at the Crude Delivery Point or any
quantities of Products after delivery thereof to Aron at the Products Delivery
Point (collectively, “Aron’s Property”). The Company Parties authorize Aron to
file at any time and from time to time any UCC financing statements describing
the quantities of Aron’s Property subject to this Agreement and Aron’s ownership
thereof and title thereto, and the Company Parties hereby authorizes Aron to
file (with or without the


82

--------------------------------------------------------------------------------





Company’s signature), at any time and from time to time, all amendments to
financing statements, assignments, continuation financing statements,
termination statements, and other documents and instruments, in form reasonably
satisfactory to Aron, as Aron may reasonably request, to provide public notice
of Aron’s ownership of and title to the quantities of Aron’s Property subject to
this Agreement and to otherwise protect Aron’s interest therein.
(o)    As provided in the Pledge and Security Agreement, the Company Parties
have granted to Aron, as additional security for the prompt and complete payment
and performance of all obligations of the Company Parties arising hereunder or
under the other Transaction Documents and under all transactions contemplated
thereby (collectively, the “Obligations”), a present and continuing security
interest in all of such Company Parties’ right, title and interest in, to and
under all crude oil, refined petroleum products and other hydrocarbons
(collectively, “Hydrocarbons”) from time to time owned by either Company Party,
wherever located (including Hydrocarbons located at the Specified Lien Locations
and at any other locations) and whether now existing or owned or hereafter
acquired or arising and all documents of title directly related thereto and all
general intangibles arising therefrom (collectively, the “Inventory
Collateral”), provided that the Inventory Collateral excludes the Colonial
Pipeline Inventory (as defined in the Pledge and Security Agreement. The
foregoing security interest is a continuation of the security interest granted
under Section 17.2(o) of the Original Agreement, which has been maintained in
effect at times from the date of the Original Agreement to the Restatement
Effective Date and is continuing from and after the Restatement Effective Date
pursuant to the Pledge and Security Agreement. Each Company Party hereby
authorizes Aron to file at any time and from time to time any financing
statements describing the Inventory Collateral, and each Company Party hereby
authorizes Aron to file (with or without such Company Party’s signature), at any
time and from time to time, all amendments to financing statements, continuation
financing statements, termination statements, notices and all other documents
and instruments, in form satisfactory to Aron, as Aron may reasonably request,
to maintain the priority and perfection or provide notice of Aron’s security
interest in the Inventory Collateral and to accomplish the purposes of this
Agreement. Without limiting its representations, warranties, covenants and other
obligations under the Pledge and Security Agreement, each Company Party
(i) represents and warrants that such Pledge and Security Agreement creates an
enforceable security interest in the Inventory Collateral in favor of Aron and,
upon filing the initial financing statements contemplated above, Aron shall have
a perfected, first priority lien on and security interest in the Inventory
Collateral and (ii) covenants and agrees that, so long as this Agreement or any
Transaction Documents remain in effect or any Obligations remain unsatisfied, it
will not create, agree or consent to any Liens on the Inventory Collateral
(other than the lien granted to Aron hereunder) other than Permitted Liens. Upon
the occurrence and during the continuance of any Event of Default with respect
to a Company Party, Aron shall have, in addition to all other rights and
remedies granted to it in this Agreement or any other Transaction Document, all
the rights and remedies of a secured party under the UCC and other Applicable
Laws with respect to the Inventory Collateral.
(p)    With respect to all Required Storage and Transportation Arrangements in
which the party providing the storage or transportation services is an Affiliate
of the


83

--------------------------------------------------------------------------------





Company, the Company and LOTT shall cause such Affiliate to perform its
obligations under such Required Storage and Transportation Arrangement.
(q)    With respect to the Required MLP Arrangements,
(i) no later than the date on which such Required MLP Arrangements become
effective, the Company and LOTT shall have procured from the secured creditors
of Delek MLP and delivered to Aron, access agreements duly executed by such
secured creditors and in form and substance reasonably satisfactory to Aron,
granting Aron access to the plant, property and equipment upon which such
secured creditors have a lien with respect to any Crude Oil and/or Products of
Aron’s from time to time located in or at such plant, property and equipment;
and
(ii) to the fullest extent permitted by Applicable Law, cause Delek MLP and its
subsidiaries that are parties to such Required MLP Arrangements to make the full
capacity of the pipelines and storage facilities available pursuant thereto to
Aron for purposes of this Agreement and the transactions contemplated hereby and
by the other Transaction Documents.
(r)    With respect to any Inventory Collateral that is held in a location that
is not an Owned Lien Location, the Company Parties covenant and agree that:
(i)    Any Person at any time and from time to time holding all or any portion
of such Inventory Collateral shall be deemed to, and shall, hold such Inventory
Collateral as the agent of, and as pledge holder for, Aron. At any time and from
time to time, Aron may give notice to any such Person holding all or any portion
of such Inventory Collateral that such Person is holding the Inventory
Collateral as the agent and bailee of, and as pledge holder for, Aron, and
obtain such Person’s written acknowledgment thereof. Without limiting the
generality of the foregoing, the Company Parties will join with Aron in
notifying any Person who has possession of any Inventory Collateral of Aron’s
security interest therein and obtaining an acknowledgment from such Person that
it is holding the Inventory Collateral for the benefit of Aron.
(ii)    From and after the Third Restatement Effective Date, the Company Parties
will use commercially reasonable efforts to obtain from each Person from whom
the Company leases any premises, and from each other Person at whose premises
any Inventory Collateral is at any time present (including any bailee,
warehouseman or similar Person), any such collateral access, subordination,
landlord waiver, bailment, consent and estoppel agreements, as Aron may
reasonably require, in form and substance satisfactory to Aron; provided that,
with respect to any such Person that is an Affiliate of the Company, the Company
Parties will cause such Person to deliver to Aron a “bailee’s letter” in
substantially the form attached as Schedule JJ hereto no later than (whether a
new location that is being added as a Specified Lien Location or an Included
Location that is being converted to a Specified Lien Location), 45 days after
the Parties agree to such location becoming a Specified


84

--------------------------------------------------------------------------------





Lien Location or if later, the effective date on which such location becomes a
Specified Lien Location. In the event that any such Person becomes an Affiliate
of the Company on and after the Third Restatement Effective Date, the Company
will cause such Person to deliver such bailee’s letter no later than 45 days
after the date such Person becomes an Affiliate of the Company. For any such
Person that is not an Affiliate of the Company, the Company Parties shall
continue from time to time to make the commercially reasonable efforts
contemplated by this provision.
18.3    Acknowledgment. The Company Parties acknowledge and agree that (1) Aron
is a merchant of Crude Oil and Products and may, from time to time, be dealing
with prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Aron’s business which are unrelated hereto and that
such dealings and such trading or hedging strategies may be different from or
opposite to those being pursued by or for either Company Party, (2) Aron may, in
its sole discretion, determine whether to advise the Company Party of any
potential transaction with a Third Party Supplier and prior to advising the
Company Party of any such potential transaction Aron may, in its discretion,
determine not to pursue such transaction or to pursue such transaction in
connection with another aspect of Aron’s business and Aron shall have no
liability of any nature to either Company Party as a result of any such
determination, (3) Aron has no fiduciary or trust obligations of any nature with
respect to the Refinery or either Company Party or any of its Affiliates, (4)
Aron may enter into transactions and purchase Crude Oil or Products for its own
account or the account of others at values more favorable than those being paid
by either Company Party hereunder and (5) nothing herein shall be construed to
prevent Aron, or any of its partners, officers, employees or Affiliates, in any
way from purchasing, selling or otherwise trading in Crude Oil, Products or any
other commodity for its or their own account or for the account of others,
whether prior to, simultaneously with or subsequent to any transaction under
this Agreement.

ARTICLE 19    

DEFAULT AND TERMINATION
19.1    Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
(a)    Any Party fails to make payment when due (i) under Article  10,
Article  11 Article  20 or any Company Purchase Agreement within one (1)
Business Day after a written demand therefor or (ii) under any other provision
hereof or any other Transaction Document within five (5) Business Days; or
(b)    Other than a default described in Sections 19.1(a) and 19.1(c), any Party
fails to perform any material obligation or covenant to the other under this
Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of any other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or
(c)    Any Party breaches any material representation or material warranty made
or repeated or deemed to have been made or repeated by the Party, or any
warranty or


85

--------------------------------------------------------------------------------





representation proves to have been incorrect or misleading in any material
respect when made or repeated or deemed to have been made or repeated under any
Transaction Document; provided, however, that if such breach is curable, such
breach is not cured to the reasonable satisfaction of the other Party within ten
(10) Business Days after the date that such Party receives notice that
corrective action is needed; or
(d)    Any Party becomes Bankrupt; or
(e)    Any Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or any early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three (3) Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any Person or entity appointed or empowered to
operate it or act on its behalf); or
(f)    (i) Either Company Party fails in a material respect to perform its
obligations under, comply with, or maintain a Base Agreement or the Required
Storage and Transportation Arrangements; or (ii) either Company Party breaches
in a material respect its obligations under Section 9.5(c) or Section 18.2(e);
(g)    A Company Party or any of its Affiliates sells, leases, subleases,
transfers or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
(h)    The Company or LOTT (i) consolidates or amalgamates with, merges with or
into, or transfers all or substantially all of its assets to, another entity
(including an Affiliate) or any such consolidation, amalgamation, merger or
transfer is consummated, and (ii)(A) the successor entity resulting from any
such consolidation, amalgamation or merger or the Person that otherwise acquires
all or substantially all of the assets of the Company or LOTT does not assume,
in a manner satisfactory to Aron, all of the Company’s obligations hereunder and
under the other Transaction Documents, or (B) in the reasonable judgment of
Aron, the creditworthiness of the resulting, surviving or transferee entity,
taking into account any guaranties, is materially weaker than the Company
immediately prior to the consolidation, amalgamation, merger or transfer; or
(i)    The Company fails to provide Adequate Assurance in accordance with
Section 13.5; or
(j)    There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of either Company Party, any
of its Subsidiaries or the Guarantor under one or more agreements or instruments
relating to Specified Indebtedness (including any guarantees of Specified
Indebtedness) in an aggregate


86

--------------------------------------------------------------------------------





amount of not less than fifty million dollars ($50,000,000) which has resulted
in such Specified Indebtedness becoming due and payable under such agreements
and instruments before it would have otherwise been due and payable or (B) a
default by either Company Party, any such Subsidiary or the Guarantor
(individually or collectively) in making one or more payments on the due date
thereof in an aggregate amount of not less than fifty million dollars
($50,000,000) under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period); or
(k)    An “Event of Default” (howsoever defined) has occurred under any of the
Existing Financing Agreements or any other Financing Agreements to which either
Company Party is a party or for which either Company Party has provided a
guaranty or under any guaranty of such Financing Agreements provided by the
Guarantor; or
(l)    Any of the parties under any of the Existing Financing Agreements or any
other Financing Agreements shall disaffirm, disclaim, repudiate or reject, in
whole or in part, or challenge the validity of this Agreement; or
(m)    Any of the following: (i) the Guarantor or any S&O Party fails to perform
or otherwise defaults in any obligation under the Guarantee or the S&O Party
Guarantee, as applicable, (ii) the Guarantor or any S&O Party becomes Bankrupt,
(iii) either of the Guarantee or the S&O Party Guarantee expires or terminates
or ceases to be in full force and effect prior to the satisfaction of all
obligations of the Company, LOTT or any other subsidiary of the Company to Aron
under this Agreement and the other Transaction Documents, (iv) the Guarantor or
any S&O Party disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, the Guarantee or the S&O Party Guarantee, as
applicable, or (v) a Change of Control occurs.
The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f)-(m) (inclusive) above. If any of the events
described in clauses (a)-(e) occurs with respect to or is caused by LOTT or any
other subsidiary of the Company, the Company shall be the Defaulting Party upon
the occurrence of such event.
19.2    Remedies Upon Event of Default.
(a)    Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to a Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party (except that in the case of any Event
of Default under Section 19.1(d), all such obligations shall automatically and
without any such declaration become forthwith due and payable) and/or
(ii) subject to Section 19.2(c), exercise any rights and remedies provided or
available to the Non-Defaulting Party under this Agreement or at law or equity,
including all remedies provided under UCC and as


87

--------------------------------------------------------------------------------





provided under this Section 19.2. It is expressly agreed that all such
obligations shall be due and payable as a result of any acceleration pursuant to
this Section 19.2, including (without limitation) in the case of any automatic
acceleration resulting from an Event of Default under Section 19.1(d) and all
such obligations shall survive and continue to be due and payable following an
Event of Default under Section 19.1(d).
(b)    Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 19.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement (except that in the case of any Event of Default under
Section 19.1(d), this Agreement shall automatically and without any notice be
terminated). The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the others. The “Settlement
Amount” means the amount, expressed in U.S. Dollars, of losses and costs that
are or would be incurred by the Non-Defaulting Party (expressed as a positive
number) or gains that are or would be realized by the Non-Defaulting Party
(expressed as a negative number) as a result of the liquidation and termination
of all rights and obligations under this Agreement. The determination of the
Settlement Amount shall include (without duplication): (w) all reasonable losses
and costs (or gains) incurred or realized by the Non-Defaulting Party, as a
result of the Non-Defaulting Party’s terminating, liquidating, maintaining,
obtaining or reestablishing any hedge or related trading positions in connection
with such termination, (x) the losses and costs (or gains) incurred or realized
by the Non-Defaulting Party in terminating, transferring, redeploying or
otherwise modifying any outstanding Procurement Contracts, (y) the losses and
costs (or gains) incurred or realized by the Non-Defaulting Party to the extent
it elects to dispose of any Crude Oil or Product inventories maintained for
purposes of this Agreement and (z) if Aron is the Non-Defaulting Party, an
amount equal to the Remaining Annual Fee. If the Settlement Amount is a positive
number it shall be due to the Non-Defaulting Party and if it is a negative
number, the absolute value thereof shall be due to the Defaulting Party.
(c)    The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time. In calculating the Settlement Amount, the Non-Defaulting Party
shall discount to present value (in any commercially reasonable manner based on
London interbank rates for the applicable period and currency) any amount which
would be due at a later date and shall add interest (at a rate determined in the
same manner) to any amount due prior to the date of the calculation.


88

--------------------------------------------------------------------------------





(d)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities, (iii) otherwise arrange for the disposition of any Crude Oil and/or
Products subject to outstanding Procurement Contracts and/or the modification,
settlement or termination of such outstanding Procurement Contracts in such
manner as it elects and (iv) liquidate in a commercially reasonable manner any
credit support, margin or collateral, to the extent not already in the form of
cash (including making a demand under the Guarantee, the S&O Party Guarantee or
any credit support, margin or collateral arrangements) and apply and set off
such payment under the Guarantee, the S&O Party Guarantee or any credit support,
margin or collateral or the proceeds thereof against any obligation owing by the
Company to Aron. Aron shall be under no obligation to prioritize the order with
respect to which it exercises any one or more rights and remedies available
hereunder. The Company shall in all events remain liable to Aron for any amount
payable by the Company in respect of any of its obligations remaining unpaid
after any such liquidation, application and set off.
(e)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure, including, without limitation,
notwithstanding anything herein to the contrary, with respect to such
replacement, the purchase of Crude Oil by the Company on its own account and the
storage of Product and Crude Oil owned by the Company in the Included Locations.
(f)    The Non-Defaulting Party shall set off (i) the Settlement Amount (if due
to the Defaulting Party), plus any performance security (including the
Guarantee, the S&O Party Guarantee, or any credit support, margin or collateral
arrangements) then held by the Non-Defaulting Party pursuant to the Transaction
Documents, plus (at the Non-Defaulting Party’s election) any or all other
amounts due to the Defaulting Party hereunder (including under Article  10),
against (ii) the Settlement Amount (if due to the Non-Defaulting Party), plus
any performance security (including the Guarantee, the S&O Party Guarantee, or
any credit support, margin or collateral arrangements) then held by the
Defaulting Party, plus (at the Non-Defaulting Party’s election) any or all other
amounts due to the Non-Defaulting Party hereunder (including under Article  10),
so that all such amounts shall be netted to a single liquidated amount payable
by one Party to the other (the “Liquidated Amount”). The Party with the payment
obligation shall pay the Liquidated Amount to the applicable other Parties
within one (1) Business Day after such amount has been determined.


89

--------------------------------------------------------------------------------





(g)    No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.
(h)    The Non-Defaulting Party’s rights under this Section 19.2 shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non‑Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.
(i)    If an Event of Default has occurred and is continuing, the Non-Defaulting
Party and any Affiliate thereof may, without limitation on its rights under this
Section 19.2, set off amounts which the Defaulting Party owes to it or any such
Affiliate against any amounts which it or such Affiliate owes to the Defaulting
Party (whether hereunder, under any other contract or agreement or otherwise and
whether or not then due).
(j)    The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in Section 101(38A) of the
Bankruptcy Code. As used in this Section 19.2, unless otherwise expressly
provided, each reference to “this Agreement” shall, and shall be deemed to, be a
reference to “this Agreement and the other Transaction Documents.”
(k)    Without limiting the generality of the foregoing, in the event the
obligation under this Agreement and the other Transaction Documents are
accelerated or otherwise become due prior to their maturity date, in each case,
in respect of any Event of Default with respect to the Company Parties
(including, but not limited to, upon the occurrence of an Event of Default
arising under Section 19.1(d)) (including the acceleration of claims by
operation of law)), any amounts that would have become due hereunder or
thereunder on the date of such acceleration or otherwise with respect to any
early termination hereof (whether or not as a result of an Event of Default)
also be due and payable as though such early termination had occurred and shall
be part of the Obligations. Any such amount payable shall be presumed to be the
liquidated damages sustained by Aron as the result of the early termination and
each of the Company Parties agrees that it is reasonable under the circumstances
currently existing. EACH OF THE COMPANY PARTIES EXPRESSLY WAIVES (TO THE FULLEST
EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING AMOUNTS IN
CONNECTION WITH ANY SUCH ACCELERATION. Each of the Company Parties expressly
agree (to the fullest extent it may lawfully do so) that: (A) all such amounts
are reasonable and the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) such amounts
shall be payable notwithstanding the


90

--------------------------------------------------------------------------------





then prevailing market rates at the time payment is made; (C) there has been a
course of conduct between the Parties hereto giving specific consideration in
this transaction for such agreement to pay such amounts; and (D) the Company
Parties shall be estopped hereafter from claiming differently than as agreed to
in this paragraph. Each of the Company Parties expressly acknowledges that its
agreement to pay such amounts to Aron as herein described is a material
inducement to Aron to enter into this Agreement.
19.3    U.S. Resolution Stay Provisions.
(a)    Recognition of U.S. Special Resolution Regimes.
(i)    In the event that Aron becomes subject to a proceeding under (i) the
Federal Deposit Insurance Act and the regulations promulgated thereunder or
Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the regulations promulgated thereunder (a “U.S. Special Resolution Regime”) the
transfer from Aron of this Agreement, the Inventory Sales Agreements and any
obligation in or under, and any property securing, this Agreement or any other
Transaction Document, will be effective to the same extent as the transfer would
be effective under the U.S. Special Resolution Regime if this Agreement,
Inventory Sales Agreements and, if in effect, the Step-out Inventory Sales
Agreement (collectively, the “Safe Harbor Agreements”), and any interest and
obligation in or under, and any property securing, the Safe Harbor Agreements
were governed by the laws of the United States or a state of the United States.
(ii)    In the event that Aron or an Affiliate becomes subject to a proceeding
under a U.S. Special Resolution Regime, any Default Rights (as defined in 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable (“Default Rights”)) under any
Safe Harbor Agreement that may be exercised against Aron are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if a Safe Harbor Agreement were governed by
the laws of the United States or a state of the United States.
(b)    Limitation on Exercise of Certain Default Rights Related to an
Affiliate’s Entry into Insolvency Proceedings. Notwithstanding anything herein
to the contrary, the Parties expressly acknowledge and agree that:
(i)    In the event that Aron or an Affiliate becomes subject to a proceeding
under a U.S. Special Resolution Regime, the Company Parties shall not be
permitted to exercise any Default Right with respect to a Safe Harbor Agreement
or any Credit Enhancement, in each case, that is related, directly or
indirectly, to an Affiliate of Aron becoming subject to any insolvency or
liquidation proceeding, except to the extent that the exercise of such Default
Right would be permitted under the provisions of 12 C.F.R. 252.84, 12 C.F.R.
47.5 or 12 C.F.R. 382.4, as applicable; and
(ii)    In the event that Aron or an Affiliate becomes subject to a proceeding
under a U.S. Special Resolution Regime, nothing in any Safe Harbor Agreement


91

--------------------------------------------------------------------------------





shall prohibit the transfer of any Credit Enhancement, any interest or
obligation in or under such Credit Enhancement, or any property securing such
Credit Enhancement, to a transferee upon or following an Affiliate of Aron
becoming subject to an insolvency or liquidation proceeding, unless the transfer
would result in the Company Parties being the beneficiary of such Credit
Enhancement in violation of any law applicable to the Company Parties.
(c)    U.S. Protocol. If the Company Parties adhere to the ISDA 2018 U.S.
Resolution Stay Protocol, as published by the International Swaps and
Derivatives Association, Inc. as of July 31, 2018 (the “ISDA U.S. Protocol”),
the terms of the ISDA U.S. Protocol will supersede and replace the terms of this
Section 19.3.
(d)    For purposes of this Section 19.3, the term “Affiliate” means “Affiliate”
as defined in, and interpreted in accordance with 12 U.S.C. § 1841(k).

ARTICLE 20    

SETTLEMENT AT TERMINATION
20.1    Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (in which case the Expiration Date or
any other date that may be agreed by the Parties shall be the “Termination
Date”; provided that if such date is not a Business Day, any payments due on
such date shall be made on the immediately preceding Business Day), the Parties
covenant and agree to proceed as provided in this Article  20; provided that
(x) this Agreement shall continue in effect following any Termination Date until
all obligations are finally settled as contemplated by this Article  20 and
(y) the provisions of this Article  20 shall in no way limit the rights and
remedies which the Non-Defaulting Party may have as a result of an Event of
Default, whether pursuant to Article  19 above or otherwise:
(a)    If any Procurement Contract does not either (i) by its terms
automatically become assigned to the Company on and as of the Termination Date
in a manner that releases Aron from all obligations thereunder for all periods
following the Termination Date or (ii) by its terms, expire or terminate on and
as of the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the then existing Third Party Suppliers, assignments,
assumptions and/or such other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which, as of the Termination Date,
(i) such Procurement Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron under each of the then
outstanding Procurement Contracts shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by such Third Party Suppliers
and the Company from any further obligations thereunder. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the supply and payment arrangements, including any change in payment terms,
under the relevant Procurement Contracts so as to prevent any material
disruption in the supply of Crude Oil thereunder.


92

--------------------------------------------------------------------------------





(b)    If, pursuant to the Marketing and Sales Agreement, any sales commitments
are outstanding that, by their terms, extend beyond the Termination Date, then
the Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.
(c)    In the event that Aron has become a party to any other third party
service contract in connection with this Agreement and the transactions
contemplated hereby, including any pipeline, terminalling, storage and shipping
arrangement including but not limited to the Required Storage and Transportation
Arrangements (an “Ancillary Contract”) and such Ancillary Contract does not by
its terms expire or terminate on and as of the Termination Date, then the
Parties shall promptly negotiate and enter into with each service provider
thereunder such instruments or other documentation, in form and substance
reasonably satisfactory to the Parties, pursuant to which as of the Termination
Date (i) such Ancillary Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron with respect to each then
outstanding Ancillary Contract shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract. For each case in which the Company and/or LOTT has
transferred to Aron for purposes of this Agreement the historical pipeline
capacity of the Company or LOTT on any Included Location or where Aron has been
a shipper of record on a pipeline for volumes of Crude Oil or Products shipped
by Aron for purposes of this Agreement and as a result of has generated a
capacity history based on such shipments, Aron shall, in connection with the
occurrence of a Termination Date, endeavor in good faith and in a commercially
reasonable manner to cause such historical pipeline capacity, including any
adjustments to such history based on and attributable to quantities of Crude Oil
and/or Products transported by Aron for purposes of this Agreement (“Related
Pipeline Capacity”), to be transferred the Company and/or LOTT, as directed, in
each case subject to any applicable rules, regulations and tariffs; provided
that the Company and LOTT shall reimburse Aron for any out-of-pocket costs and
expenses incurred by Aron in connection with its endeavoring to effect such
transfer. Without limiting the foregoing, Aron agrees, upon request of the
Company at any time prior to and after a Termination Date, to cooperate in good
faith with the Company to endeavor to cause each Pipeline System at any Included
Location to agree and acknowledge that the Related Pipeline Capacity shall be
for the benefit of the Company or LOTT, as applicable; provided that the Company
and LOTT shall


93

--------------------------------------------------------------------------------





reimburse Aron for any out-of-pocket costs and expenses incurred by Aron in
connection with its endeavoring to effect such agreement and acknowledgement.
Any historical capacity held by Aron that does not constitute Related Pipeline
Capacity shall be retained by Aron. In addition, if despite Aron’s commercially
reasonable efforts, a Pipeline System will not effect or permit such transfer or
the portion of Aron’s historical pipeline capacity constitute Related Pipeline
Capacity cannot be identified or allocated, no transfer shall be required with
respect to such Pipeline System.
(d)    The volume of Crude Oil and Products at the Included Locations shall be
purchased and transferred to the Company as contemplated in the Step-Out
Inventory Sales Agreement. The Crude Oil volumes measured by the Independent
Inspection Company at the Termination Date and recorded in the Independent
Inspection Company’s final inventory report shall be the “Termination Date Crude
Oil Volumes” for the purposes of this Agreement and the Product volumes measured
by the Independent Inspection Company at the Termination Date and recorded in
the Independent Inspection Company’s final inventory report shall be the
“Termination Date Product Volumes” for purposes of this Agreement, and such
Termination Date Crude Oil Volumes and Termination Date Product Volumes shall
collectively be referred to as the “Termination Date Volumes”. The volume of
Crude Oil and Products at the Specified Lien Location shall be measured,
determined and reported on in the same manner and on the same basis at the
Termination Date as the volumes in the Included Locations and such volume
determination shall be used for determining the final amount due from the
Company Parties to Aron with respect to the Lien Amount.
(e)    Aron shall promptly reconcile and calculate the Termination Amount
pursuant to Section 20.2 and the amount shall be determined pursuant to
Section 20.2. The Parties shall promptly exchange all information necessary to
determine the estimates and final calculations contemplated by Section 20.2.
(f)    Aron shall have no further obligation to purchase and shall not purchase
or pay for Crude Oil or Products, make any further Lien Amount advances or incur
any such purchase obligations on and after the Termination Date. Except as may
be required for Aron to fulfill its obligations hereunder until the Termination
Date or during any obligatory notice period pursuant to any Procurement
Contract, Aron shall not be obligated to purchase, take title to or pay for, and
the Company shall not be obligated to purchase or sell, any Crude Oil or
Products following the Termination Date or such earlier date as the Parties may
determine in connection with the transitioning of such supply arrangements to
the Company. Notwithstanding anything to the contrary herein, no Delivery Date
shall occur later than the Business Day immediately preceding the Termination
Date.
(g)    Promptly after all obligations due to Aron under this Agreement and the
other Transaction Documents have been satisfied in full, Aron shall release and
return to the Company each of the Guarantee and the S&O Party Guarantee and
surrender and confirm the cancellation of any Qualified LCs then held by Aron.
20.2    Termination Amount.


94

--------------------------------------------------------------------------------





(a)    The “Termination Amount” shall equal:
(i)    the Termination Date Purchase Value, which is the aggregate amount
payable to Aron under the Step-Out Inventory Sales Agreement, plus
(ii)    all unpaid amounts payable hereunder by the Company to Aron in respect
of Crude Oil delivered on or prior to the Termination Date (including Deferred
Interim Payment Amount), plus
(iii)    all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus
(iv)    in the case of an early termination (except for an early termination
resulting solely from a Regulatory Termination Notice given by Aron where Aron
has not make a concurrent election under Section 9.6(b) above), the amount
reasonably determined by Aron as the losses, costs and damages (in each case
that are commercially reasonable and for which Aron is able to provide to the
Company reasonable supporting evidence) it incurred or realized as a result of
Aron’s terminating, liquidating, maintaining, obtaining or reestablishing any
hedge or related trading positions in connection with such early termination,
plus
(v)    the aggregate amount due under Section 10.2(a), calculated as of the
Termination Date with such date being the final day of the last monthly period
for which such calculations are to be made under this Agreement; provided that,
if such amount under Section 10.2(a) is due to Aron, then such amount will be
included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) would be an Interim Reset Amount it shall be due to the
Company and included in this Termination Amount as a negative number, plus
(vi)    any unpaid portion of the Annual Fee or other fees owed to Aron pursuant
to Section 10.3, plus
(vii)    any FIFO Balance Final Settlement that is determined to be due pursuant
to Schedule N; provided that, if such FIFO Balance Final Settlement is due to
Aron, then such amount will be included in this Termination Amount as a positive
number and if such amount under Section 10.2(a) would be due to the Company,
then such amount will be included in this Termination Amount as a negative
number, minus
(viii)    the Lien Amounts previously paid or advanced by Aron, including any
fees, expenses and other costs associated therewith pursuant to Article  11,
(ix)    all unpaid amounts payable hereunder by Aron to the Company in respect
of Product delivered on or prior to the Termination Date, and


95

--------------------------------------------------------------------------------





(x)    all amounts due from Aron to the Company under the Marketing and Sales
Agreement for services provided up to the Termination Date.
Without duplication of the foregoing, the Termination Amount shall include all
amounts due from one party to the other specified on Schedule BB hereto;
provided that the Estimated Termination Amount shall include (A) all such
amounts due from the Company to Aron and (B) the Non-Holdback Portion, if any,
as determined in Section 20.2(b) below and due from Aron to the Company. For the
avoidance of doubt, the Estimated Termination Amount shall not include the
Termination Holdback Amount. All of the foregoing amounts shall be aggregated or
netted to a single liquidated amount owing from one Party to the other. If the
Termination Amount is a positive number, it shall be due to Aron and if it is a
negative number, the absolute value thereof shall be due to the Company.
(b)    The Parties acknowledge that one or more of the components of the
Termination Amount will not be able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate each of such components and use such estimated
components to determine an estimate of the Termination Amount (the “Estimated
Termination Amount”) plus such additional amount which Aron shall reasonably
determine (the “Termination Holdback Amount”); provided that the Termination
Holdback Amount shall be such portion of the total of all amounts due from Aron
to the Company that are listed on Schedule BB hereto (the “Maximum Holdback
Amount”) as Aron deems appropriate in its commercially reasonable judgment based
on the estimation process set forth herein; provided further that, if the
Maximum Holdback Amount exceeds the Termination Holdback Amount, such excess
shall be referred to as the “Non-Holdback Portion” hereunder. Without limiting
the generality of the foregoing, the Parties agree that the amount due under
Section 20.2(a)(i) above shall be estimated by Aron in the same manner and using
the same methodology as it used in preparing the Estimated Commencement Date
Value, but applying the “Step-Out Values” as indicated on Schedule B and other
price terms provided for herein with respect to the purchase of the Termination
Date Volumes. Aron shall use its commercially reasonable efforts to prepare, and
provide the Company with, an initial Estimated Termination Amount, together with
appropriate supporting documentation, at least five (5) Business Days prior to
the Termination Date. To the extent reasonably practicable, Aron shall endeavor
to update its calculation of the Estimated Termination Amount by no later than
12:00 noon CPT on the Business Day prior to the Termination Date. If Aron is
able to provide such updated amount, that amount shall constitute the Estimated
Termination Amount and shall be due and payable by no later than 5:00 p.m., CPT
on the Business Day preceding the Termination Date. Otherwise, the initial
Estimated Termination Amount shall be the amount payable on the Termination
Date. If the Estimated Termination Amount is a positive number, it shall be due
to Aron and if it is a negative number, the absolute value thereof shall be due
to the Company.
(c)    Aron shall prepare, and provide the Company with, (i) a statement showing
the calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 20.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one Party to the other


96

--------------------------------------------------------------------------------





as a result of such reconciliation. Within one (1) Business Day after receiving
the Termination Reconciliation Statement and the related supporting
documentation, the Parties will make any and all payments required pursuant
thereto. Promptly after receiving such payment, Aron shall cause any filing or
recording of any UCC financing forms to be terminated.
20.3    Transition Services. To the extent necessary to facilitate the
transition to the purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.

ARTICLE 21    

INDEMNIFICATION
21.1    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in the Transaction Documents, Aron shall defend,
indemnify and hold harmless the Company, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Aron made herein or in connection herewith proving
to be false or misleading, (ii) any failure by Aron to comply with or observe
any Applicable Law, (iii) Aron’s negligence or willful misconduct, or
(iv) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by Aron or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of the Company, its Affiliates or
any of their respective employees, representatives, agents or contractors.
21.2    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, the Company Parties shall
defend, indemnify and hold harmless Aron, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by either
Company Party of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of the Company made herein
or in connection herewith proving to be false or misleading, including, without
limitation the Company Parties’ obligation for payment of Taxes pursuant to
Section 15.1, (ii) either Company Party’s transportation, handling, storage,
refining or disposal of any Crude Oil or the products thereof, including any
conduct by either Company Party on behalf of or as the agent of Aron under the
Required Storage and Transportation Arrangements, (iii) either Company Party’s
failure to comply with its obligations under the terminalling, pipeline and
lease agreements underlying the Required Storage and Transportation
Arrangements, (iv) either Company Party’s negligence or willful misconduct,
(v) any failure by either Company Party to comply with or observe any Applicable
Law, (vi) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by either Company Party or its
employees, representatives, agents or contractors in exercising any rights or
performing any obligations hereunder or in connection herewith, (vii) actual or
alleged presence or release of Hazardous Substances in connection with the
Transaction Documents or the transactions


97

--------------------------------------------------------------------------------





contemplated thereby, or any liability under any Environmental Law related in
any way to or asserted in connection with the Transaction Documents or the
transactions contemplated thereby, (viii) the Company Parties’ ownership,
handling or use of any Inventory Collateral, including without limitation any
Included Crude Lien Inventory or Included Product Lien Inventory, or (ix) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by a Company Party, and regardless of
whether Aron is a party thereto, except to the extent that, with respect to
clause (vi) above, such injury, disease, death, or damage to or loss of property
was caused by the negligence or willful misconduct on the part of Aron, its
Affiliates or any of their respective employees, representatives, agents or
contractors.
21.3    The Parties’ obligations to defend, indemnify, and hold each other
harmless under the terms of the Transaction Documents shall not vest any rights
in any third party (whether a Governmental Authority or private entity), nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in the Transaction Documents.
21.4    Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided that, the failure to give such notice shall not affect the
indemnification provided hereunder, except to the extent that the indemnifying
Party is materially adversely affected by such failure. Each Party shall have
the right but not the duty to participate, at its own expense, with counsel of
its own selection, in the defense and settlement thereof without relieving the
other of any obligations hereunder. Notwithstanding the foregoing, an
indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the indemnifying Party under this Agreement which shall
have occurred and be continuing.

ARTICLE 22    

LIMITATION ON DAMAGES
UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES’ LIABILITY
FOR DAMAGES IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY (WHICH INCLUDE ANY AMOUNTS
DETERMINED UNDER ARTICLE 19) AND NO PARTY SHALL BE LIABLE FOR SPECIFIC
PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT, SUCH LIMITATION SHALL
NOT APPLY WITH RESPECT TO (I) ANY THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS
AVAILABLE UNDER THIS AGREEMENT OR (II) ANY BREACH OF ARTICLE 24. EACH PARTY
ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.


98

--------------------------------------------------------------------------------






ARTICLE 23    

RECORDS AND INSPECTION
During the Term of this Agreement each Party may make reasonable requests of the
other Party for copies of documents maintained by the other Party, or any of the
other Party’s contractors and agents, which relate to this Agreement; provided
that, neither this Section nor any other provision hereof shall entitle the
Company to have access to any records concerning any hedges or offsetting
transactions or other trading positions or pricing information that may have
been entered into with other parties or utilized in connection with any
transactions contemplated hereby or by any other Transaction Document. The right
to receive copies of such records shall survive termination of this Agreement
for a period of two (2) years following the Termination Date. Each Party shall
preserve, and shall use commercially reasonable efforts to cause all contractors
or agents to preserve, all of the aforesaid documents for a period of at least
two (2) years from the Termination Date.



ARTICLE 24    

CONFIDENTIALITY
24.1    In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement, including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable
Laws, as requested by a Governmental Authority or a required by any stock
exchanges on which a Party’s or its Affiliate’s shares are listed, (ii) to such
Party’s or its Affiliates’ employees, directors, shareholders, auditors,
consultants, banks, lenders, financial advisors and legal advisors, or (iii) to
such Party’ insurance providers, solely for the purpose of procuring insurance
coverage or confirming the extent of existing insurance coverage; provided that,
prior to any disclosure permitted by this clause (iii), such insurance providers
shall have agreed in writing to keep confidential any information or document
subject to this Section 24.1. The confidentiality obligations under this
Agreement shall survive termination of this Agreement for a period of two (2)
years following the Termination Date. The Parties shall be entitled to all
remedies available at law, or in equity, to enforce or seek relief in connection
with the confidentiality obligations contained herein.
24.2    In the case of disclosure covered by clause (i) of Section 24.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.
24.3    Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any Person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials


99

--------------------------------------------------------------------------------





of any kind (including tax opinions and other tax analyses) that are provided to
the Parties relating to that treatment and structure, without the Parties
imposing any limitation of any kind. However, any information relating to the
tax treatment and tax structure shall remain confidential (and the foregoing
sentence shall not apply) to the extent necessary to enable any Person to comply
with securities laws. For this purpose, “tax structure” is limited to any facts
that may be relevant to that treatment.

ARTICLE 25    

GOVERNING LAW
25.1    THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.
25.2    EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN
THE CITY OF NEW YORK, AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO
THE PARTY AT THE ADDRESS INDICATED IN ARTICLE 27. EACH PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO
PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.
25.3    Each Party waives, to the fullest extent permitted by Applicable Law,
any right it may have to a trial by jury in respect of any proceedings relating
to this agreement.
25.4    This Agreement is executed and delivered in connection with a closing of
the transactions referenced herein which is occurring in the state of New York,
and all parties acknowledge and agree that this Agreement is not valid, binding
and enforceable until accepted and approved by Aron in New York.

ARTICLE 26    

ASSIGNMENT
26.1    This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
26.2    The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness


100

--------------------------------------------------------------------------------





of such successor entity is equal or superior to the creditworthiness of Aron
(taking into account any credit support for Aron) immediately prior to such
assignment. Any other assignment by Aron shall require the Company’s consent.
26.3    Any attempted assignment in violation of this Article  26 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.

ARTICLE 27    

NOTICES
All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier (except that a notice or other communication under Article  19
hereof may not be given by email or any other electronic messaging system). A
notice shall be deemed to have been received when transmitted by email to the
other Party’s email set forth on Schedule M, or on the following Business Day if
sent by nationally recognized overnight courier to the other Party’s address set
forth on Schedule M and to the attention of the person or department indicated.
A Party may change its address or email address by giving written notice in
accordance with this Section, which is effective upon receipt.

ARTICLE 28    

NO WAIVER, CUMULATIVE REMEDIES
28.1    The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default under, this Agreement shall not operate or be construed as a waiver of
any other breach of that provision or as a waiver of any breach of another
provision of, Event of Default under, this Agreement, whether of a like kind or
different nature.
28.2    Each and every right granted to the Parties under this Agreement or
allowed it by law or equity shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.

ARTICLE 29    

NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
29.1    This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.


101

--------------------------------------------------------------------------------





29.2    Neither Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of the other; or to otherwise act as the representative of the other,
unless expressly authorized in writing by the other.

ARTICLE 30    

MISCELLANEOUS
30.1    If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.
30.2    The terms of this Agreement and the other Transaction Documents
constitute the entire agreement between the Parties with respect to the matters
set forth in this Agreement, and no representations or warranties shall be
implied or provisions added in the absence of a written agreement to such effect
between the Parties. Except as set forth in Section 30.3 below, this Agreement
shall not be amended or otherwise modified or changed except by written
instrument executed by the Parties’ duly authorized representatives.
30.3    Notwithstanding anything herein to the contrary, each Schedule hereto
may be amended by email exchange between the Parties confirming such amendment
and such email exchange shall constitute a written agreement between the Parties
with respect to such amendment. In addition, to better effectuate the foregoing
amendment mechanism, the Parties may implement a standard form of email exchange
for such purposes.
30.4    No promise, representation or inducement has been made by any Party that
is not embodied in this Agreement or the other Transaction Documents, and
neither Party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.
30.5    Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.
30.6    Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any Person other than
the Parties and their successors and permitted assigns.
30.7    All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive for the time
periods specified herein.
30.8    This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument
30.9    The words “executed”, “execution”, “signed”, “signature”, “delivery” and
words of like import in or relating to this Agreement and the other Transaction
Documents and the transactions


102

--------------------------------------------------------------------------------





contemplated hereby and thereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
30.10    All transactions hereunder are entered into in reliance on the fact
that this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.
[Remainder of Page Intentionally Left Blank]





IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.


J. ARON & COMPANY LLC
By:    /s/ Simon Collier        
Name:    Simon Collier
Title:    Attorney-in-fact


LION OIL COMPANY
By:    /s/ Frederec Green        
Name:    Frederec Green
Title:    Executive Vice President


By:    /s/ Regina Jones        
Name:    Regina Jones
Title:    Executive Vice President








103

--------------------------------------------------------------------------------





LION OIL TRADING & TRANSPORTATION, LLC


By:    /s/ Frederec Green        
Name:    Frederec Green
Title:    Executive Vice President


By:    /s/ Regina Jones        
Name:    Regina Jones
Title:    Executive Vice President





